 

Exhibit 10.1

 

EXECUTION COPY

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT, dated as of June 18, 2020 (this “Agreement”), to the Credit
Agreement, dated as of October 8, 2019, by and among Summit JV MR 1, LLC (the
“Borrower”), Summit Hospitality JV, LP (the “Parent”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto and Bank of
America, N.A., as Administrative Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time prior to the date hereof,
the “Existing Credit Agreement”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such term in the
Existing Credit Agreement as amended by this Agreement (the Existing Credit
Agreement as so amended, the “Credit Agreement”).

 

WHEREAS, the parties hereto have agreed to amend the Existing Credit Agreement
as herein set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Amendments to the Existing Credit Agreement. Subject to all of the
terms and conditions set forth in this Agreement, the Borrower, the Parent, the
Guarantors, the Lenders and the Administrative Agent hereby agree that the
Existing Credit Agreement (other than the schedules and exhibits thereto) is
amended to incorporate the changes marked on the copy of the Credit Agreement
attached as Annex I hereto.

 

SECTION 2. Waiver. The Borrower has notified the Administrative Agent and the
Lenders that four of the Guarantors, HGI San Fran JV BR 149, LLC, HGI San Fran
JV 149, LLC, HGI San Jose JV BR 150, LLC and HGI San Jose JV 150, LLC, changed
their names on or about October 24, 2019 to HG San Fran JV BR 149, LLC, HG San
Fran JV 149, LLC, HG San Jose JV BR 150, LLC and HG San Jose JV 150, LLC,
respectively. The Administrative Agent and the Required Lenders hereby waive any
Default arising under the Existing Credit Agreement or the Credit Agreement
solely as a result of such names changes and/or the Borrower’s failure to notify
the Administrative Agent of the name changes prior to the negotiation of this
Agreement.

 

SECTION 3. Conditions of Effectiveness. This Agreement shall become effective as
of the first date (the “Second Amendment Effective Date”) that all of the
following conditions precedent shall have been satisfied:

 

3.1   The Administrative Agent’s receipt of the following, each of which shall
be e-mails (in a .pdf format) or telecopies (in each case, followed promptly by
originals to the extent set forth below or otherwise requested by the
Administrative Agent) unless otherwise specified and each in form and substance
satisfactory to the Administrative Agent:

 

(a)                counterparts of this Agreement, in such number as requested
by the Administrative Agent, duly executed by the Borrower, the Parent, the
Guarantors, the Administrative Agent and Lenders constituting Required Lenders.

 

(b)                such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

 



 

 

 

(c)                such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Loan Party is duly organized or
formed, and that each Loan Party is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization;

 

(d)                favorable opinions of (A) Kleinberg, Kaplan, Wolff & Cohen,
P.C., special New York counsel to the Loan Parties and (B) Berger Harris LLP,
Delaware counsel to the Loan Parties, each addressed to the Administrative Agent
and each Lender, as to such matters concerning the Loan Parties, this Agreement
and the other Loan Documents as the Administrative Agent may reasonably request;
and

 

(e)                a certificate of a Responsible Officer of the Borrower to the
effect that (i) the conditions specified in Sections 3.2 and 3.3 have been
satisfied and (ii) no event has occurred and is continuing which constitutes a
Default.

 

3.2   After giving effect to this Agreement, the representations and warranties
contained in Section 4 are correct on and as of the Second Amendment Effective
Date, as though made on and as of such date other than any such representations
or warranties that, by their terms, refer to another date, in which case such
representations and warranties shall have been correct as of such other date.

 

3.3  Since August 31, 2019, there has been no Material Adverse Change (excluding
any event or circumstance resulting from the COVID-19 pandemic to the extent
such event or circumstance has been publicly disclosed by the Borrower in its
securities filings or disclosed in writing by the Borrower to the Administrative
Agent and the Lenders prior to the Second Amendment Effective Date, and the
scope of such adverse effect is no greater than that which has been disclosed).

 

3.4  The Administrative Agent and each Lender shall have received all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the U.S. Patriot Act, and the Beneficial Ownership Regulation, in each
case, to the extent requested at least five Business Days prior to the Second
Amendment Effective Date.

 

3.5  Any fees owed to any Lender or Arranger required to be paid on or before
the Second Amendment Effective Date shall have been paid.

 

SECTION 4. Representations and Warranties. Each Loan Party reaffirms and
restates the representations and warranties set forth in the Credit Agreement
and in the other Loan Documents and all such representations and warranties
shall be true and correct on the date hereof with the same force and effect as
if made on such date (except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date). Each Loan Party
represents and warrants (which representations and warranties shall survive the
execution and delivery hereof) to the Administrative Agent and the Lenders that:

 

(a)    it has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and the transactions contemplated hereby
and has taken or caused to be taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby;

 

(b)    no consent of any Person (including, without limitation, any of its
equity holders or creditors), and no action of, or filing with, any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with, the execution, delivery and performance of this Agreement;

 



2

 

 

(c)    this Agreement has been duly executed and delivered on its behalf by a
duly authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;

 

(d)    no Default or Event of Default has occurred and is continuing;

 

(e)    the execution, delivery and performance of this Agreement will not
violate any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under, any contractual obligation of any Loan Party or any
of its Subsidiaries; and

 

(f)     Since August 31, 2019, there has been no Material Adverse Change
(excluding any event or circumstance resulting from the COVID-19 pandemic to the
extent such event or circumstance has been publicly disclosed by the Borrower in
its securities filings or disclosed in writing by the Borrower to the
Administrative Agent and the Lenders prior to the Second Amendment Effective
Date, and the scope of such adverse effect is no greater than that which has
been disclosed).

 

SECTION 5. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Existing Credit Agreement, as amended hereby, and all of the
other Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms

 

SECTION 6. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 9.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default or Event of Default has occurred or is continuing), including, but
not limited to, the reasonable fees and disbursements of Arnold & Porter Kaye
Scholer LLP, counsel to the Administrative Agent.

 

SECTION 7. Ratification.

 

(a)                Except as herein agreed, the Credit Agreement and the other
Loan Documents remain in full force and effect and are hereby ratified and
affirmed by the Loan Parties. The amendments contained in Section 1 hereof shall
be deemed to have prospective application only. This Agreement is not intended
to and shall not constitute a novation. Each of the Loan Parties hereby (i)
confirms and agrees that the Borrower is truly and justly indebted to the
Administrative Agent and the Lenders in the aggregate amount of the Obligations
without defense, counterclaim or offset of any kind whatsoever, other than
payment in full, and (ii) reaffirms and admits the validity and enforceability
of the Existing Credit Agreement, as amended by this Agreement, and the other
Loan Documents.

 

(b)                This Agreement shall be limited precisely as written and,
except as expressly provided herein, shall not be deemed (i) to be a consent
granted pursuant to, or a waiver, modification or forbearance of, any term or
condition of the Existing Credit Agreement, the Credit Agreement, any other Loan
Document or any of the instruments or agreements referred to therein or a waiver
of any Default or Event of Default under the Existing Credit Agreement or the
Credit Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any of the Lenders may now have or have in the future against any Person
under or in connection with the Existing Credit Agreement, the Credit Agreement,
any other Loan Document or any of the instruments or agreements referred to
therein or any of the transactions contemplated thereby.

 



3

 

 

SECTION 8. Modifications. Neither this Agreement, nor any provision hereof, may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the parties hereto.

 

SECTION 9. References. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as the Credit Agreement
may in the future be amended, restated, supplemented or modified from time to
time.

 

SECTION 10. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart. This Agreement may be executed using Electronic Signatures
(including, without limitation, facsimile and .pdf) and shall be considered an
original, and shall have the same legal effect, validity and enforceability as a
paper record. For the avoidance of doubt, the authorization under this paragraph
may include, without limitation, use or acceptance by the Administrative Agent
of a manually signed paper hereof which has been converted into electronic form
(such as scanned into .pdf format), or an electronically signed communication
converted into another format, for transmission, delivery and/or retention. For
purposes hereof, “Electronic Signature” shall have the meaning assigned to it by
15 USC §7006, as it may be amended from time to time. Upon the reasonable
request of the Administrative Agent, any Electronic Signature of any other party
hereto shall, as promptly as practicable, be followed by a manually executed
counterpart thereof.

 

SECTION 11. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SECTION 12. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

 

SECTION 13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 



4

 

 

SECTION 14. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

 

[The remainder of this page left blank intentionally]

 



5

 

 

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and each of the
undersigned Lenders have caused this Agreement to be duly executed by their
respective authorized officers as of the day and year first above written.

 

  BORROWER:       SUMMIT JV MR 1, LLC,
a Delaware limited liability company       By: /s/ Christopher Eng     Name:
Christopher Eng     Title:   Secretary

 

  PARENT:       SUMMIT HOSPITALITY JV, LP,
a Delaware limited partnership

 

By: Summit Hotel GP 2, LLC,
a Delaware limited liability company   Its: general partner

 

    By: /s/ Christopher Eng     Name: Christopher Eng     Title:   Secretary

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 



 

 

 

  GUARANTORS:       SILVERTHORNE JV BR 147, LLC,
a Delaware limited liability company       By:   /s/ Christopher Eng     Name:
Christopher Eng     Title:   Secretary       SILVERTHORNE JV 147, LLC,
a Delaware limited liability company     By:   Silverthorne JV BR 147, LLC,
a Delaware limited liability company  Its:sole member

 

           By: /s/ Christopher Eng     Name: Christopher Eng     Title:
  Secretary

 

  SUMMIT HOTEL TRS 147-A, INC.,
a Delaware corporation       By:   /s/ Christopher Eng     Name: Christopher Eng
    Title:   Secretary       SILVERTHORNE JV BR 148, LLC,
a Delaware limited liability company       By: /s/ Christopher Eng     Name:
Christopher Eng     Title:   Secretary

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 



 

 

 

  SILVERTHORNE JV 148, LLC,
a Delaware limited liability company

 

By:Silverthorne JV BR 148, LLC,
a Delaware limited liability company  Its:sole member

 

    By: /s/ Christopher Eng     Name: Christopher Eng     Title:   Secretary    

 

  HG SAN FRAN JV BR 149, LLC (f/k/a HGI SAN FRAN JV BR 149, LLC),
a Delaware limited liability company       By: /s/ Christopher Eng     Name:
Christopher Eng     Title:   Secretary       HG SAN FRAN JV 149, LLC (f/k/a HGI
SAN FRAN JV 149, LLC),
a Delaware limited liability company       By: HG San Fran JV BR 149, LLC
(f/k/a HGI San Fran JV BR 149, LLC),
a Delaware limited liability company   Its: sole member

 

    By: /s/ Christopher Eng     Name: Christopher Eng     Title:   Secretary 

 

  SUMMIT HOTEL TRS 149, INC.,
a Delaware corporation       By: /s/ Christopher Eng     Name: Christopher Eng  
  Title:   Secretary

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 



 

 

 

 

 

  SUMMIT HOTEL TRS 149, LLC,   a Delaware limited liability company       By:
Summit Hotel TRS 149, Inc.,     a Delaware corporation   Its: sole member      
  By: /s/ Christopher Eng       Name: Christopher Eng       Title: Secretary    
      HG SAN JOSE JV BR 150, LLC (f/k/a HGI SAN JOSE JV BR 150, LLC),   a
Delaware limited liability company           By: /s/ Christopher Eng     Name:
Christopher Eng     Title: Secretary       HG SAN JOSE JV 150, LLC (f/k/a HGI
SAN JOSE JV 150, LLC),   a Delaware limited liability company       By: HG San
Jose JV BR 150, LLC     (f/k/a HGI San Jose JV BR 150, LLC),     a Delaware
limited liability company   Its: sole member         By: /s/ Christopher Eng    
  Name: Christopher Eng       Title: Secretary                       SUMMIT
HOTEL TRS 150, INC.,   a Delaware corporation           By: /s/ Christopher Eng
    Name: Christopher Eng     Title: Secretary

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 



 

 

 

  SUMMIT HOTEL TRS 150, LLC,   a Delaware limited liability company       By:
Summit Hotel TRS 150, Inc.,     a Delaware corporation   Its: sole member      
      By: /s/ Christopher Eng       Name: Christopher Eng       Title: Secretary
          RI PORT RIVER JV BR 151, LLC,   a Delaware limited liability company  
        By: /s/ Christopher Eng     Name: Christopher Eng     Title: Secretary  
        RI PORT RIVER JV 151, LLC,   a Delaware limited liability company      
By: RI Port River JV BR 151, LLC,     a Delaware limited liability company  
Its: sole member             By: /s/ Christopher Eng       Name: Christopher Eng
      Title: Secretary           SUMMIT HOTEL TRS 151, INC.,   a Delaware
corporation           By: /s/ Christopher Eng     Name: Christopher Eng    
Title: Secretary

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 



 

 

 

  SUMMIT HOTEL TRS 151, LLC,   a Delaware limited liability company       By:
Summit Hotel TRS 151, Inc.,     a Delaware corporation   Its: sole member      
      By: /s/ Christopher Eng       Name:    Christopher Eng       Title:
Secretary               RI PORT HILLSBORO JV BR 152, LLC,   a Delaware limited
liability company           By: /s/ Christopher Eng     Name: Christopher Eng  
  Title: Secretary           RI PORT HILLSBORO JV 152, LLC,   a Delaware limited
liability company       By: RI Port Hillsboro JV BR 152, LLC,     a Delaware
limited liability company   Its: sole member             By: /s/ Christopher Eng
      Name: Christopher Eng       Title: Secretary           SUMMIT HOTEL TRS
152, INC.,   a Delaware corporation           By: /s/ Christopher Eng     Name:
Christopher Eng     Title: Secretary

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 

 

 



 

  SUMMIT HOTEL TRS 152, LLC,   a Delaware limited liability company       By:
Summit Hotel TRS 152, Inc.,     a Delaware corporation   Its: sole member      
          By: /s/ Christopher Eng       Name:     Christopher Eng       Title:
Secretary

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 



 

 

 

  bank of america, n.a., as   Administrative Agent           By: /s/ Priscilla
Ruffin     Name: Priscilla Ruffin     Title:   AVP

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 



 

 

 

  bank of america, n.a., as   a Lender           By: /s/ Kyle Pearson     Name:
Kyle Pearson     Title:   Vice President

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 



 

 

 

  KEYBANK NATIONAL ASSOCIATION,   as a Lender       By: /s/ Thomas Z. Schmitt  
  Name: Thomas Z. Schmitt     Title:   Assistant Vice President

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 

 

 

 

 

  BANK OF MONTREAL, CHICAGO BRANCH, as a Lender           By: /s/ Gwendolyn Gatz
    Name: Gwendolyn Gatz     Title:   Director

 

Signature Page to Second Amendment to Summit JV Credit Agreement

 



 

 

 

 

 

ANNEX I TO SECOND AMENDMENT

(marked copy of Credit Agreement)

 

See Attached

 



   

 

  

ANNEX I TO SECOND AMENDMENT

 

Published Deal CUSIP Number: 86613EAA5

Published Revolver Facility CUSIP Number: 86613EAB3

Published Term Facility CUSIP Number: 86613EAC1

  

CREDIT AGREEMENT

 

Dated as of October 8, 2019

 

among

 

SUMMIT JV MR 1, LLC,

 

as Borrower,

 

SUMMIT HOSPITALITY JV, LP

 

as Parent,

 

 

CERTAIN SUBSIDIARIES OF SUMMIT JV MR 1, LLC

FROM TIME TO TIME PARTY HERETO,

 

as Guarantors,

 

THE INITIAL LENDERS NAMED HEREIN,

 

as Initial Lenders,

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

and

 

BofA SECURITIES, INC.,

 

as Sole Lead Arranger and as Sole BookrunnersBookrunner

 



    

 

 

T A B L E O F C O N T E N T S



 

Section   Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS       SECTION
1.01. Certain Defined Terms 1 SECTION 1.02. Computation of Time Periods; Other
Definitional Provisions 3740 SECTION 1.03. Accounting Terms 3841 SECTION 1.04.
Rounding 3841 SECTION 1.05. Times of Day 3841 SECTION 1.06. Interest Rates 3841
SECTION 1.07. Other Interpretative Provisions 3841       ARTICLE II AMOUNTS AND
TERMS OF THE ADVANCES       SECTION 2.01. The Advances 3942 SECTION 2.02.
Borrowings, Conversions and Continuations 3943 SECTION 2.03. [Intentionally
Omitted] 4144 SECTION 2.04. Repayment of Advances 4144 SECTION 2.05. Termination
or Reduction of the Commitments 4145 SECTION 2.06. Prepayments 4245 SECTION
2.07. Interest 4246 SECTION 2.08. Fees 4347 SECTION 2.09. Inability to Determine
Rates 4447 SECTION 2.10. Increased Costs; Reserves on Eurodollar Rate Advances,
Illegality; Mitigation Obligations 4649 SECTION 2.11. Payments and Computations
4852 SECTION 2.12. Taxes 4952 SECTION 2.13. Sharing of Payments, Etc. 5255
SECTION 2.14. Use of Proceeds 5256 SECTION 2.15. Evidence of Debt 5356 SECTION
2.16. Extension of Termination Date 5357 SECTION 2.17. Increase in the Aggregate
Commitments 5457 SECTION 2.18. Borrowing Base Asset Provisions 5761 SECTION
2.19. Reappraisal Rights 5963       ARTICLE III CONDITIONS OF LENDING      
SECTION 3.01. Conditions Precedent to Initial Extensions of Credit 5963 SECTION
3.02. Conditions Precedent to Each Borrowing 6367 SECTION 3.03. Determinations
Under Section 3.01 and 3.02 6468

 



i 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES       SECTION 4.01. Representations
and Warranties of the Loan Parties 6468       ARTICLE V COVENANTS OF THE LOAN
PARTIES       SECTION 5.01. Affirmative Covenants 7074 SECTION 5.02. Negative
Covenants 7579 SECTION 5.03. Reporting Requirements 8185 SECTION 5.04. Financial
Covenants 8488       ARTICLE VI EVENTS OF DEFAULT       SECTION 6.01. Events of
Default 8589 SECTION 6.02. Remedies Upon Event of Default 8791 SECTION 6.03.
Application of Funds 8791       ARTICLE VII GUARANTY       SECTION 7.01.
Guaranty; Limitation of Liability 8892 SECTION 7.02. Guaranty Absolute 8993
SECTION 7.03. Waivers and Acknowledgments 9094 SECTION 7.04. Subrogation 9094
SECTION 7.05. Guaranty Supplements 9195 SECTION 7.06. Indemnification by
Guarantors 9195 SECTION 7.07. Subordination 9195 SECTION 7.08. Continuing
Guaranty 9296 SECTION 7.09. Keepwell 9296       ARTICLE VIII THE ADMINISTRATIVE
AGENT       SECTION 8.01. Appointment and Authority 9397 SECTION 8.02. Rights as
a Lender 9397 SECTION 8.03. Exculpatory Provisions 9397 SECTION 8.04. Reliance
by Administrative Agent 9498 SECTION 8.05. Indemnification by Lenders 9498
SECTION 8.06. Delegation of Duties 9599 SECTION 8.07. Resignation of
Administrative Agent 9599 SECTION 8.08. Non-Reliance on the Administrative
Agent, the Arranger and the Other Lenders 96100 SECTION 8.09. No Other Duties,
Etc. 96100 SECTION 8.10. Administrative Agent May File Proofs of Claim 96100
SECTION 8.11. Guaranty and Collateral Matters 97101 SECTION 8.12. Guaranteed
Hedge Agreements 98102

 



ii 

 

 

ARTICLE IX MISCELLANEOUS       SECTION 9.01. Amendments, Etc. 98102 SECTION
9.02. Notices, Etc. 101105 SECTION 9.03. No Waiver; Remedies 103107 SECTION
9.04. Costs and Expenses; Indemnification 103107 SECTION 9.05. Right of Set-off
105108 SECTION 9.06. Successors and Assigns 105109 SECTION 9.07. Electronic
Execution of Assignments and Certain Other Documents 108112 SECTION 9.08.
Execution in Counterparts; Effectiveness 108112 SECTION 9.09. Integration 109113
SECTION 9.10. Defaulting Lenders 109113 SECTION 9.11. Confidentiality 110114
SECTION 9.12. Certain ERISA Matters 111115 SECTION 9.13. Patriot Act
Notification 112116 SECTION 9.14. Jurisdiction, Etc. 112116 SECTION 9.15.
Governing Law 113117 SECTION 9.16. WAIVER OF JURY TRIAL 113117 SECTION 9.17.
Acknowledgment and Consent to Bail-In of EEAAffected Financial Institutions
113117 SECTION 9.18. Acknowledgement Regarding Any Supported QFCs 113117      

 

SCHEDULES

 

Schedule I - Commitments Schedule II - [reserved] Schedule III - Approved
Managers Schedule 3.01(a)(iv) - Initial Borrowing Base Assets Schedule 4.01(b) -
Subsidiaries Schedule 4.01(p) - Real Property Part I - Owned Assets Part II -
Leased Assets Part III - Management Agreements Part IV - Franchise Agreements
Schedule 4.01(q) - Environmental Concerns Schedule 4.01(w) - Plans and Welfare
Plans Schedule 9.02 - Administrative Agent’s Office; Certain Addresses for
Notices  

 

EXHIBITS

 

Exhibit A-1 - Form of Revolving Note Exhibit A-2 - Form of Term Note Exhibit A-3
- Form of Incremental Term Note Exhibit B - Form of Notice of Borrowing Exhibit
C - Form of Compliance Certificate Exhibit D - Form of Guaranty Supplement
Exhibit E-1 - Form of Assignment and Acceptance Exhibit E-2 - Form of
Administrative Questionnaire Exhibit F - Form of U.S. Tax Compliance Certificate
Exhibit G - Form of Notice of Loan Prepayment

 



iii 

 

 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of October 8, 2019 (this “Agreement”) among SUMMIT JV
MR 1, LLC, a Delaware limited liability company (the “Borrower”), Summit
Hospitality JV, LP, certain Subsidiaries from time to time party hereto, as
Guarantors, the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the initial lenders (the “Initial
Lenders”), BANK OF AMERICA, N.A., as administrative agent (together with any
successor administrative agent appointed pursuant to Article VIII, the
“Administrative Agent”) for the Lenders (as hereinafter defined).

 

Article I
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01.               Certain Defined Terms. As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acceding Lender” has the meaning specified in Section 2.17(d).

 

“Accession Agreement” has the meaning specified in Section 2.17(d)(i).

 

“Acquisition” has the meaning specified in Section 2.14.

 

“Additional Guarantor” has the meaning specified in Section 7.05.

 

“Adjusted Consolidated EBITDA” means (a) Consolidated EBITDA for the period of
four consecutive fiscal quarters of the Parent then most recently ended for
which financial statements are required to be delivered to the Administrative
Agent and the Lenders pursuant to Section 5.03(b) or (c), as the case may be,
less (b) an amount equal to the aggregate Deemed FF&E Reserves for all
Consolidated Assets owned by the Parent and its Consolidated Subsidiaries., in
each case, for any calculation made during the period set forth below for the
appropriate period as set forth below annualized to the extent required below:

 

Date of Determination Appropriate Period for Calculation Annualization During
the fiscal quarter in which the Covenant Waiver Period Termination Date occurs
the fiscal quarter of the Parent immediately preceding the fiscal quarter during
which the Covenant Waiver Period Termination Date occurs multiplied by 4 During
the fiscal quarter immediately following the fiscal quarter in which the
Covenant Waiver Period Termination Date occurs the first day of the fiscal
quarter immediately preceding the fiscal quarter during which the Covenant
Waiver Period Termination Date occurs through the last day of  the fiscal
quarter during which the Covenant Waiver Period Termination Date occurs
multiplied by 2 During the second fiscal quarter immediately following the
fiscal quarter in which the Covenant Waiver Period Termination Date occurs the
first day of the  first quarter immediately preceding the fiscal quarter during
which the Covenant Waiver Period Termination Date occurs through the last day
of  fiscal quarter following the fiscal quarter during which the Covenant Waiver
Period Termination Date occurs multiplied by 4/3 Any date of determination
thereafter the period of four consecutive fiscal quarters of the Parent then
most recently ended for which financial statements are required to be delivered
to the Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c),
as the case may be N/A

 



1 

 

 

 

“Adjusted Net Operating Income” or “Adjusted NOI” means, with respect to any
Borrowing Base Asset, (a) the Net Operating Income attributable to such
Borrowing Base Asset less (b) the Deemed FF&E Reserve for such Borrowing Base
Asset, less (c) without duplication, the Deemed Management Fee for such
Borrowing Base Asset, in each case for the period of four consecutive fiscal
quarters of the Parent then most recently ended for which financial statements
are required to be delivered to the Administrative Agent and the Lenders
pursuant to Section 5.03(b) or (c), as the case may be., for any calculation
made during the period set forth below for the appropriate period as set forth
below annualized to the extent required below:

 

Date of Determination Appropriate Period for Calculation Annualization During
the fiscal quarter in which the Covenant Waiver Period Termination Date occurs
the fiscal quarter of the Parent immediately preceding the fiscal quarter during
which the Covenant Waiver Period Termination Date occurs multiplied by 4 During
the fiscal quarter immediately following the fiscal quarter in which the
Covenant Waiver Period Termination Date occurs the first day of the fiscal
quarter immediately preceding the fiscal quarter during which the Covenant
Waiver Period Termination Date occurs through the last day of  the fiscal
quarter during which the Covenant Waiver Period Termination Date occurs
multiplied by 2 During the second fiscal quarter immediately following the
fiscal quarter in which the Covenant Waiver Period Termination Date occurs the
first day of the  first quarter immediately preceding the fiscal quarter during
which the Covenant Waiver Period Termination Date occurs through the last day
of  fiscal quarter following the fiscal quarter during which the Covenant Waiver
Period Termination Date occurs multiplied by 4/3 Any date of determination
thereafter the period of four consecutive fiscal quarters of the Parent then
most recently ended for which financial statements are required to be delivered
to the Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c),
as the case may be N/A

 

“Adjustment” has the meaning specified in Section 2.09(c).

 

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 9.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 



2

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Advance” means a Revolving Credit Advance, a Term Loan Advance or an
Incremental Term Advance.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 35% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Aggregate Borrowing Base Asset Value” means, as of any date of determination,
the aggregate Borrowing Base Asset Values of all Borrowing Base Assets at such
time; provided that (i) not more than thirty five percent (35%) of Aggregate
Borrowing Base Asset Value may be in respect of a single Borrowing Base Asset,
with any excess over such limit being excluded from Aggregate Borrowing Base
Asset Value for such period, (ii) not more than thirty percent (30%) of
Aggregate Borrowing Base Asset Value may be in respect of Borrowing Base Assets
located in any one metropolitan statistical area, with any excess over such
limit being excluded from Aggregate Borrowing Base Asset Value for such period,
provided however, that the Portland metropolitan statistical area (“MSA”) shall
be exempt from the limitation so long as no additional Borrowing Base Asset
located in the Portland MSA is added to the Borrowing Base Pool after the
Closing Date, and if Borrower requests an additional Portland MSA Borrowing Base
Asset to be added to the Borrowing Base Pool, the exemption shall no longer
apply, (iii) not more than thirty percent (30%) of Aggregate Borrowing Base
Asset Value for any period may be in respect of Borrowing Base Assets that are
subject to Qualifying Ground Leases, with any excess over such limit being
excluded from Aggregate Borrowing Base Asset Value for such period, (iv) not
more than twenty percent (20%) of Aggregate Borrowing Base Asset Value for any
period may be in respect of Borrowing Base Assets that are not operated under a
nationally recognized brand subject to a Franchise Agreement with an Approved
Franchisor, with any excess over such limit being excluded from Aggregate
Borrowing Base Asset Value for such period and (v) no less than four (4) Hotel
Assets must, at all times, qualify as Borrowing Base Assets or the Aggregate
Borrowing Base Asset Value shall be deemed to be zero.

 

“Aggregate Facility Amount” means, at any date of determination, the sum of (i)
the Revolving Credit Facility at such time plus (ii) the Term Loan Facility at
such time plus (iii) all Incremental Term Loan Facilities at such time.

 

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or any of its Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering
including, without limitation, the United Kingdom Bribery Act of 2010 and the
United States Foreign Corrupt Practices Act of 1977, as amended.

 

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

 



3

 

 

“Applicable Margin” means, at any date of determination, (i) for Revolving
Credit Advances, a percentage per annum equal to 2.15% for Eurodollar Rate
Advances and LIBOR Floating Rate Advances, and 1.15% for Base Rate Advances, (b)
for Term Loan Advances, a percentage per annum equal to 2.10% for Eurodollar
Rate Advances and LIBOR Floating Rate Advances, and 1.10% for Base Rate Advances
and (c) for Incremental Term Advances of any Type, the rate or rates per annum
specified in the applicable Incremental Term Loan Facility Amendment.

 

“Appraisal” means an MAI appraisal that is in form and substance reasonably
satisfactory to the Administrative Agent and prepared by an independent
appraisal firm that is reasonably acceptable to the Administrative Agent,
setting forth the estimated “as-is” going concern value of an Asset.

 

“Approved Franchisor” means, with respect to any Hotel Asset, a nationally
recognized hotel brand franchisor that has entered into a written franchise
agreement (i) substantially in the form customarily used by such franchisor at
such time or (ii) in form and substance reasonably satisfactory to the
Administrative Agent. The Administrative Agent confirms that each of the
franchisors shown on Part IV of Schedule 4.01(p) hereto are satisfactory to the
Administrative Agent and shall be considered an Approved Franchisor.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved Manager” means a nationally recognized hotel manager (a) with (or
controlled by a Person or Persons with) at least ten years of experience in the
management of limited service, select service and full service hotels that have
been rated “upscale” “upper midscale” or “midscale” or better by Smith Travel
Research and (b) that is engaged pursuant to a written management agreement in
form and substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent confirms that each of the managers shown on Schedule III
hereto are satisfactory to the Administrative Agent and shall be considered an
Approved Manager. For purposes of this definition, the term “control” (including
the term “controlled by”) of a Person means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.

 

“Assets” means, collectively, Hotel Assets, Development Assets and Joint Venture
Assets.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit E-1 hereto
or any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent.

 

“Assumed Unsecured Interest Expense” means, on any date, the greater of (a) the
actual Interest Expense on Unsecured Indebtedness of the Parent and its
Consolidated Subsidiaries and (b) the outstanding principal balance of all
Unsecured Indebtedness of the Parent and its Consolidated Subsidiaries,
multiplied by the greater of (i) the sum of the one month LIBOR as of the last
day of the most recent fiscal quarter plus the Applicable Margin, or (ii) 6.00%,
in each case for the period of four consecutive fiscal quarters of the Parent
then most recently ended for which financial statements are required to be
delivered to the Administrative Agent and the Lenders pursuant to Section
5.03(b) or (c), as the case may be.

 



4

 

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capitalized Lease.

 

“Availability” means, at any date of determination, (a) the lowest of (i

 

(a)                prior to the Covenant Waiver Period Termination Date, (i) the
lower of (x) the Aggregate Facility Amount and (y) the Aggregate Borrowing Base
Asset Value at such time multiplied by 55%, less (ii) the aggregate principal
amount of all then outstanding Advances.

 

(b)                thereafter, (i) the lowest of (x) the Aggregate Facility
Amount, (iiy) the Aggregate Borrowing Base Asset Value at such time multiplied
by 55% and (iiiz) the principal amount that when outstanding under the
Facilities would result in a Borrowing Base Coverage Ratio (calculated for the
appropriate period for such date of determination as set forth in the example
below, and determined on a pro forma basis as at such date) equal to 2.00:1.00,
less (b(I) for any date during the period commencing on the Covenant Waiver
Period Termination Date through the last day of the fiscal quarter immediately
following the fiscal quarter during which the Covenant Waiver Period Termination
Date occurs, 1.50:1.00, (II) for any date during the period commencing on the
first day of the second fiscal quarter immediately following the fiscal quarter
during which the Covenant Waiver Period Termination Date occurs through the last
day of the third fiscal quarter immediately following the fiscal quarter during
which the Covenant Waiver Period Termination Date occurs, 1.75:1.00, and (III)
thereafter, 2.00:1.00, less (ii) the aggregate principal amount of all then
outstanding Advances. As an example, the Borrowing Base Coverage Ratio on the
Covenant Waiver Period Termination Date shall be the ratio of (1) Borrowing Base
Adjusted NOI for the fiscal quarter of the Parent immediately preceding the
fiscal quarter during which the Covenant Waiver Termination Date occurs
multiplied by 4 to (2) Assumed Unsecured Interest Expense calculated for the
period of four consecutive fiscal quarters of the Parent then most recently
ended for which financial statements are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c), as the
case may be.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEAAffected Resolution Authority in respect of any liability of
an EEAAffected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided that in no event
will the Base Rate be less than zero. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 2.09 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.

 



5

 

 

Notwithstanding anything to the contrary contained herein, at any time that the
Base Rate determined in accordance with the foregoing is less than 1.25%, such
rate shall be deemed 1.25% for purposes of this Agreement.

 

“Base Rate Advance” means an Advance that bears interest based on the Base Rate.

 

“Beneficial Ownership Certification” means, if the Borrower qualifies as a
“legal entity customer” within the meaning of the Beneficial Ownership
Regulation, a certification of beneficial ownership as required by the
Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 9.11.

 

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type, Term Loan Advances of the same Type or Incremental
Term Advances of the same Type made by the Lenders.

 

“Borrowing Base Adjusted NOI” means aggregate Adjusted NOI for all Borrowing
Base Assets.

 

“Borrowing Base Asset” means an Eligible Asset that the Borrower has proposed to
designate as a Borrowing Base Asset, which designation has been approved by the
Required Lenders in their reasonable discretion. For the avoidance of doubt, any
Asset that is not, or at any time ceases to be, an Eligible Asset is not a
Borrowing Base Asset.

 

“Borrowing Base Asset Designation Package” means, with respect to the proposed
designation of any Eligible Asset as a Borrowing Base Asset, the following
items, each in form and substance satisfactory to the Administrative Agent and
in sufficient copies for each Lender: (a) a description of such Asset in detail
satisfactory to the Administrative Agent, (b) a projected cash flow analysis of
such Asset, (c) a statement of operating expenses and operating revenues for
such Asset for the immediately preceding 36 consecutive calendar months, or such
shorter period that the Asset has been open for business, (d) a budget of
operating expenses, operating revenues and capital expenditures for such Asset
for the next succeeding 12 consecutive months, (e) if such Asset is then the
subject of an acquisition transaction, a copy of the purchase agreement with
respect thereto and a schedule of the proposed sources and uses of funds for
such transaction and (f) such other information as reasonably requested by
Administrative Agent.

 



6

 

 

“Borrowing Base Asset Value” means, as of any date of determination and with
respect to any Borrowing Base Asset, the following: (a) with respect to each
Borrowing Base Asset that is a New Property, an amount equal to the lesser of
(i) the acquisition price for such Borrowing Base Asset paid by the Parent or
any of its Consolidated Subsidiaries to a non-affiliate and (ii) the appraised
“as is” value of such Borrowing Base Asset as reflected in a Current Appraisal;
and (b) with respect to each Borrowing Base Asset that is a Seasoned Property,
the appraised “as is” value of such Borrowing Base Asset as reflected in a
Current Appraisal. Notwithstanding the foregoing or anything to the contrary
contained elsewhere, the Borrowing Base Asset Value with respect to each Initial
Borrowing Base Asset for the period from the Closing Date through and including
its Borrowing Base Value Date shall be an amount equal to the acquisition
priceundepreciated book value for such Initial Borrowing Base Asset paid by the
Parent or any of its Consolidated Subsidiaries to a non-affiliate(after any
impairments). For the avoidance of doubt, the Borrowing Base Asset Value of any
Asset that is not, or at any time ceases to be, an Eligible Asset, is zero.

 

“Borrowing Base Coverage Ratio” means, at any date of determination, the ratio
of Borrowing Base Adjusted NOI to Assumed Unsecured Interest Expense, in each
case for the period of four consecutive fiscal quarters of the Parent then most
recently ended for which financial statements are required to be delivered to
the Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c), as
the case may be.

 

“Borrowing Base Pool” means, at any time, a collective reference to the
Borrowing Base Assets that are included in a calculation of Aggregate Borrowing
Base Asset Value made at such time.

 

“Borrowing Base Value Date” means, with respect to any Initial Borrowing Base
Asset, the earlier of (a) the Business Day on which a Current Appraisal is
delivered to the Administrative Agent with respect to such Asset and (b)
February 15, 2021.2022.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Advance, means any such day that is also
a London Banking Day.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 90 days from the date of issuance thereof:
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) certificates of deposit of or time deposits with any commercial bank that is
a Lender or a member of the Federal Reserve System, which issues (or the parent
of which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1,000,000,000 or (c) commercial paper
in an aggregate amount of not more than $50,000,000 per issuer outstanding at
any time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 



7

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

 

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Interests of the Parent
REIT (or other securities convertible into such Voting Interests) representing
35% or more of the combined voting power of all Voting Interests of the Parent
REIT; or (b) there is a change in the composition of the Parent REIT’s board of
directors over a period of 24 consecutive months (or less) such that a majority
of board members (rounded up to the nearest whole number) ceases, by reason of
one or more proxy contests for the election of board members, to be comprised of
individuals who either (i) have been board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
board members during such period by at least a majority of the board members
described in clause (i) who were still in office at the time such election or
nomination was approved by the board; or (c) any Person or two or more Persons
acting in concert shall have acquired and shall continue to have following the
date hereof, by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation will result in its or their acquisition of
the power to direct, directly or indirectly, the management or policies of the
Parent REIT; or (d) the Parent REIT ceases to be the sole member of and the
direct legal and beneficial owner (free and clear of all Liens) of all of the
limited liability company interests in, Summit Hotel GP, LLC and/or Summit Hotel
GP, LLC ceases to be the sole general partner of and the direct legal and
beneficial owner (free and clear of all Liens) of all of the general partnership
interests in, Summit Hotel OP, LP; or (e) Summit Hotel OP, LP ceases to be the
direct or indirect beneficial owner (free and clear of all Liens) of at least
51% of the limited partnership interests in the Parent; or (f) the Parent REIT
ceases to be the sole member of and the direct legal and beneficial owner (free
and clear of all Liens) of all of the limited liability company interests in,
Summit Hotel GP 2, LLC and/or Summit Hotel GP 2, LLC ceases to be the sole
general partner of and the direct legal and beneficial owner (free and clear of
all Liens) of all of the general partnership interests in, the Parent; or (g)
the Parent ceases to be the sole member of and the direct legal and beneficial
owner (free and clear of all Liens) of all of the limited liability company
interests in, the Borrower; or (g) any Person or two or more Persons (other than
the Parent) acting in concert shall have acquired and shall continue to have
following the date hereof, by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation will result in its or their
acquisition of the power to direct, directly or indirectly, the management or
policies of the Borrower; or (h) the Borrower ceases to be the direct or
indirect legal and beneficial owner (free and clear of all Liens other than
pursuant to the Loan Documents) of all of the Equity Interests in each direct
and indirect Subsidiary that owns or leases a Borrowing Base Asset.

 

“Closing Date” means the date hereof.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 



8

 

 

“Collateral” means all of the “Collateral” or other similar term referred to in
the Pledge Agreement that is required under the terms of the Loan Documents to
be subject to Liens in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commitment” means a Term Loan Commitment, a Revolving Credit Commitment or an
Incremental Term Loan Commitment, as the context may require.

 

“Commitment Date” has the meaning specified in Section 2.17(b).

 

“Commitment Increase” has the meaning specified in Section 2.17(a).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C signed by a Responsible Officer of the Parent or the Borrower.

 

“Consent Request Date” has the meaning specified in Section 9.01(b).

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, as of any date of determination, for the period of
four consecutive fiscal quarters of the Parent then most recently ended for
which financial statements are required to be delivered to the Administrative
Agent and the Lenders pursuant to Section 5.03(b) or (c), as the case may bein
each case for any applicable measurement period, without duplication, for the
Parent and its Consolidated Subsidiaries, Consolidated net income or loss for
such period, plus (w) the sum of (i) to the extent actually deducted in
determining said Consolidated net income or loss, Consolidated Interest Expense,
minority interest and provision for taxes for such period (excluding, however,
Consolidated Interest Expense and taxes attributable to unconsolidated
subsidiaries of the Parent and any of its Subsidiaries), (ii) the amount of all
amortization of intangibles and depreciation that were deducted in determining
Consolidated net income or loss for such period, (iii) any non-cash charges
(including one-time non-cash impairment charges) in such period to the extent
that such non-cash charges were deducted in determining Consolidated net income
or loss for such period, and (iv) any other non-recurring charges in such
period, less (x) to the extent included in determining Consolidated net income
or loss for such period, the amount of non-recurring non-cash gains during such
period, plus (y) with respect to each Joint Venture, the JV Pro Rata Share of
the sum of (i) to the extent actually deducted in determining said Consolidated
net income or loss, Consolidated Interest Expense, minority interest and
provision for taxes for such period, (ii) the amount of all amortization of
intangibles and depreciation that were deducted in determining Consolidated net
income or loss for such period, (iii) any non-cash charges (including one-time
non-cash impairment charges) in such period to the extent that such non-cash
were deducted in determining Consolidated net income or loss for such period,
and (iv) any other non-recurring charges in such period, less (z) to the extent
included in determining Consolidated net income or loss for such period, the
amount of non-recurring non-cash gains during such period, in each case of such
Joint Venture determined on a Consolidated basis and in accordance with GAAP for
such four fiscal quarter period; provided that Consolidated EBITDA shall be
determined without giving effect to any extraordinary gains or losses (including
any taxes attributable to any such extraordinary gains or losses) or gains or
losses (including any taxes attributable to such gains or losses) from sales of
assets other than from sales of inventory (excluding Real Property) in the
ordinary course of business; provided further that for purposes of this
definition, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent or any of its Subsidiaries during such four
fiscal quarter period, Consolidated EBITDA will be adjusted (1) in the case of
an acquisition, by adding thereto an amount equal to (A) in the case of an
acquired Asset that is a newly constructed Hotel Asset with no operating
history, the Pro Forma EBITDA, if any, of such Asset, or (B) in the case of any
other acquired Asset, such acquired Asset’s actual Consolidated EBITDA (computed
as if such Asset was owned by the Parent or one of its Consolidated Subsidiaries
for the entire four fiscal quarter period) generated during the portion of such
four fiscal quarter period that such Asset was not owned by the Parent or such
Consolidated Subsidiary and (2) in the case of a disposition, by subtracting
therefrom an amount equal to the actual Consolidated EBITDA generated by the
Asset so disposed of during such four fiscal quarter period; provided further
that in the case of a Hotel Asset that shall be repositioned and where such
Asset is fully closed for renovations, upon the re-opening of such Asset, all
Consolidated EBITDA allocable to such Asset prior to the re-opening shall be
excluded from the calculation of Consolidated EBITDA and instead Consolidated
EBITDA will be increased by the amount of Pro Forma EBITDA of such Asset, if
any, (it being understood, for the avoidance of doubt, that such Asset’s actual
Consolidated EBITDA from (including) and after the re-opening date shall not be
excluded); provided further still that no more than 10% of Consolidated EBITDA
shall be Pro Forma EBITDA (provided, that to the extent such limitation is
exceeded, the amount of such of Pro Forma EBITDA shall be removed from the
calculation of Consolidated EBITDA to the extent of such excess).

 



9

 

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Adjusted Consolidated EBITDA to (b) Consolidated
Fixed Charges, in each case, of the Parent and its Subsidiaries for the period
of four consecutive fiscal quarters of the Parent then most recently ended for
which financial statements are required to be delivered to the Administrative
Agent and the Lenders pursuant to Section 5.03(b) or (c), as the case may be;
provided that (i) for the fiscal quarter of the Parent ending on December 31,
2019, such ratio shall be calculated based on the ratio of Adjusted Consolidated
EBITDA to Consolidated Fixed Charges for such fiscal quarter, (ii) for the
fiscal quarter of the Parent ending on March 31, 2020, such ratio shall be
calculated based on the ratio of Adjusted Consolidated EBITDA to Consolidated
Fixed Charges for the period of two consecutive fiscal quarters ending on such
date and (iii) for the fiscal quarter of the Parent ending on June 30, 2020,
such ratio shall be calculated based on the ratio of Adjusted Consolidated
EBITDA to Consolidated Fixed Charges for the period of three consecutive fiscal
quarters ending on such date.

 

“Consolidated Fixed Charges” means, as of any date of determination, for the
period of four consecutive fiscal quarters of the Parent then most recently
ended for which financial statements are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c), as the
case may be, for the Parent and its Consolidated Subsidiaries, the sum (without
duplication) of (i) Consolidated Interest Expense for such period, plus (ii) the
scheduled principal amount of all amortization payments (but not final balloon
payments at maturity) for such period on all Consolidated Indebtedness; plus
(iii) cash distributions on Preferred Interests payable by the Parent or a
Consolidated Subsidiary for such period and distributions made by the Parent a
Consolidated Subsidiary in such period for the purpose of paying dividends on
Preferred Interests issued by such Person(s).

 

“Consolidated Indebtedness” means, at any time, the Indebtedness of the Parent
and its Consolidated Subsidiaries; provided, however, that Consolidated
Indebtedness shall also include, without duplication, the JV Pro Rata Share of
Indebtedness for each Joint Venture.

 

“Consolidated Interest Expense” means, as of any date of determination for the
period of four consecutive fiscal quarters of the Parent then most recently
ended for which financial statements are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c), as the
case may beany applicable measurement period, the sum of (a) the aggregate cash
interest expense of the Parent and its Consolidated Subsidiaries for such
period, as determined in accordance with GAAP, including capitalized interest
and the portion of any payments made in respect of capitalized lease liabilities
allocable to interest expense, but excluding (i) deferred financing costs, (ii)
other non-cash interest expense and (iii) any capitalized interest relating to
construction financing for an Asset to the extent an interest reserve or a loan
“holdback” is maintained in respect of such capitalized interest pursuant to the
terms of such financing as reasonably approved by the Administrative Agent, plus
(b) such Persons’ JV Pro Rata Share of the items described in clause (a) above
of its Joint Ventures for such period.

 



10

 

 

“Consolidated Tangible Net Worth” means, as of a given date, the stockholders’
equity of the Parent and its Subsidiaries determined on a Consolidated basis
plus accumulated depreciation and amortization, less (to the extent included
when determining such stockholders’ equity): (a) the amount of any write-up in
the book value of any assets reflected in any balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired, and (b) the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP, all determined on a
Consolidated basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Covenant Waiver Period” means the period commencing on the Second Amendment
Effective Date and ending on the earlier to occur of (a) the date the Borrower
is required to deliver a duly completed Compliance Certificate for the fiscal
quarter ending June 30, 2021 pursuant to Section 5.03(d) (or, if earlier, the
date on which the Borrower delivers such Compliance Certificate pursuant to
Section 5.03(d)) and (b) the date the Borrower delivers a Compliance Certificate
in accordance with Section 5.03(d) with respect to any fiscal quarter ending
after the Second Amendment Effective Date but prior to June 30, 2021, together
with a written notice to the Administrative Agent irrevocably electing to
terminate the Covenant Waiver Period concurrently with such delivery.

 

“Covenant Waiver Period Termination Date” means the earlier date occurring under
clauses (a) and (b) of the definition of “Covenant Waiver Period”.

 

“COVID-19 Relief Funds” means funds or credit or other support received by any
Loan Party or any Subsidiary thereof from, or with the credit or other support
of, any Governmental Authority, (a) that is Unsecured Indebtedness and
subordinated to the Indebtedness under the Loan Documents, (b) that, at the time
of application for, and receipt of, such funds, credit or other support the
Borrower reasonably expects that 100% of such Indebtedness will be eligible for
forgiveness pursuant to the terms thereof, and (c) incurred with the intent to
mitigate (in the good faith determination of the Borrower) through liquidity or
other financial relief the impact of the COVID-19 global pandemic on the
business and operations of the Borrower and its Subsidiaries.

 

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of another Type.

 

“Current Appraisal” means, as to any Asset on any date, an Appraisal with
respect to such Asset that is dated no more than twelve months prior to such
date; provided that with respect to any Initial Borrowing Base Asset, an
Appraisal with a value date on or prior to December 30, 20202021 shall not be
considered a Current Appraisal under this Agreement.

 

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

 

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of “Consolidated Fixed Charge
Coverage Ratio”, in the case of any acquisition or disposition of any direct or
indirect interest in any Asset (including through the acquisition or disposition
of Equity Interests) by the Parent or any of its Subsidiaries during the period
of four consecutive fiscal quarters of the Parent then most recently ended for
which financial statements are required to be delivered to the Administrative
Agent and the Lenders pursuant to Section 5.03(b) or (c), as the case may be the
term “Debt for Borrowed Money” (a) shall include, in the case of an acquisition,
any Debt for Borrowed Money directly relating to such Asset existing immediately
following such acquisition computed as if such indebtedness also existed for the
portion of such period that such Asset was not owned by the Parent or such
Subsidiary, and (b) shall exclude, in the case of a disposition, for such period
any Debt for Borrowed Money to which such Asset was subject to the extent such
Debt for Borrowed Money was repaid or otherwise terminated upon the disposition
of such Asset.

 



11

 

 

“Debtor Relief Laws” means any Bankruptcy Law, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Debtor Subsidiary” has the meaning specified in Section 6.01(f).

 

“Deemed FF&E Reserve” means, on any date of determinations, with respect to any
Asset for the period of four consecutive fiscal quarters of the Parent then most
recently ended for which financial statements are required to be delivered to
the Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c), as
the case may beany applicable measurement period, an amount equal to 4% of the
Gross Hotel Revenues for such fiscal period.

 

“Deemed Management Fee” means, on any date of determination and with respect to
any Asset for the period of four consecutive fiscal quarters of the Parent then
most recently ended for which financial statements are required to be delivered
to the Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c),
as the case may beany applicable measurement period, the greater of (i) an
amount equal to 3.0% of the Gross Hotel Revenues of such Asset for such fiscal
period and (ii) all actual management fees payable in respect of such Asset
during such fiscal period.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

“Default Rate” means (i) with respect to Advances made under the Term Loan
Facility, a rate equal to 2.00% per annum above the rate per annum required to
be paid on Base Rate Advances made under the Term Loan Facility and (ii) with
respect to Advances under the Revolving Credit Facility and any interest, fee or
other amount payable under the Loan Documents, a rate equal to 2.00% per annum
above the rate per annum required to be paid on Base Rate Advances made under
the Revolving Credit Facility.

 

“Defaulting Lender” means, subject to Section 9.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Commitments within two Business
Days of the date any such Commitment was required to be funded by such Lender
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding the Advance has
not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice) or (ii) pay to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lenders’
obligation to fund a Commitment hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within two Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Person. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 9.10(a)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 



12

 

 

“Designated Person” has the meaning specified in Section 4.01(x).

 

“Development Assets” means all Real Property acquired for development into Hotel
Assets that, in accordance with GAAP, would be classified as development
property on a Consolidated balance sheet of the Parent and its Subsidiaries.

 

“Direct Owner” means, as to any Eligible Asset that is owned by or ground leased
to a Subsidiary of the Borrower, any Subsidiary of the Borrower that directly
owns or ground leases a portion of such Eligible Asset.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

 



13

 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Asset” has the meaning specified in the definition of “Eligible Asset
Criteria.”

 

“Eligible Asset Criteria” in order for any Asset to qualify as an Eligible Asset
the Asset must meet and continue at all times to satisfy each of the following
criteria (each such Asset that meets such criteria being referred to as an
“Eligible Asset”):

 

(a)                The Asset is a Hotel Asset located in the United States of
America, and is a limited service, select service or full service hotel that is
rated “upscale”, “upper midscale”, “midscale” or better by Smith Travel
Research.

 

(b)                The Asset is wholly owned in fee simple directly by, or is
ground leased pursuant to a Qualifying Ground Lease directly to, the Borrower or
a wholly owned Subsidiary of the Borrower that is a Guarantor and is leased to
the applicable TRS Lessee pursuant to an Operating Lease, provided however, that
as concerns the Hampton Inn & Suites Silverthorne located in Silverthorne,
Colorado, the Asset is leased directly to the applicable Guarantor.

 

(c)                The Asset is fully operating, open to the public, and not the
subject of a Material Renovation.

 

(d)                Each Direct Owner of such Asset and each Indirect Owner of
each such Direct Owner must be organized in a state within the United States of
America or in the District of Columbia.

 

(e)                No Direct Owner of such Asset and no Indirect Owner of such
Direct Owner owns any Real Property other than Borrowing Base Assets.

 

(f)                 The Asset is not, and no interest of the Borrower or any of
its Subsidiaries therein is, subject to any (a) ground lease (other than an
Qualifying Ground Lease) or (b) Lien or Negative Pledge (in each case, other
than pursuant to the Credit Documents and Permitted Asset Encumbrances).

 

(g)                The Borrower directly, or indirectly through a Subsidiary,
has the right to take the following actions without the need to obtain the
consent of any Person: (i) create Liens on such Asset as security for
Indebtedness of the Borrower or such Subsidiary, as applicable and (ii) sell,
transfer or otherwise dispose of such Asset (provided that any restrictions of
the type described in the proviso in the definition of “Negative Pledge” shall
not be deemed to cause a failure to satisfy the conditions set forth in clauses
(i) and (ii) above)).

 

(h)                The Asset is free of all material structural defects or
architectural deficiencies, title defects, environmental or other material
matters (including a casualty event or condemnation) that could reasonably be
expected to have a material adverse effect on the value, use or ability to sell
or refinance such Asset.

 



14

 

 

(i)                 The Asset is operated by an Approved Manager or any other
property manager approved by the Administrative Agent pursuant to a Management
Agreement approved by the Required Lenders in their reasonable discretion.

 

(j)                 The Equity Interests of each Direct Owner of such Asset and
each Indirect Owner of each such Direct Owner constitute Collateral and are not
subject to any Liens (in each case, other than pursuant to the Credit Documents
and Permitted Equity Encumbrances).

 

(k)                 No Direct Owner of such Asset and no Indirect Owner of any
such Direct Owner has incurred or otherwise is liable for any outstanding
Indebtedness (other than (w) Indebtedness under the Facilities, (x) trade
payables incurred in the ordinary course of business, (y) intercompany
Indebtedness owed to a Loan Party and (z) in the case of an Indirect Owner,
unsecured guaranties of Non-Recourse Debt of a Subsidiary thereof for which
recourse to such Indirect Owner is contractually limited to liability under a
Customary Carve-Out Agreement).

 

(l)                 No Direct Owner of such Asset and no Indirect Owner of any
such Direct Owner is subject to any proceedings under any Debtor Relief Law.

 

(m)              The Asset is assessed for real estate tax purposes as one or
more wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with such Hotel Asset or any portion
thereof; provided, however, that if two Hotel Assets are located on a single tax
lot, the Borrower may elect to treat such Hotel Assets for all purposes of the
Credit Documents as one Hotel Asset, in which case, such Hotel Asset shall be
deemed to comply with this clause and such two components of such Hotel Asset
shall be included in and removed from the Borrowing Base Pool simultaneously and
both must satisfy each of the Eligibility Asset Criteria for either component to
qualify as a Borrowing Base Asset.

 

(n)                the Administrative Agent has a Current Appraisal with respect
to such Asset; provided that a Current Appraisal shall not be required with
respect to any Asset that is an Initial Borrowing Base Asset prior to the
Borrowing Base Value Date with respect to such Asset.

 

“Eligible Assignee” means with respect to the Revolving Credit Facility or the
Term Loan Facility, (i) a Lender; (ii) an Affiliate or an Approved Fund of a
Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, respectively, and having total assets in excess of
$500,000,000; (iv) a savings and loan association or savings bank organized
under the laws of the United States or any State thereof, and having total
assets in excess of $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $500,000,000, so long as such bank is
acting through a branch or agency located in the United States; (vi) the central
bank of any country that is a member of the OECD; (vii) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and having total assets in excess of $500,000,000; and (viii) any other Person
approved by the Administrative Agent, and, unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 9.07,
approved by the Borrower, each such approval not to be unreasonably withheld or
delayed; provided, however, that neither any Loan Party nor any Affiliate of a
Loan Party shall qualify as an Eligible Assignee under this definition; and
provided further that that neither a Defaulting Lender nor any Affiliate of a
Defaulting Lender nor any natural person shall qualify as an Eligible Assignee
under this definition.

 



15

 

 

“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation, (a)
by any governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.

 

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Code.

 

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) a complete or partial withdrawal by
the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (g) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (h) the institution by the PBGC of proceedings to terminate
a Plan pursuant to Section 4042 of ERISA, or the occurrence of any event or
condition described in Section 4042 of ERISA that constitutes grounds for the
termination of, or the appointment of a trustee to administer, such Plan; or (i)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 



16

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Rate” means:

 

(a)                for any Interest Period with respect to a Eurodollar Rate
Advance, the rate per annum equal to the London Interbank Offered Rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period;

 

(b)                for any interest calculation with respect to a Base Rate
Advance on any date, the rate per annum equal to LIBOR, at or about 11:00 a.m.,
London time determined two London Banking Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day; and

 

(c) provided that if the Eurodollar Rate shall be less than zero0.25%, such rate
shall be deemed zero0.25% for purposes of this Agreement (except for any
notional amount applicable to any portion of the Term Loan Facility that is
subject to a Guaranteed Hedge Agreement; provided, that for any such portion of
the Term Loan Facility to be excluded from the application of this clause (c) on
any date of determination, the Borrower must have delivered to the
Administrative Agent prior to such date of determination a written notice
identifying such Guaranteed Hedge Agreement and the portion of the Term Loan
Facility subject thereto, together with such supporting documentation as the
Administrative Agent may reasonably request).

 

“Eurodollar Rate Advance” means an Advance that bears interest at a rate based
on clause (a) of the definition of “Eurodollar Rate.”

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Pledge Subsidiary” means any Subsidiary that (i) does not own,
directly or indirectly, all or any portion of a Borrowing Base Asset and (ii)
has a payment obligation under Secured Indebtedness owed to non-affiliates that
by its terms does not permit the Equity Interests in such Subsidiary to be
pledged.

 

“Excluded Subsidiary” means any Subsidiary of the Borrower that is either:

 

(a)                an Immaterial Subsidiary;

 

(b)                prohibited from becoming a Guarantor by the terms of any
agreement governing Non-Recourse Debt owed to a non-affiliate (or by the terms
of the relevant partnership agreement, limited liability company operating
agreement or other governing document of the entity that is the borrower (or the
direct parent of the borrower) under any Non-Recourse Debt);

 



17

 

 

(c)                a Foreign Subsidiary for which providing a Guaranty of the
Obligations would (i) violate applicable laws (including corporate benefit,
financial assistance, fraudulent preference, thin capitalization rules and
similar laws or regulations which limit the ability to provide credit support on
local assets or properties) or (ii) reasonably be expected to violate or
conflict with any fiduciary duties of officers or directors of such Foreign
Subsidiary; or

 

(d)                a Foreign Subsidiary that is not otherwise an “Excluded
Subsidiary” with respect to which the Administrative Agent reasonably determines
that the cost of obtaining a Guaranty from such Foreign Subsidiary exceeds the
practical benefit to the Lenders afforded thereby (including in the nature of
stamp duties, notarization, registration or other costs that are
disproportionate to the benefit afforded thereby, or that cause such benefit to
be otherwise unavailable in a practicable manner).

 

For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, any Subsidiary of the Borrower that is a borrower, guarantor
or otherwise has provided security for, or has a payment obligation under, any
Unsecured Indebtedness will not be an Excluded Subsidiary and will be a
Guarantor.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) Taxes imposed as a result of current or former connections (other than such
connections arising from such Lender’s having executed, delivered, became a
party to, performed its obligations under, received or perfected a security
interest under, engaged in any other transactions pursuant to, or enforced any
Loan Documents, or sold or assigned any interest in any Obligations or Loan
Document) or any political subdivision thereof), (b) in the case of a Lender,
U.S. federal withholding tax imposed on amounts payable to or for the account of
any Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date, including the Closing Date, on which
such Lender acquires such interest in the Advance or Commitment (other than
pursuant to an assignment request by the Borrower under Sections 2.10(h) or
9.01(b)) or designates a new Lending Office (other than pursuant to a request by
the Borrower under Section 2.10(g), except in each case to the extent that,
pursuant to this Section 2.12(a) or Section 2.12(c), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Person became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) any U.S. federal withholding tax imposed pursuant to FATCA
and (d) Taxes attributable to such Recipient’s failure to comply with Section
2.12(f) and (g).

 

“Existing Debt” means Indebtedness of each Loan Party and its Subsidiaries
outstanding on the Closing Date.

 

“Extension Date” has the meaning specified in Section 2.16.

 

“Extension Fee” has the meaning specified in Section 2.08(d).

 



18

 

 

“Facility” means the Revolving Credit Facility, the Term Loan Facility or any
Incremental Term Loan Facility, as the context may require.

 

“Facility Exposure” means, at any date of determination, the sum of (a) the
aggregate principal amount of all outstanding Advances, plus (b) all Obligations
of the Loan Parties in respect of Guaranteed Hedge Agreements, valued at the
Swap Termination Value thereof.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with, any current or future
regulations or official interpretations thereof, and any agreement entered into
pursuant to section 1471(b) of the Code).

 

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Fee Letter” means any separate letter agreement executed and delivered by the
Borrower or an Affiliate of the Borrower and to which the Administrative Agent
or the Arranger is a party, as the same may be amended, restated or replaced
from time to time.

 

“FF&E” means all “furniture, furnishings and equipment” (as such phrase is
commonly understood in the hotel industry) and all appurtenances and additions
thereto and substitutions or replacements thereof owned by the applicable Loan
Party and now or hereafter attached to, contained in or used in connection with
the use, occupancy, operation or maintenance of the applicable Hotel Asset,
including, without limitation, any and all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property, appliances, machinery,
equipment, signs, artwork (including paintings, prints, sculpture and other fine
art), office furnishings and equipment, guest room furnishings, and specialized
equipment for kitchens, laundries, drying, bars, restaurants, spas, public
rooms, health and recreational facilities, linens, dishware, two-way radios, all
partitions, screens, awnings, shades, blinds, rugs, carpets, hall and lobby
equipment, heating, lighting, plumbing, ventilating, refrigerating,
incinerating, elevators, escalators, air conditioning and communication plants
or systems with appurtenant fixtures, vacuum cleaning systems, call or beeper
systems, security systems, sprinkler systems and other fire prevention and
extinguishing apparatus and materials; generators, boilers, compressors and
engines; gas and electric machinery and equipment; facilities used to provide
utility services; garbage disposal machinery or equipment; communication
apparatus, including television, radio, music, and cable antennae and systems;
attached floor coverings, window coverings, curtains, drapes and rods; storm
doors and windows; stoves, refrigerators, dishwashers and other installed
appliances; attached cabinets; trees, plants and other items of landscaping;
visual and electronic surveillance systems; and swimming pool heaters and
equipment, fuel, water and other pumps and tanks; irrigation equipment;
reservation system computer and related equipment; all equipment, manual,
mechanical or motorized, for the construction, maintenance, repair and cleaning
of, parking areas, walks, underground ways, truck ways, driveways, common areas,
roadways, highways and streets and all equipment, fixtures, furnishings, and
articles of personal property now or hereafter attached to or used in or about
any such Hotel Asset which is or may be used in or related to the planning,
development, financing or operation thereof and all renewals of or replacements
or substitutions for any of the foregoing.

 



19

 

 

“Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Franchise Agreements” means (a) on the Closing Date, the Franchise Agreements
set forth on Part IV of Schedule 4.01(p) hereto, and (b) any written franchise
agreement in respect of a Hotel Asset after the Closing Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States of America, that are applicable to
the circumstances as of the date of determination, consistently applied.

 

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP and (c) the failure to pay or comply with such contested item during the
period of such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Grantor” means the applicable Loan Party that is a party to the Pledge
Agreement.

 

“Gross Hotel Revenues” means, with respect to any Asset, all revenues and
receipts of every kind derived from operating such Asset and parts thereof,
including, without limitation, income (from both cash and credit transactions),
before commissions and discounts for prompt or cash payments, from rentals or
sales of rooms, stores, offices, meeting space, exhibit space, or sales space of
every kind (including rentals from timeshare marketing and sales desks);
license, lease, and concession fees and rentals (not including gross receipts of
licensees, lessees, and concessionaires); net income from vending machines;
health club membership fees; food and beverage sales; parking; sales of
merchandise (other than proceeds from the sale of FF&E no longer necessary to
the operation of such Asset); service charges, to the extent not distributed to
the employees at such Asset as, or in lieu of, gratuities; and proceeds, if any,
from business interruption or other loss of income insurance, all as determined
in accordance with GAAP; provided, however, that Gross Hotel Revenues shall not
include gratuities to employees of such Asset; federal, state, or municipal
excise, sales, use, or similar taxes collected directly from tenants, patrons,
or guests or included as part of the sales price of any goods or services;
insurance proceeds (other than proceeds from business interruption or other loss
of income insurance); condemnation proceeds; or any proceeds from any sale of
such Asset.

 



20

 

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Hedge Agreement” means any Hedge Agreement that constitutes an
interest rate swap, cap or collar agreement or an interest rate future or option
contract, in each case that is permitted under Article V and that is entered
into by and between any Loan Party and any Hedge Bank.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guarantors” means, collectively, each Subsidiary other than Excluded
Subsidiaries.

 

“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).

 

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or Section 7.05.

 

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit D hereto.

 

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

 

“Hedge Bank” means any entity that is a Lender or an Affiliate of a Lender at
the time it enters into a Guaranteed Hedge Agreement in its capacity as a party
to such Guaranteed Hedge Agreement.

 

“Hotel Asset” means Real Property (other than any Joint Venture Asset) that
operates or is intended to be operated as a hotel, resort or other lodging for
transient use of rooms or is a structure from which a hotel, resort or other
lodging for transient use of rooms is operated or intended to be operated.

 

“Immaterial Subsidiary” means, on any date of determination, a Subsidiary of the
Parent that on such date holds no assets other than a de minimis amount of cash,
cash equivalents and other assets.

 

“Increase Date” has the meaning specified in Section 2.17(a).

 

“Increasing Lender” has the meaning specified in Section 2.17(b).

 



21

 

 

“Incremental Revolving Increase” has the meaning specified in Section 2.17(a).

 

“Incremental Term Advance” has the meaning specified in Section 2.01(c).

 

“Incremental Term Loan Borrowing” means a borrowing consisting of simultaneous
Incremental Term Advances of the same Type and in the case of Eurodollar Rate
Advances, having the same Interest Period made by each of the Incremental Term
Loan Lenders pursuant to the applicable Incremental Term Loan Facility
Amendment.

 

“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender with respect to any Incremental Term Loan Facility, its obligation to
make Incremental Term Advances to the Borrower pursuant to Section 2.17 in an
aggregate principal amount not to exceed the amount set forth opposite such
Incremental Term Loan Lender’s name on the applicable schedule to the
Incremental Term Loan Facility Amendment establishing such Incremental Term Loan
Facility or opposite such caption in the Assignment and Acceptance or Accession
Agreement pursuant to which such Incremental Term Loan Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Incremental Term Loan Increase” has the meaning specified in Section 2.17(a).

 

“Incremental Term Loan IncreaseFacility” has the meaning specified in Section
2.17(a).

 

“Incremental Term Loan Facility Amendment” has the meaning specified in Section
2.17(g).

 

“Incremental Term Loan Lender” means (a) at any time prior to the applicable
Increase Date, any Lender that has an Incremental Term Loan Commitment at such
time and (b) at any time after the such Increase Date, any Lender that holds
Incremental Term Advances at such time.

 

“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Term Loan Lender evidencing Incremental Term Advances made by
such Lender, substantially in the form of Exhibit A-3.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’ acceptances
and similar instruments (including bank guaranties, surety bonds, comfort
letters, keep-well agreements and capital maintenance agreements);

 

(c)                net obligations of such Person under any Hedge Agreement;

 

(d)                all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business and, in each case, not past due for more than 60 days after
the date on which such trade account payable was created);

 

(e)                Capitalized Leases, Synthetic Lease Obligations, Synthetic
Debt and Off-Balance Sheet Arrangements;

 

(f)                all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends (other than any such obligation of such Person
if such Person, in its sole discretion, may satisfy such obligation by
delivering (or causing to be delivered) common equity interests in the Parent or
a Subsidiary thereof that is not a Loan Party);

 



22

 

 

(g)                indebtedness (excluding prepaid interest thereon) secured by
a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; and

 

(h)                all Guarantees of such Person in respect of any of the
foregoing, excluding guarantees of Non-Recourse Debt for which recourse is
limited to liability under a Customary Carve-Out Agreement.

 

For all purposes hereof: (a) the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person, (b) the Indebtedness of the Parent and its
Consolidated Subsidiaries shall include, with respect to the foregoing items and
components thereof attributable to Indebtedness of non-wholly owned
Subsidiaries, only the Parent’s Ownership Percentage thereof, (c) the amount of
any net obligation under any Hedge Agreement on any date shall be deemed to be
the Swap Termination Value thereof as of such date and (d) the amount of any
Capitalized Lease or Synthetic Lease Obligation as of any date shall be deemed
to be the amount of Attributable Indebtedness in respect thereof as of such
date.

 

“Indemnified Costs” has the meaning specified in Section 8.05(a).

 

“Indemnified Party” has the meaning specified in Section 7.06(a).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indirect Owner” means, as to any Eligible Asset owned by or ground leased to
one or more Subsidiaries of the Borrower, each other Subsidiary of the Borrower
that owns a direct or indirect interest in the Direct Owners of such Eligible
Asset.

 

“Information” has the meaning specified in Section 9.11.

 

“Initial Borrowing Base Assets” has the meaning specified in Section
3.01(a)(iv).

 

“Initial Extensions of Credit” means the initial Borrowing hereunder.

 

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s JV Pro Rata Share of Interest Expense of its Joint Venture for
such period. Interest Expense shall include the interest component of
Obligations in respect of Capitalized Leases and shall exclude the amortization
of any deferred financing fees.

 



23

 

 

“Interest Period” means as to each Eurodollar Rate Advance, the period
commencing on the date such Eurodollar Rate Advance is disbursed or Converted to
or continued as a Eurodollar Rate Advance and ending on the date one, two, three
or six months thereafter (in each case, subject to availability), as selected by
the Borrower in its Notice of Borrowing, or such other period that is less than
six months requested by the Borrower and consented to by all the Lenders;
provided that:

 

(i)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Advance, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(ii)       any Interest Period pertaining to a Eurodollar Rate Advance that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

(iii)       no Interest Period shall extend beyond the Termination Date.

 

“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Indebtedness or the assets comprising a
division or business unit or a substantial part or all of the business of any
Person, any capital contribution to any Person or any other direct or indirect
investment in any Person, including, without limitation, any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Indebtedness of the types referred to in clause (iii) or (iv) of the
definition of “Indebtedness” in respect of any Person, and (b) the purchase or
other acquisition of any real property.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means any joint venture (a) in which the Borrower or any of its
Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of the
Borrower or any of its Subsidiaries and (c) the accounts of which would not
appear on the Consolidated financial statements of the Borrower.

 

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

 

“JV Pro Rata Share” means, with respect to any Subsidiary of a Person (other
than a wholly-owned Subsidiary) or any Joint Venture of a Person, the greater of
(a) such Person’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Joint Venture or (b) such
Person’s relative direct and indirect economic interest (calculated as a
percentage) in such Subsidiary or Joint Venture, in each case determined in
accordance with the applicable provisions of the Organization Documents of such
Subsidiary or Joint Venture.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 



24

 

 

“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Leverage Ratio” means, at any date of determination, the ratio of Total
Indebtedness to Total Asset Value as at the end of the period of four
consecutive fiscal quarters of the Parent then most recently ended for which
financial statements are required to be delivered to the Administrative Agent
and the Lenders pursuant to Section 5.03(b) or (c), as the case may be.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to LIBOR, or a comparable or successor rate, which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time),
at or about 11:00 a.m., London time, two (2) London Banking Days prior to such
day, for U.S. dollar deposits with a term of one (1) month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate will be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate will be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

 

“LIBOR Floating Rate Loan” means a Loan that bears interest at a rate based on
the LIBOR Daily Floating Rate.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 2.09(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 



25

 

 

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Guaranty Supplement (e) each Guaranteed Hedge Agreement, (f) the Pledge
Agreement, (g) each Incremental Term Loan Facility Amendment and (h) each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement; in each case as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Loan Parties” means the Parent, the Borrower and the Guarantors.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Agreements” means (a) on the Closing Date, the Management Agreements
set forth on Part III of Schedule 4.01(p) hereto (as supplemented from time to
time in accordance with the provisions hereof), and (b) any Management Agreement
in respect of a Borrowing Base Asset entered into after the Closing Date in
compliance with Section 5.01(p).

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Change” means a material adverse change in the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Parent and its Subsidiaries, taken
as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, properties, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of the Parent and its Subsidiaries, taken
as a whole, (b) the rights and remedies of the Administrative Agent or any
Lender under any Loan Document, (c) the ability of any Loan Party to perform its
Obligations under any Loan Document to which it is or is to be a party, or (d)
the value, use or ability to sell or refinance any Borrowing Base Asset.

 

“Material Contract” means each contract to which the Parent or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Parent or such Subsidiary in an amount of $10,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Parent and its
Subsidiaries, taken as a whole. Without limitation of the foregoing, the
Operating Leases, the Management Agreements and the Franchise Agreements shall
be deemed to comprise Material Contracts hereunder.

 

“Material Debt” means Indebtedness or Guarantees (other than Indebtedness
hereunder) of the Parent or any of its Subsidiaries having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of (a) in the case of Recourse Debt, more than $10,000,000 and (b)
in the case of Non-Recourse Debt, $50,000,000.

 

“Material Renovation” means any renovation of a Borrowing Base Asset the
completion of which causes 25% or more of the rooms located in such Asset to be
unavailable for use for a period of forty-five (45) consecutive days or longer.

 

“Minimum Value Condition” means, at any time, the Aggregate Borrowing Base Asset
Value is at least $150,000,000150,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 



26

 

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions or as to
which any Loan Party or any ERISA Affiliate has any obligation or liability
(whether by contract, indemnification or otherwise).

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and at least one Person other than the Loan Parties and the
ERISA Affiliates or as to which any Loan Party or any ERISA Affiliate has any
obligation or liability (whether by contract, indemnification or otherwise) or
(b) was so maintained and in respect of which any Loan Party or any ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

 

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

 

“Net Cash Proceeds” means, as applicable:

 

(a)                with respect to any Transfer, all cash and Cash Equivalents
received by any Loan Party or any of its Subsidiaries therefrom (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, as and when received) in
connection with such transaction less the sum of (i) any Tax Distributions and
all income taxes and other taxes assessed by, or reasonably estimated to be
payable to, a Governmental Authority as a result of such transaction (provided
that if such Tax Distributions or estimated taxes exceed the amount of actual
Tax Distributions or taxes required to be paid in cash in respect of such
Transfer, the amount of such excess shall constitute Net Cash Proceeds), (ii)
all reasonable and customary out-of-pocket fees and expenses incurred in
connection with such Transfer (including, to the extent reasonable and customary
underwriting discounts and commissions, but excluding any payments to Affiliates
of a Loan Party), (iii) the principal amount of, premium, if any, and interest
on any Indebtedness (other than Indebtedness under the Loan Documents) secured
by a Lien on the asset (or a portion thereof) disposed of, which Indebtedness is
required to be repaid in connection with such transaction or event and (iv) all
amounts that are set aside as a reserve (A) for adjustments in respect of the
purchase price of such assets, (B) for any liabilities associated with such
sale, to the extent such reserve is required by GAAP or as otherwise required
pursuant to the documentation with respect to such Transfer, (C) for the payment
of unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 30 days after, the date of such Transfer and (D)
contractually required to be reserved for the payment of indemnification
obligations; provided that, to the extent and at the time any such amounts are
released from such reserve and received by such Loan Party or any of its
Subsidiaries, such amounts shall constitute Net Cash Proceeds; and

 

(b)                  with respect to any issuance of Secured Non-Recourse Debt,
the gross cash proceeds received by the Parent or any of its Consolidated
Subsidiaries therefrom less the sum of (i) all reasonable and customary fees,
commissions, investment banking fees, attorneys’ fees, accountants’ fees,
underwriting fees, costs, underwriting discounts and other reasonable and
customary expenses incurred in connection therewith except to the extent paid to
an Affiliate of a Loan Party and (ii) amounts required to be deposited or
maintained in segregated accounts as reserves in connection with any such
issuance of Secured Non-Recourse Debt.

 



27

 

 

“Net Operating Income” means, as of any date of determination, the amount
obtained by subtracting Operating Expenses from Operating Income, in each case
for the period of four consecutive fiscal quarters of the Parent then most
recently ended for which financial statements are required to be delivered to
the Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c), as
the case may beany applicable measurement period.

 

“New Property” means each Hotel Asset acquired by the Borrower or any Subsidiary
or any Joint Venture (as the case may be) from the date of acquisition for a
period of four full fiscal quarters after the acquisition thereof; provided,
however, that, upon the Seasoned Date for any New Property (or any earlier date
selected by the Borrower), such New Property shall be converted to a Seasoned
Property and shall cease to be a New Property.

 

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Subsidiary that has incurred such Debt
for Borrowed Money, and/or the direct Equity Interests therein and/or (ii) the
general credit of the immediate parent entity of such Subsidiary, provided that
such parent entity’s assets consist solely of Equity Interests in such
Subsidiary, it being understood that the instruments governing such Debt for
Borrowed Money may include customary carve-outs to such limited recourse (any
such customary carve-outs or agreements limited to such customary carve-outs,
being a “Customary Carve-Out Agreement”) such as, for example, personal recourse
to the Parent or any Subsidiary for fraud, misrepresentation, misapplication or
misappropriation of cash, waste, environmental claims, damage to properties,
non-payment of taxes or other liens despite the existence of sufficient cash
flow, interference with the enforcement of loan documents upon maturity or
acceleration, voluntary or involuntary bankruptcy filings, violation of loan
document prohibitions against transfer of properties or ownership interests
therein and liabilities and other circumstances customarily excluded by lenders
from exculpation provisions and/or included in separate indemnification and/or
guaranty agreements in non-recourse financings of real estate. For the avoidance
of doubt, Debt for Borrowed Money that refinances Existing Debt shall be
permitted as Non-Recourse Debt, so long as such Debt for Borrowed Money meets
all the requirements of Non-Recourse Debt.

 

“Non-Recourse Guarantee” shall mean a Customary Carve-Out Agreement consisting
of a guaranty or indemnity of Non-Recourse Debt.

 

“Note” means a Revolving Note, a Term Note or an Incremental Term Note, as the
context may require.

 

“Notice of Borrowing” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Advance, pursuant to Section 2.02(a), which shall be substantially in the form
of Exhibit B or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

 



28

 

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by such Loan Party under any Loan Document
and (b) the obligation of such Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party, provided that in no event shall the
Obligations of the Loan Parties under the Loan Documents include the Excluded
Swap Obligations.

 

“OECD” means the Organization for Economic Cooperation and Development.

 

“OFAC” has the meaning specified in the definition of Sanctions.

 

“Off-Balance Sheet Arrangement” means any transaction, agreement or other
contractual arrangement to which an entity unconsolidated with the Parent is a
party, under which a Loan Party has:

 

(a)                   any obligation under a guarantee contract that has any of
the characteristics identified in FASB ASC 460-10-15-4;

 

(a)                   a retained or contingent interest in assets transferred to
an unconsolidated entity or similar arrangement that serves as credit, liquidity
or market risk support to such entity for such assets;

 

(b)                  any obligation, including a contingent obligation, under a
contract that would be accounted for as a derivative instrument, except that it
is both indexed to the Borrower’s own stock and classified in stockholders’
equity in the Parent’s statement of financial position, as described in FASB ASC
815-10-15-74; or

 

(c)                  any obligation, including a contingent obligation, arising
out of a variable interest (as defined in the FASB ASC Master Glossary) in an
unconsolidated entity that is held by, and material to, the Parent, where such
entity provides financing, liquidity, market risk or credit risk support to, or
engages in leasing, hedging or research and development services with, the
Parent or its Subsidiaries

 

“Operating Expenses” means, with respect to any Borrowing Base Asset for any
applicable measurement period, the actual costs and expenses of owning,
operating, managing, and maintaining such Borrowing Base Asset during such
period, including, without limitation, repairs, real estate and chattel taxes
and bad debt expenses, but excluding (i) depreciation or amortization or other
noncash items, (ii) the principal of and interest on Debt for Borrowed Money,
(iii) income taxes or other taxes in the nature of income taxes, (iv)
distributions to the shareholders, members or partners of the Borrowing Base
Asset owner, and (v) capital expenditures, payments (without duplication) for
FF&E or into FF&E reserves or management fees actually paid or payable during
such period, all as determined in accordance with GAAP.

 

“Operating Income” means, with respect to any Borrowing Base Asset for any
applicable measurement period, all income received from any Person during such
period in connection with the ownership or operation of the Property, including,
without limitation, (i) the Gross Hotel Revenues, (ii) all amounts payable
pursuant to any reciprocal easement and/or operating agreements, covenants,
conditions and restrictions, condominium documents and similar agreements
affecting such Borrowing Base Asset (but excluding any management agreements),
and (iii) condemnation awards to the extent that such awards are compensation
for lost rent allocable to such period, all as determined in accordance with
GAAP.

 



29

 

 

“Operating Lease” means any operating lease of a Borrowing Base Asset between
the applicable Loan Party that owns such Borrowing Base Asset (whether in fee
simple or subject to a Qualifying Ground Lease) and the applicable TRS Lessee
that leases such Borrowing Base Asset, as each may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability agreement; and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp, court or documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.

 

“Ownership Percentage” means, as to any Subsidiary of the Parent, the Parent’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary, in each case determined in accordance with the applicable
provisions of the applicable Organization Document of such Subsidiary.

 

“Parent” means Summit Hospitality JV, LP, a Delaware limited partnership.

 

“Parent REIT” means Summit Hotels Properties, Inc., a Maryland corporation.

 

“Participant” has the meaning specified in Section 9.07(g).

 

“Participant Register” has the meaning specified in Section 9.07(g).

 

“Patriot Act” has the meaning specified in Section 9.13.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards with respect to Single Employer Plans or Multiple Employer
Plans and set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

 

“Permitted Asset Encumbrances” means: (a) Liens for taxes, assessments or
governmental charges not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted (which actions or proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the Borrower in accordance with GAAP; (b) easements,
zoning restrictions, rights of way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower or any Subsidiary thereof; (c) carriers’, warehouseman’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business that are not overdue for a period of more than
thirty (30) days or are being contested in good faith and by appropriate actions
or proceedings diligently conducted (which actions or proceedings have the
effect of preventing the forfeiture or sale of the property of assets subject to
any such Lien), if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP; and (d) the rights of
tenants under Tenancy Leases; provided that (i) such Tenancy Leases contain
market terms and conditions, (ii) such rights of tenants constituting Liens do
not secure any Indebtedness, and (iii) such leases and subleases do not in any
case materially detract from the value of the property subject thereto; and (e)
rights of lessors under Qualifying Ground Leases.

 



30

 

 

“Permitted Equity Encumbrances” means Liens for taxes, assessments or
governmental charges which are (i) immaterial to the Borrower and its
Subsidiaries, taken as a whole, (ii) not overdue for a period of more than
thirty (30) days or (iii) being contested in good faith and by appropriate
actions or proceedings diligently conducted (which actions or proceedings have
the effect of preventing the forfeiture or sale of the property of assets
subject to any such Lien), if adequate reserves with respect thereto are
maintained on the books of the Borrower in accordance with GAAP.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 9.11.

 

“Pledge Agreement” has the meaning specified in Section 3.01(a)(iii).

 

“Post Petition Interest” has the meaning specified in Section 7.07(c).

 

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

 

“Pro Forma EBITDA” means, for any Asset, an amount equal to 90% of such Asset’s
forecasted EBITDA for the first four full fiscal quarters of such Asset’s
operation (following the fiscal quarter during which such Asset opens, in the
case of a newly built Asset, or re-opens, in the case of a repositioned Asset),
as determined by the Parent and calculated in a manner consistent with the
definition of Consolidated EBITDA and as reasonably approved by the
Administrative Agent; provided, however, that (a) Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation shall be adjusted to be (x)
the amount of Pro Forma EBITDA for such fourth full fiscal quarter multiplied by
(y) a fraction the numerator of which is the number of days in the fiscal
quarter during which such Asset opens or re-opens, as applicable, from and
including the first day of such fiscal quarter to but excluding the opening or
re-opening date of such Asset, as applicable, and the denominator of which is
the total number of days in such fiscal quarter during which such Asset opens or
re-opens, and (b) Pro Forma EBITDA shall be adjusted on the last day of each
fiscal quarter, beginning with the last day of the first full fiscal quarter of
such Asset’s operation to remove the forecasted EBITDA attributable to such
fiscal quarter; and on the last day of the fourth full fiscal quarter of such
Asset’s operation, Pro Forma EBITDA for such Asset shall be equal to zero. For
the avoidance of doubt, until such Asset has four full fiscal quarters of actual
Consolidated EBITDA, it is intended that Consolidated EBITDA include (1) the
actual Consolidated EBITDA attributable to such Asset for the period commencing
on the opening date or re-opening date, as applicable, for such Asset and ending
on the last date of the fiscal quarter during which such Asset opened or
re-opened and (2) a correspondingly adjusted amount of Pro Forma EBITDA for the
fourth full fiscal quarter of such Asset’s operation.

 



31

 

 

“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).

 

“Proposed Borrowing Base Asset” has the meaning specified in Section 2.18(a).

 

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
(a) in the case of the Revolving Credit Facility, the product of such amount
times a fraction (expressed as a percentage carried out to the ninth decimal
place) the numerator of which is the amount of such Lender’s Revolving Credit
Commitment at such time (or, if the Commitments shall have been terminated
pursuant to Section 2.05 or 6.01 or have expired, such Lender’s Revolving Credit
Commitment as in effect immediately prior to such termination) and the
denominator of which is the Revolving Credit Facility at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01 or have
expired, the Revolving Credit Facility as in effect immediately prior to such
termination), (b) in the case of the Term Loan Facility, the product of such
amount times a fraction (expressed as a percentage carried out to the ninth
decimal place) the numerator of which is, on or prior to the Closing Date, the
amount of such Lender’s Term Loan Commitment at such time and, thereafter, such
Lender’s Facility Exposure at such time with respect to the Term Loan Facility
and the denominator of which is, on or prior to the Closing Date, the aggregate
amount of the Lenders’ Term Loan Commitments at such time and, thereafter, the
aggregate Facility Exposure at such time with respect to the Term Loan Facility
and (c) in the case of any Incremental Term Loan Facility, the product of such
amount times a fraction (expressed as a percentage carried out to the ninth
decimal place) the numerator of which is, on or prior to the applicable Increase
Date, the amount of such Lender’s Incremental Term Loan Commitment at such time
and, thereafter, such Lender’s Facility Exposure at such time with respect to
the applicable Incremental Term Loan Facility and the denominator of which is,
on or prior to the applicable Increase Date, the aggregate amount of the
Lenders’ Incremental Term Loan Commitments at such time and, thereafter, the
aggregate Facility Exposure at such time with respect to the applicable
Incremental Term Loan Facility.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 9.11.

 

“Purchasing Lender” has the meaning specified in Section 2.17(e).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

 

“Qualifying Ground Lease” means a ground lease of Real Property under which a
wholly owned Subsidiary of the Borrower is the lessee, which ground lease is in
full force and effect and not subject to any default and that the Administrative
Agent determines, in its reasonable discretion, to be a financeable ground lease
and that contains the following terms and conditions: (a) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor, provided however, if the lessor’s consent is received,
then this condition shall be deemed satisfied; (b) the obligation of the lessor
to give the holder of any mortgage Lien on such leased property written notice
of any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (c) a remaining term
(exclusive of any unexercised extension options that are subject to terms or
conditions not yet agreed upon and specified in such ground lease or an
amendment thereto, other than a condition that the lessee not be in default
under such ground lease) of 30 years or more from the date the related Hotel
Asset becomes a Borrowing Base Asset; (d) reasonable provisions concerning
transferability of the lessee’s interest under such lease, including the ability
to sublease; and (e) such other rights customarily required by mortgagees making
a loan secured by the interest of the holder of a leasehold estate demised
pursuant to a ground lease.

 



32

 

 

“Real Property” means all right, title and interest of the Parent and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property in which such Person has an interest now or
hereafter located on or used in connection with such land and improvements, and
all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by such Person.

 

“Recipient” means the Administrative Agent or any Lender, as applicable.

 

“Recourse Debt” means Indebtedness for which the Parent or any of its
Subsidiaries has personal or recourse liability in whole or in part, exclusive
of Non-Recourse Debt and any Indebtedness for which such personal or recourse
liability is limited to obligations under Customary Carve-Out Agreements, and
provided that no claim shall have been made under such Customary Carve-Out
Agreements.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“REIT” means a Person that is qualified and has elected to be treated for U.S.
federal income tax purposes as a real estate investment trust under Sections
856-860 of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.

 

“Release Conditions” means, with respect to (i) the release of any Guarantor
from its obligations under the Guaranty, (ii) the release of any Collateral
consisting of the Equity Interests in a Guarantor from the Liens created under
the Pledge Agreement or (iii) the removal of any Borrowing Base Asset from the
Borrowing Base Pool (each a “Release Transaction”), each of the following:

 

(a)        the Borrower shall have delivered to the Administrative Agent, at
least three (3) Business Days prior to the date of the proposed Release
Transaction, a written notice requesting such Release Transaction (a “Release
Notice”), which Release Notice shall identify the Equity Interests of any
Guarantor to be released from the Liens created under the Pledge Agreement, the
Guarantor to be released from the Guaranty, or the Borrowing Base Asset to be
removed from the Borrowing Base Pool, as applicable, as part of the proposed
Release Transaction, and the date proposed for consummation of the Release
Transaction;

 

(b)       immediately before and after giving effect to such Release
Transaction, no Default or Event of Default has occurred and is continuing on
such date (or would exist immediately after giving effect to the proposed
Release Transaction); and

 

(c)       at least two (2) Business Days prior to the proposed release date, the
Administrative Agent shall have received:

 



33

 

 

(i)         a duly completed Compliance Certificate as of the last day of the
fiscal quarter or fiscal year, as applicable, of the Parent most recently ended
prior to such date for which financial statements are required to be delivered
to the Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c),
as the case may be, in form and substance reasonably satisfactory to the
Administrative Agent, giving pro forma effect to the proposed Release
Transaction (and any related and contemplated transactions), demonstrating in
reasonable detail that (x) the Loan Parties are in compliance with the
provisions of Section 5.04, (y) the Minimum Value Condition is satisfied and (z)
that Availability is not less than zero;

 

(ii)        an updated list of Borrowing Base Assets; and

 

(iii)       a certificate executed by a Responsible Officer of the Borrower
certifying to the Administrative Agent that the conditions in clauses (a) and
(b) above have been satisfied.

 

“Release Notice” has the meaning specified in the definition of “Release
Conditions.”

 

“Release Transaction” has the meaning specified in the definition of “Release
Conditions.”

 

“Removal Effective Date” has the meaning specified in Section 8.07(b).

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Replacement Lender” has the meaning specified in Section 9.01(b).

 

“Required Incremental Term Loan Lenders” means, as of any time with respect to
any Incremental Term Loan Facility, Incremental Term Loan Lenders owed or
holding greater than 50% of the Incremental Term Loans of the applicable
Incremental Term Loan Facility; provided that at all times when there are two or
more Lenders, the term “Required Incremental Term Loan Lenders” shall in no
event mean less than two Lenders. For purposes of this definition, any of the
foregoing amounts owed to or held by any Defaulting Lender shall be disregarded
in determining Required Incremental Term Loan Lenders at any time.

 

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount of the Advances outstanding at
such time and (b) the aggregate Unused Revolving Credit Commitments at such
time; provided that at all times when there are two or more Lenders, the term
“Required Lenders” shall in no event mean less than two Lenders. For purposes of
this definition, any of the foregoing amounts owed to or held by any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

 

“Required Revolving Lenders” means, at any time, Lenders owed or holding greater
than 50% of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time under the Revolving Credit Facility and (b) the
aggregate Unused Revolving Credit Commitments at such time; provided that at all
times when there are two or more Lenders, the term “Required Revolving Lenders”
shall in no event mean less than two Lenders. For purposes of this definition,
any of the foregoing amounts owed to or held by any Defaulting Lender shall be
disregarded in determining Required Revolving Lenders at any time.

 

“Required Term Loan Lenders” means, as of any time, Term Loan Lenders owed or
holding greater than 50% of the aggregate principal amount of the Advances
outstanding at such time under the Term Loan Facility; provided that at all
times when there are two or more Lenders, the term “Required Term Loan Lenders”
shall in no event mean less than two Lenders. For purposes of this definition,
any of the foregoing amounts owed to or held by any Defaulting Lender shall be
disregarded in determining Required Term Loan Lenders at any time.

 



34

 

 

“Resignation Effective Date” has the meaning specified in Section 8.07(b).

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief investment officer, chief accounting officer, vice
president, treasurer, assistant treasurer, controller, secretary, or general
counsel of a Loan Party or any entity authorized to act on behalf of such Loan
Party, solely for purposes of the delivery of incumbency certificates pursuant
to Section 3.01, any assistant secretary of a Loan Party or entity authorized to
act on behalf of such Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party, or entity authorized to act on behalf of such Loan Party, so designated
by any of the foregoing officers in a notice to the Administrative Agent or any
other officer or employee of the applicable Loan Party designated in or pursuant
to an agreement between the applicable Loan Party and the Administrative Agent.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party, or entity authorized to act on behalf of such Loan Party, shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payments” has the meaning specified in Section 5.02(g).

 

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Commitment” means, (a) with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or (b) if such Lender has entered into an
Accession Agreement or one or more Assignment and Acceptances, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Revolving Credit Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05. The aggregate
Revolving Credit Commitments of the Lenders on the Closing Date shall be
$125,000,000.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

 

“Revolving Lender” means a Lender having a Revolving Credit Commitment, whether
funded or unfunded.

 

“Revolving Note” shall mean a promissory note of the Borrower payable to the
order of any Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the indebtedness of the Borrower to such Lender under the Revolving Credit
Facility.

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent or any of its Subsidiaries of any Real
Property that has been sold or transferred or is to be sold or transferred by
the Parent or such Subsidiary, as the case may be, to such Person.

 



35

 

 

“Sanctions Laws” has the meaning specified in Section 4.01(x).

 

“Sanctions” means any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority.

 

“Scheduled Unavailability Date” has the meaning specified in Section 2.09(c).

 

“Seasoned Date” means, with respect to each Hotel Asset acquired by the Borrower
or any Subsidiary or any Joint Venture (as the case may be), the date which is
four full fiscal quarters after the acquisition date thereof.

 

“Seasoned Property” means each Hotel Asset acquired by the Borrower or any
Subsidiary or any Joint Venture (as the case may be) which has been owned for a
period of more than four full fiscal quarters after the acquisition thereof.

 

“Second Amendment Effective Date” means June 18, 2020.

 

“Secured Indebtedness” means, with respect to the Parent and its Subsidiaries as
of a given date, the portion of Total Indebtedness that is secured in any manner
by any Lien on any property or any Equity Interests in any direct or indirect
Subsidiary of the Parent or any Joint Venture.

 

“Secured Non-Recourse Debt” means the portion of Secured Indebtedness that is
Non-Recourse Debt.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 8.06, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Pledge Agreement.

 

“Secured Recourse Indebtedness” means the portion of Secured Indebtedness that
is not Non-Recourse Debt.

 

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

 

“Selling Lender” has the meaning specified in Section 2.17(e).

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan Party or
any ERISA Affiliate and no Person other than the Loan Parties and the ERISA
Affiliates or as to which any Loan Party or any ERISA Affiliate has any
obligation or liability (whether by contract, indemnification or otherwise) or
(b) was so maintained and in respect of which any Loan Party or any ERISA
Affiliate could have liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated.

 

“Smith Travel Research” means Smith Travel Research or a substitute lodging
industry research company proposed by the Borrower and approved by the
Administrative Agent.

 



36

 

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

 

“Subordinated Obligations” has the meaning specified in Section 7.07.

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.

 

“Supplemental Agent” has the meaning specified in Section 8.01(b).

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 



37

 

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax Distribution” means, with respect to any Transfer, an amount reasonably
estimated to be equal to the taxable gain or net income from such Transfer to be
distributed by the Parent, and without duplication, any direct or indirect
Subsidiary of the Parent that has elected to be treated as a REIT in order to
avoid income or excise taxes under the Code.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).

 

“Term Loan Advance” has the meaning specified in Section 2.01(b).

 

“Term Loan Commitment” means, (a) with respect to any Lender at any time, the
amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Term Loan Commitment” or (b) if such Lender has entered into an
Accession Agreement or one or more Assignment and Acceptances, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Term Loan Credit Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05. The aggregate
Term Loan Commitments of the Lenders on the Closing Date shall be $75,000,000.

 

“Term Loan Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Term Loan Commitments at such time and (b)
thereafter, the aggregate principal amount of the Term Loan Advances of all Term
Loan Lenders outstanding at such time.

 

“Term Loan Lender” means (a) on or prior to the Closing Date, any Lender that
has a Term Loan Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loan Advances at such time.

 

“Term Note” shall mean a promissory note of the Borrower payable to the order of
any Term Loan Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Lender under the Term Loan
Facility.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 



38

 

 

“Termination Date” means (a) with respect to the Revolving Credit Facility, the
earlier of (i) October 8, 2023, subject to the extension thereof pursuant to
Section 2.16 and (ii) the date of termination in whole of the Revolving Credit
Commitments pursuant to Section 2.05 or 6.01, and (b) with respect to the Term
Loan Facility, the earlier of (i) October 8, 2023, subject to the extension
thereof pursuant to Section 2.16, and (ii) the date of termination in whole of
the Term Loan Commitments pursuant to Section 6.01 and (c) with respect to any
Incremental Term Loan Facility, the maturity date set forth in the Incremental
Term Loan Facility Amendment establishing such Facility; provided, however,
that, in each case, if such date is not a Business Day, the Termination Date
shall be the next preceding Business Day.

 

“Test Date” means (a) the last day of each fiscal quarter of the Parent for
which financial statements are required to be delivered pursuant to Sections
5.03(b) or (c), as the case may be, (b); provided that (a) in connection with
each Advance, Test Date shall mean the date of eachsuch Advance, (c) the date of
theb) in connection with each addition of anya Proposed Borrowing Base Asset to
the Borrowing Base Pool pursuant to Section 2.18, (d)the date of such addition,
(c) in connection with each merger permitted under Section 5.02(d), the
effective date of anysuch merger, (d) in connection with each Transfer permitted
under Section 5.02(d), (e)(ii)(C), the effective date of anysuch Transfer
permitted under Section 5.02(e)(ii)(C), and (f)e) with respect to an extension
of the Termination Date pursuant to Section 2.16, the Extension Date.

 

“Total Asset Value” means, as of any date of determination and without
duplication, the sum of: (a) the following amounts with respect to assets owned
by the Parent or any of its Subsidiaries: (i) with respect to each Asset that is
a New Property, an amount equal to the lesser of (A) the acquisition price for
such Asset paid by the Parent or any of its Consolidated Subsidiaries to a
non-affiliate and (B) the appraised “as is” value of such Asset as reflected in
a Current Appraisal; (ii) with respect to each Asset that is a Seasoned
Property, the appraised “as is” value of such Asset as reflected in a Current
Appraisal; (iii) the amount of all Unrestricted Cash and Cash Equivalents held
by the Borrower and all Guarantors; and (iv) the undepreciated book value of all
Development Assets and Unimproved Land (after any impairments); provided that,
notwithstanding the foregoing or anything to the contrary contained elsewhere,
with respect to each Initial Borrowing Base Asset, for the period from the
Closing Date through and including its Borrowing Base Value Date, other than in
connection with the Borrower’s compliance with Sections 5.03(c)(ii) and (d) for
the Fiscal Year of the Parent ending December 31, 2021, the amount shall be
equal to the acquisition priceundepreciated book value for such Initial
Borrowing Base Asset paid by the Parent or any of its Consolidated Subsidiaries
to a non-affiliate(after any impairments); plus (b) (i) the applicable JV Pro
Rata Share of any Joint Venture of the Parent of any asset described in clause
(a) above and (ii) the gross book value of any investments consisting of loans,
advances and extensions of credit (including, without limitation, mezzanine
loans) to any Person permitted under the Credit Documents; provided, however,
that the following asset concentration restrictions shall apply to the
calculation of Total Asset Value: (A) the maximum value allocable to Joint
Venture Assets shall not exceed 15% of Total Asset Value; (B) the maximum value
allocable to Development Assets shall not exceed 15% of Total Asset Value based
on the total budgeted costs attributable to such Development Assets; (C) the
maximum value allocable to Unimproved Land shall not exceed 5% of Total Asset
Value; (D) the maximum value allocable to Investments consisting of loans,
advances and extensions of credit to any Person permitted under the Credit
Agreement shall not exceed 15% of Total Asset Value; (E) the maximum value
allocable to improved Real Property that does not constitute Hotel Assets shall
not exceed 5% of Total Asset Value; and (F) the maximum value allocable to items
(A) to (E) above shall not exceed 30% of Total Asset Value (provided further
that in each case, to the extent such limitation is exceeded, the value of such
assets shall be removed from the calculation of the Total Asset Value to the
extent of such excess).

 



39

 

 

 

“Total Indebtedness” means, at any date of determination, all Consolidated
Indebtedness of the Parent and its Consolidated Subsidiaries as at the end of
the most recently ended fiscal quarter of the Parent for which financial
statements are required to be delivered to the Administrative Agent and the
Lenders pursuant to Section 5.03(b) or (c), as the case may be, plus the JV Pro
Rata Share of Indebtedness of any Joint Venture.

 

“Trading with the Enemy Act” means the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto.

 

“Transfer” has the meaning specified in Section 5.02(e).

 

“TRS Lessee” means a lessee of a Borrowing Base Asset pursuant to an Operating
Lease.

 

“Type” refers to the distinction between Advances bearing interest at the Base
Rate, Advances bearing interest at the Eurodollar Rate and Advances bearing
interest at the LIBOR Daily Floating Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness.

 

“Unused Fee” has the meaning specified in Section 2.08(a).

 

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
date of determination, (a) such Lender’s Revolving Credit Commitment at such
time less (b) the aggregate principal amount of all Revolving Credit Advances
made by such Lender and outstanding at such time.

 

“Updated Appraisal” has the meaning specified in Section 2.19(a).

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.12(g).

 



40

 

 

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

 

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

Section 1.02.               Computation of Time Periods; Other Definitional
Provisions. In this Agreement and the other Loan Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms. Any reference herein to a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, shall be deemed to apply to a Division as if it were
a merger, transfer, consolidation, amalgamation, consolidation, assignment,
sale, disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

Section 1.03.               Accounting Terms. (a) Generally. All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 4.01(g), except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)       Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 



41

 

 

Section 1.04.               Rounding. Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

Section 1.05.               Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

Section 1.06.               Interest Rates. The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any rate that is an alternative or replacement for or successor to any of such
rate (including, without limitation, any LIBOR Successor Rate) or the effect of
any of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

Section 1.07.               Other Interpretative Provisions. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law, rule or regulation shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Article II
AMOUNTS AND TERMS OF THE ADVANCES

 

Section 2.01.               The Advances. (a) The Revolving Credit Advances.
Each Revolving Lender severally agrees, on the terms and conditions hereinafter
set forth, to make advances (each, a “Revolving Credit Advance”) to the Borrower
from time to time on any Business Day during the period from the date hereof
until the Termination Date in an amount for each such Revolving Credit Advance
not to exceed such Lender’s Unused Revolving Credit Commitment at such time;
provided, however, that after giving effect to any Borrowing of Revolving Credit
Advances, the aggregate amount of Revolving Credit Advances outstanding shall
not exceed the aggregate Revolving Credit Commitments. Each Borrowing shall
consist of Revolving Credit Advances made simultaneously by the Revolving
Lenders ratably according to their Revolving Credit Commitments. Within the
limits of each such Lender’s Unused Revolving Credit Commitment in effect from
time to time and prior to the Termination Date, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).
Revolving Credit Advances may be Base Rate Advances, Eurodollar Rate Advances or
LIBOR Floating Rate Advances, as further provided herein.

 



42

 

 

(b)                The Term Loan Advances. Each Term Loan Lender severally
agrees, on the terms and conditions hereinafter set forth, to make a single
advance (each, a “Term Loan Advance”) to the Borrower on the Closing Date in an
amount not to exceed such Lender’s Term Loan Commitment. The Borrowing shall
consist of Term Loan Advances made simultaneously by the Term Loan Lenders
ratably according to their Term Loan Commitments. The Borrower may prepay Term
Loan Advances pursuant to Section 2.06(a). The Borrower shall not have the right
to reborrow any portion of the Term Loan Facility that is repaid or prepaid.
Term Loan Advances may be Base Rate Advances, Eurodollar Rate Advances or LIBOR
Floating Rate Advances, as further provided herein.

 

(c)                Incremental Term Advances. Subject to the terms and
conditions set forth herein and in an Incremental Term Loan Facility Amendment,
each Incremental Term Loan Lender severally agrees to make a single advance
(each, an “Incremental Term Advance”) to the Borrower on the applicable Increase
Date in an amount not to exceed such Lender’s Incremental Term Loan Commitment.
Each Incremental Term Loan Borrowing shall consist of Incremental Term Advances
made simultaneously by the Incremental Term Loan Lenders ratably according to
their Incremental Term Loan Commitments. The Borrower may prepay Incremental
Term Loan Advances pursuant to Section 2.06(a). The Borrower shall not have the
right to reborrow any portion of any Incremental Term Loan Facility that is
repaid or prepaid. Incremental Term Advances may be of such types as set forth
in the related Incremental Term Loan Facility Amendment.

 

Section 2.02.               Borrowings, Conversions and Continuations. (a) Each
Borrowing, each Conversion, and each continuation of Eurodollar Rate Advances
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by (A) telephone or (B) a Notice of Borrowing;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Notice of Borrowing. Each such Notice of Borrowing
must be received by the Administrative Agent not later than 12:00 noon (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Advances or of any conversion of Eurodollar Rate
Advances to Base Rate Advances or LIBOR Floating Rate Advances, and (ii) on the
requested date of any Borrowing of Base Rate Advances or LIBOR Floating Rate
Advances. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Advances shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Borrowing of or conversion to Base Rate
Advances or LIBOR Floating Rate Advances shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Notice of
Borrowing shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Advances from one Type to the other, or a continuation of
Eurodollar Rate Advances, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
Facility to which such Borrowing relates, (iv) the principal amount of Advances
to be borrowed, converted or continued, (v) the Type of Advances to be borrowed
or to which existing Advances are to be converted, and (vi) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Advance in a Notice of Borrowing or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Advances shall be made as, or converted to, LIBOR Floating Rate
Advances. Any such automatic conversion to LIBOR Floating Rate Advances shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Advances. If the Borrower requests a Borrowing
of, Conversion to, or continuation of Eurodollar Rate Advances in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month.

 



43

 

 

(b)                Following receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Advances, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to LIBOR Floating
Rate Advances described in the preceding subsection. In the case of a Borrowing,
each Lender shall make the amount of its Advance available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 2:00 P.M. on the Business Day specified in the applicable Notice of
Borrowing. Upon satisfaction of the applicable conditions set forth in Section
3.02 (and, if such Borrowing is the Initial Extensions of Credit, Section 3.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

(c)                Anything in subsection (a) above to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the obligation of the Lenders to make Eurodollar Rate Advances
shall then be suspended pursuant to Section 2.07(d)(ii) or 2.10 and (ii) after
giving effect to all Borrowings, all Conversions, and all continuations of
Advances as the same Type, there may not be more than seven separate Interest
Periods in effect hereunder at any time.

 

(d)                Except as otherwise provided herein, a Eurodollar Rate
Advance may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Advance. During the existence of a Default, no Advances
may be requested as, Converted to or continued as Eurodollar Rate Advances
without the consent of the Required Lenders.

 

(e)                Unless the Administrative Agent shall have received notice
from a Lender prior to (x) the date of any Borrowing consisting of Eurodollar
Rate Advances or (y) 1:00 P.M. on the date of any Borrowing consisting of Base
Rate Advances or LIBOR Floating Rate Advances that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of, and at the time
of, such Borrowing in accordance with subsection (a) of this Section 2.02 and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay or
pay to the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds and to pay interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid or paid to the Administrative Agent, at (i) in the case of the Borrower,
the interest rate applicable at such time under Section 2.07 to Advances
comprising such Borrowing and (ii) in the case of such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender shall pay to the Administrative Agent such corresponding amount,
such amount so paid shall constitute such Lender’s Advance as part of such
Borrowing for all purposes. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(f)                 The obligations of the Lenders hereunder to make Advances
and to make payments pursuant to Section 8.05 are several and not joint. The
failure of any Lender to make the Advance to be made by it as part of any
Borrowing or to make any payment under Section 8.05 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to make its Advance or to make its payment under Section 8.05.

 



44

 

 

(g)                If any Lender makes available to the Administrative Agent
funds for any Advance to be made by such Lender as provided in the provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Advance set forth
in Article III are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(h)                Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Advance in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Advance in any particular place or manner.

 

Section 2.03.               [Intentionally Omitted].

 

Section 2.04.               Repayment of Advances. (a) Revolving Credit
Advances. The Borrower shall repay to the Administrative Agent for the ratable
account of the Revolving Lenders on the Termination Date in respect of the
Revolving Credit Facility the aggregate outstanding principal amount of the
Revolving Credit Advances then outstanding.

 

(b)                Term Loan Advances. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Loan Lenders on the
Termination Date in respect of the Term Loan Facility the aggregate outstanding
principal amount of the Term Loan Advances then outstanding.

 

(c)                Incremental Term Advances. The Borrower shall repay to the
Incremental Term Loan Lenders with respect to any Incremental Term Loan Facility
on such date or dates as shall be specified therefor in the applicable
Incremental Term Loan Facility Amendment.

 

Section 2.05.               Termination or Reduction of the Commitments. (a)
Optional. The Borrower may, upon at least three Business Days’ notice received
by the Administrative Agent no later than 11:00 A.M. on such date, terminate in
whole or reduce in part the Unused Revolving Credit Commitments; provided,
however, that each partial reduction thereof (i) shall be in an aggregate amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii)
shall be made ratably among the Revolving Lenders in accordance with their
Revolving Credit Commitments. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Revolving Credit
Facility; provided that any notice of termination may be conditioned upon the
consummation of any financing or acquisition or similar transaction and, to the
extent such condition is not satisfied by the effective date specified therein,
such notice of prepayment may be revoked or the effective date specified therein
may be delayed.

 

(b)                Mandatory. The Term Loan Commitments shall be automatically
and permanently reduced to zero on the Closing Date after giving effect to the
making of the Borrowing of Term Loan Advances. The Incremental Term Loan
Commitments with respect to an Incremental Term Loan Facility shall be
automatically and permanently reduced to zero on the date of the related
Borrowing of Incremental Term Advances and after giving effect thereto.

 

Section 2.06.               Prepayments. (a) Optional. The Borrower may, upon
same day notice in the case of Base Rate Advances or LIBOR Floating Rate
Advances and three Business Days’ notice in the case of Eurodollar Rate
Advances, in each case in the form of a Notice of Loan Prepayment received by
the Administrative Agent no later than 11:00 AM on such date, stating the
proposed date, aggregate principal amount of the prepayment, the Facility and
the Type(s) of Advances to be prepaid and, if Eurodollar Rate Advances are to be
prepaid, the Interest Period(s) of such Advances, and if such notice is given
the Borrower shall, prepay the outstanding aggregate principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided that any notice of prepayment in full may be
conditioned upon the consummation of any financing or acquisition or similar
transaction and, to the extent such condition is not satisfied by the effective
date specified therein, such notice of prepayment may be revoked or the
effective date specified therein may be delayed; provided, however, that (i)
each partial prepayment of (x) Eurodollar Rate Advances shall be in an aggregate
principal amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof and (y) Base Rate Advances and LIBOR Floating Rate Advances shall be in
an aggregate principal amount of $500,000 or an integral multiple of $100,000 in
excess thereof or, in each case, if less, the amount of the Advances outstanding
and (ii) if any prepayment of a Eurodollar Rate Advance is made on a date other
than the last day of an Interest Period for such Advance, the Borrower shall
also pay any amounts owing pursuant to Section 9.04(c). The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. Subject to Section
9.10, each such prepayment shall be applied to the Advances of the Lenders in
accordance with their respective Pro Rata Shares in respect of the relevant
Facility.

 



45

 

 

(b)                Mandatory. (i) If for any reason Availability is less than
$0, the Borrower shall prepay Advances within 15 days in an aggregate amount
necessary to cause Availability to be greater than or equal to $0.

 

(ii)                During the Covenant Waiver Period:

 

(A)               the Borrower shall prepay Advances in an aggregate amount
equal to 100% of the Net Cash Proceeds received by any Loan Party in connection
with any Transfer of any Asset or Assets (including any directly or indirectly
owned Equity Interests), immediately upon receipt thereof by such Person;

 

(B)               the Borrower shall prepay Advances in an aggregate amount
equal to 100% of the Net Cash Proceeds received by the Parent or any of its
Consolidated Subsidiaries in connection with any issuance of Secured
Non-Recourse Debt, immediately upon receipt thereof by such Person; and

 

(C)               if for any reason Unrestricted Cash and Cash Equivalents of
the Parent and its Consolidated Subsidiaries exceeds $5,000,000 in the
aggregate, the Borrower shall immediately prepay Revolving Credit Advances in an
aggregate amount equal to the lesser of the aggregate Revolving Credit Advances
then outstanding and such excess.

 

(iii)               Each prepayment pursuant to the foregoing sentenceSection
2.06(b) shall be applied, first, to the outstanding Revolving Credit Advances
then outstanding comprising part of the same Borrowings (without any reduction
of the Revolving Credit Facility) (ratably to each Revolving Lender in
accordance with such Lender’s Pro Rata Share) until paid in full, and second, to
the Term Loan Facility and each Incremental Term Loan Facility, on a pro rata
basis (and shall be applied ratably to each Term Loan Lender and each
Incremental Term Loan Lender in accordance with each such Lender’s Pro Rata
Share).

 

(iv)              (ii) All prepayments under this subsection (b) shall be made
together with accrued interest to the date of such prepayment on the principal
amount prepaid, and if any prepayment of a Eurodollar Rate Advance is made on a
date other than the last day of an Interest Period for such Advance, the
Borrower shall also pay any amounts owing pursuant to Section 9.04(c).

 

Section 2.07.               Interest. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance under a Facility
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:

 

(i)                  Base Rate Advances. During such periods as such Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (A) the
Base Rate in effect from time to time plus (B) the Applicable Margin in respect
of Base Rate Advances under such Facility in effect from time to time, payable
in arrears quarterly on the last day of each March, June, September and December
during such periods, on the date such Base Rate Advance shall be Converted or
paid in full, on the applicable Termination Date and at such other times as may
be specified herein.

 



46

 

 

(ii)                Eurodollar Rate Advances. During such periods as such
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Advance to the sum of (A) the Eurodollar Rate for
such Interest Period for such Advance plus (B) the Applicable Margin in respect
of Eurodollar Rate Advances under such Facility in effect on the first day of
such Interest Period, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period, on the date such Eurodollar Rate Advance shall be
Converted or paid in full, on the applicable Termination Date and at such other
times as may be specified herein.

 

(iii)              LIBOR Floating Rate Advances. During such periods as such
Advance is a LIBOR Floating Rate Advance, a rate per annum equal at all times to
the sum of (A) the LIBOR Daily Floating Rate in effect from time to time plus
(B) the Applicable Margin in respect of LIBOR Floating Rate Advances under such
Facility in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such LIBOR Floating Rate Advance shall be Converted or paid in full and at
such other times as may be specified herein.

 

(b)                Default Interest. Upon the occurrence and during the
continuance of any Event of Default, the Borrower shall pay interest on (i) the
unpaid principal amount of each Advance owing to each Lender, payable in arrears
on the dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a
rate per annum equal at all times to the lesser of the maximum rate permitted by
applicable law and the Default Rate and (ii) to the fullest extent permitted by
law, the amount of any interest, fee or other amount payable under the Loan
Documents that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to the Default Rate.

 

(c)                Notice of Interest Rate. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the interest rate applicable to
any Interest Period for Eurodollar Rate Advances upon determination of such
interest rate.

 

(d)                Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.08.               Fees. (a) Unused Fee. The Borrower shall pay to the
Administrative Agent for the account of the Revolving Lenders an unused
commitment fee (the “Unused Fee”), from the date hereof in the case of each
Initial Lender that is a Revolving Lender and from the effective date specified
in the Assignment and Acceptance or the Accession Agreement, as the case may be,
pursuant to which it became a Revolving Lender in the case of each other
Revolving Lender until the Termination Date in respect of the Revolving Credit
Facility, payable in arrears quarterly on the last day of each March, June,
September and December, commencing on the date hereof, and on the Termination
Date in respect of the Revolving Credit Facility. The Unused Fee payable for the
account of each Revolving Lender shall be calculated for each period for which
the Unused Fee is payable on the actual daily Unused Revolving Credit Commitment
of such Revolving Lender during such period at the per annum equal to 0.25%,
subject to adjustment as provided in Section 9.10.

 

(b)                Other Fees. (i) The Borrower shall pay to the Administrative
Agent and the Arranger for their own respective accounts the fees, in the
amounts and on the dates, set forth in the Fee Letter and such other fees as may
from time to time be agreed between the Borrower and the Administrative Agent or
the Arranger. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 



47

 

 

(ii)                The Borrower shall pay to the Lender such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

(c)                Extension Fee. As a condition to the extension of the term of
either of the Facilities pursuant to Section 2.16, the Borrower shall pay to the
Administrative Agent on or prior to the applicable Extension Date, for the
ratable account of each Lender, an extension fee (the “Extension Fee”), in an
amount equal to 0.25% multiplied by the aggregate amount of Revolving Credit
Commitments (in the case of any extension of the term of the Revolving Credit
Facility) or Term Loans (in the case of an extension of the term of the Term
Loan Facility) of the Lenders outstanding on the applicable Extension Date
immediately upon giving effect to such extension.

 

Section 2.09.               Inability to Determine Rates.

 

(a)                If in connection with any request for a Eurodollar Rate
Advance or LIBOR Floating Rate Advance or a Conversion to a Eurodollar Rate
Advance or LIBOR Floating Rate Advance or a continuation of a Eurodollar Rate
Advance, (i) the Administrative Agent determines that (A) Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Advance or the
applicable term with respect to any LIBOR Floating Rate Advance, or (B) (x)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Advance or in connection with an existing or proposed Base Rate Advance or LIBOR
Floating Rate Advance and (y) the circumstances described in Section 2.09(c)(i)
do not apply (in each case with respect to this clause (i), “Impacted Loans”),
or (ii) the Administrative Agent or the Required Lenders determine that for any
reason the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Advance or LIBOR Floating Rate Advance does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Advance or LIBOR Floating Rate Advance, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Advances and/or
LIBOR Floating Rate Advances shall be suspended, (to the extent of the affected
Eurodollar Rate Advance , LIBOR Floating Rate Advance or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (or, in the case of a determination
by the Required Lenders described in clause (ii) of Section 2.09(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of or Conversion to Eurodollar Rate Advance or LIBOR Floating
Rate or a continuation of Eurodollar Rate Advance (to the extent of the affected
Eurodollar Rate Advance, LIBOR Floating Rate Advance or Interest Periods, as
applicable) or, failing that, will be deemed to have converted such request into
a request for a Borrowing of Base Rate Advances in the amount specified therein.

 

(b)                Notwithstanding the foregoing, if the Administrative Agent
has made the determination described in clause (i) of Section 2.09(a), the
Administrative Agent, in consultation with the Borrower and affected Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (i) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (i) of the first sentence of Section
2.09(a), (ii) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (iii) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Borrower
written notice thereof.

 



48

 

 

(c)                Notwithstanding anything to the contrary in this Agreement or
any other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

 

(i)                  adequate and reasonable means do not exist for ascertaining
LIBOR for any requested Interest Period, including, without limitation, because
the LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)                the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans, provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

 

(iii)              syndicated loans currently being executed, or that include
language similar to that contained in this Section 2.09, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 2.09 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Advances shall be suspended, (to the extent of the affected
Eurodollar Rate Advances or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
Conversion to or continuation of Eurodollar Rate Advances (to the extent of the
affected Eurodollar Rate Advances or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 



49

 

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
zero0.25% for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Conforming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

 

Section 2.10.               Increased Costs; Reserves on Eurodollar Rate
Advances, Illegality; Mitigation Obligations.

 

(a)                Increased Costs Generally. If any Change in Law shall:

 

(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 2.10(e));

 

(ii)                subject any Lender to any Taxes (excluding, for purposes of
this Section 2.10, any increased costs resulting from (x) Taxes described in
clauses (b) and (c) of the definition of Excluded Taxes, Indemnified Taxes or
Other Taxes (as to which Section 2.12 shall govern) and (y) changes in the basis
of taxation of overall net income or overall gross income by the United States
or by the foreign jurisdiction or state under the laws of which such Lender is
organized, has its Lending Office or otherwise has current or former connections
(other than such connections arising from such Lender’s having executed,
delivered, became a party to, performed its obligations under, received or
perfected a security interest under, engaged in any other transactions pursuant
to, or enforced any Loan Documents, or sold or assigned any interest in any
Obligations or Loan Document) or any political subdivision thereof) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)              impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Advance
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Advance (or of
maintaining its obligation to make any such Advance), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.

 

(b)                Capital Requirements. If any Lender determines in its
reasonable discretion that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Advances made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 



50

 

 

(c)                Certificates for Reimbursement. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company as specified in clauses (a) or (b) of this Section 2.10 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section 2.10
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section 2.10 for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)                Reserves on Eurodollar Rate Loans. The Borrower shall pay to
each Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Advance equal to the
actual costs of such reserves allocated to such Advance by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Advance, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.

 

(f)                 Illegality. If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, upon notice thereof by such Lender to the Borrower
(through the Administrative Agent), (a) any obligation of such Lender to make or
continue Eurodollar Rate Advances or LIBOR Floating Rate Advances or to Convert
Base Rate Advances to Eurodollar Rate Advances or LIBOR Floating Rate Advances
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Advances the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Advances of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, Convert all Eurodollar
Rate Advances and LIBOR Floating Rate Advances of such Lender to Base Rate
Advances (the interest rate on which Base Rate Advances of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), in the
case of Eurodollar Rate Advances, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Advances to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Advances and (ii) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted., together with any additional amounts required
pursuant to Section 9.04(c).

 



51

 

 

(g)                Designation of a Different Lending Office. Each Lender may
make any Advance to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Advance in accordance with the terms of this Agreement. If any Lender
requests compensation under Section 2.10(a) or 2.10(b), or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 2.10(f), then at the request
of the Borrower such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.12, 2.10(a) or 2.10(b), as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 2.10(f), as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(h)                Replacement of Lenders. If any Lender requests compensation
under Section 2.10(a) or 2.10(b), or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.12 and, in each
case, such Lender has declined or is unable to designate a different Lending
Office in accordance with Section 2.10(g), the Borrower may replace such Lender
in accordance with Section 9.01(b).

 

Section 2.11.               Payments and Computations. (a) General. All payments
to be made by the Borrower shall be made free and clear of and without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 P.M. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 P.M. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided, however,
that if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

 

(b)                The Borrower hereby authorizes each Lender and each of its
Affiliates, if and to the extent payment owed to such Lender is not made when
due hereunder or, in the case of a Lender, under the Note held by such Lender,
to charge from time to time, to the fullest extent permitted by law, against any
or all of the Borrower’s accounts with such Lender any amount so due.

 

(c)                Computations of Interest and Fees. All computations of
interest based on part (a) of the definition of Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate, the LIBOR
Daily Floating Rate or the Federal Funds Rate and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Interest shall accrue on each Advance for the day on which the Advance
is made, and shall not accrue on an Advance, or any portion thereof, for the day
on which the Advance or such portion is paid, provided that any Advance that is
repaid on the same day on which it is made shall, subject to clause (a) above,
bear interest for one day. Each determination by the Administrative Agent of an
interest rate, fee or commission hereunder shall be conclusive and binding for
all purposes, absent manifest error.

 



52

 

 

 

(d)          Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to any Lender hereunder that the Borrower
will not make such payment in full, the Administrative Agent may assume that the
Borrower has made such payment in full to the Administrative Agent on such date
in accordance herewith and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender severally agrees to repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender with respect to any amount
owing under this clause (d) shall be conclusive, absent manifest error.

 

Section 2.12.             Taxes. (a) Any and all payments by any Loan Party to
or for the account of any Lender or the Administrative Agent hereunder or under
any other Loan Document shall be made, in accordance with Section 2.11 or the
applicable provisions of such other Loan Document, if any, free and clear of and
without deduction or withholding for any and all Taxes, except as required by
Applicable Law. If any Loan Party or the Administrative Agent shall be required
by Applicable Law (as determined in the good faith discretion of the applicable
withholding agent) to deduct or withhold any Tax from or in respect of any sum
payable hereunder or under any other Loan Document to any Lender or the
Administrative Agent, (i) such withholding agent shall make all such deductions
and withholding (ii) such withholding shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and (iii) if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as may be necessary so that after such
deductions and withholdings have been made (including deductions and
withholdings applicable to additional sums payable under this Section 2.12) such
Lender or the Administrative Agent, as the case may be, receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made.

 

(b)          In addition, each Loan Party shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)          Without duplication of Sections 2.12(a) or 2.12(b), the Loan
Parties shall indemnify each Lender and the Administrative Agent for and hold
them harmless against the full amount of Indemnified Taxes and Other Taxes, and
for the full amount of Indemnified Taxes and Other Taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.12, imposed
on or paid by such Lender or the Administrative Agent (as the case may be), or
required to be withheld or deducted from a payment to such Loan Party or the
Administrative Agent and any liability (including penalties, additions to tax,
interest and expenses) arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Loan Parties by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. This
indemnification shall be made within 10 days from the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor.

 

(d)          Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.07 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Agent under this paragraph (d).

 



53

 

 

(e)          Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such receipt is issued therefor, or other
evidence of payment thereof reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a United States person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (e) and (g) of this Section 2.12, the terms “United
States” and “United States person” shall have the meanings specified in section
7701 of the Code.

 

(f)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g) below) shall not be required if in the applicable
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(g)          Each Lender organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender, and on the date of the
Assignment and Acceptance or Accession Agreement pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
reasonably requested in writing by the Borrower or the Administrative Agent (but
only so long thereafter as such Lender remains lawfully able to do so), provide
each of the Administrative Agent and the Borrower with (i) executed copies of
IRS Forms W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or other
form prescribed by the IRS, certifying that such Lender is exempt from or
entitled to a reduced rate of United States federal withholding tax on payments
pursuant to this Agreement or any other Loan Document or, in the case of a
Lender claiming the benefit of the exemption for portfolio interest under
section 881(c) of the Code (x) a certificate reasonably acceptable to the
Borrower and the Administrative Agent to the effect that such Lender is not (A)
a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of any Loan Party within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate” and (y)
executed copies of an IRS Form W-8BEN or W-8BEN-E, (ii) to the extent such
Lender is not the beneficial owner, executed copies of IRS Form W-8IMY,
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W 8BEN-E, a U.S. Tax
Compliance Certificate, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if such Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner and
(iii) executed copies of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made. Upon the request of
the Borrower or the Administrative Agent, any Lender that is a United States
person shall deliver to the Borrower and the Administrative Agent executed
copies of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax. If a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this subsection (g), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. Each
Lender shall promptly notify the Borrower and the Administrative Agent of any
change in circumstances that would modify or render invalid any claimed
exemption from or reduction of Taxes.

 



54

 

 

(h)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes or Other Taxes as
to which it has received an indemnification payment pursuant to this Section
2.12 (including by the payment of additional amounts pursuant to this Section
2.12), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this subsection (h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection (h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. No party shall have any obligation to
pursue, or any right to assert, any refund of Taxes or Other Taxes that may be
paid by another party.

 

(i)           For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form or other document described, and
required to be provided, in subsection (f) or (g) above (other than if such
failure is due to a change in law, or in the interpretation or application
thereof, occurring after the date on which a form or other document originally
was required to be provided or if such form or other document otherwise is not
required under subsection (f) or (g) above), such Lender shall not be entitled
to indemnification under subsection (a) or (c) of this Section 2.12 with respect
to Taxes imposed by the United States by reason of such failure; provided,
however, that should a Lender become subject to Taxes because of its failure to
deliver a form or other document required hereunder, the Loan Parties shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

 

(j)           Without prejudice to the survival of any other agreement of any
party hereunder or under any other Loan Document, the agreements and obligations
under this Section 2.12 shall survive the resignation or replacement of the
Administrative Agent, the assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

 



55

 

 

Section 2.13.             Sharing of Payments, Etc. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Advances made by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Advance and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Advances of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:

 

(i)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)          the provisions of this Section 2.13 shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances to any assignee or participant, other than
an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this Section 2.13 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

(b)          The provisions of this Section 2.13 shall be subject to the
provisions of Section 9.10(a)(ii).

 

Section 2.14.               Use of Proceeds. The proceeds of the Advances made
on the Closing Date shall be available (and the Borrower agrees that it shall
use such proceeds) forto (i) to fund Borrower’s acquisition of the Hilton Garden
Inn - San Francisco Airport North in San Francisco, CA, the Hilton Garden Inn -
San Jose / Milpitas in Milpitas, CA, the Residence Inn - Portland Downtown /
Riverplace in Portland, OR and the Residence Inn - Portland / Hillsboro in
Hillsboro, OR (collectively, the “Acquisition”), (ii) finance the 88-guestroom
Hampton Inn & Suites - Silverthorne located in Silverthorne, CO owned by
Silverthorne JV 147, LLC, and (iii) fund the payment of fees, costs and expenses
in connection with the Acquisition. Any subsequent Advances shall be for general
corporate purposes not in contravention of any law or of any Loan Document.;
provided that, all Revolving Credit Advances made during the Covenant Waiver
Period shall be used solely for (x) capital expenditures incurred in connection
with emergency repairs, life safety repairs and ordinary course maintenance
repairs (including brand standard requirements), (y) discretionary capital
expenditures for the Residence Inn - Portland Downtown / Riverplace in Portland,
OR, provided that the aggregate principal amount of Revolving Credit Advances
used for such purpose during the Covenant Waiver Period shall not exceed
$9,000,000 and (z) Operating Expense deficits, provided that the aggregate
principal amount of Revolving Credit Advances used for such purpose during the
Covenant Waiver Period shall not exceed $3,000,000. The Borrower will not
directly or indirectly use the proceeds of the Advances, or lend, contribute or
otherwise make available to any Subsidiary, joint venture partner or other
Person such extensions of credit or proceeds, (A) to fund any activities or
businesses of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(B) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Facility, whether as
underwriter, advisor, investor, or otherwise) or any Anti-Corruption Laws.

 



56

 

 

Section 2.15.            Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. The Borrower agrees
that upon notice by any Lender to the Borrower (with a copy of such notice to
the Administrative Agent) to the effect that one or more promissory notes or
other evidence of indebtedness is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Advances owing to, or to be made by, such Lender, the Borrower shall
promptly execute and deliver to such Lender, with a copy to the Administrative
Agent, a Note or Notes, in substantially the form of Exhibit A-1 or Exhibit A-2
(as applicable) hereto, payable to the order of such Lender in a principal
amount equal to the Revolving Credit Commitment or Term Loan Commitment,
respectively, of such Lender. All references to Notes in the Loan Documents
shall mean Notes, if any, to the extent issued hereunder. To the extent no Note
has been issued to a Lender, this Agreement shall be deemed to comprise
conclusive evidence for all purposes of the indebtedness resulting from the
Advances and extensions of credit hereunder.

 

(b)          The Administrative Agent shall maintain the Register in accordance
with Section 9.07(d). In the event of any conflict between the accounts and
records maintained by any Lender and the Register, the Register shall control in
the absence of manifest error.

 

(c)          Entries made in good faith by the Administrative Agent in the
Register, and by each Lender in its account or accounts pursuant to subsection
(a) above, shall be prima facie evidence of the amount of principal and interest
due and payable or to become due and payable from the Borrower to, in the case
of the Register, each Lender and, in the case of such account or accounts, such
Lender, under this Agreement, absent manifest error; provided, however, that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

Section 2.16.             Extension of Termination Date. At least 90 days but
not more than 120 days prior to the Termination Date in respect of the Revolving
Credit Facility or the Term Loan Facility, the Borrower, by written notice to
the Administrative Agent, may request, with respect to either or both
Facilities, a single consecutive twelve-month extension of the applicable
Termination Date. The Administrative Agent shall promptly notify each Lender of
such request and the Termination Date in respect of the Revolving Credit
Facility and/or the Term Loan Facility, as applicable, in effect at such time
shall, effective as at such Termination Date (the “Extension Date”), be extended
for an additional twelve-month period, provided that the Borrower shall have
paid the Extension Fees as described in Section 2.08(d), and on the applicable
Extension Date the following statements shall be true and the Administrative
Agent shall have received for the account of each Lender a certificate signed by
a Responsible Officer of the Borrower, dated the Extension Date, stating that:
(i) the representations and warranties of any Loan Party contained in Article IV
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
in all material respects on and as of the Extension Date, both before and after
giving effect to such extension (except to the extent that any representation or
warranty that is qualified by materiality shall be true and correct in all
respects) on and as of such Extension Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if qualified
by materiality, in all respects) as of such earlier date, and except that for
purposes of this Section 2.16, the representations and warranties contained in
Section 4.01(g) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 5.03(b) and (c), respectively, and (ii) no Default or Event
of Default has occurred and is continuing, or would result from such extension;
and (c) the Loan Parties are in compliance with the covenants contained in
Section 5.04 immediately before and, on a pro forma basis, immediately after
such extension, together with supporting information demonstrating such
compliance. In the event that an extension of the Revolving Credit Facility, the
Term Loan Facility or both Facilities is effected pursuant to this Section 2.16
(but subject to the provisions of Sections 2.05, 2.06 and 6.01), the aggregate
principal amount of all Revolving Credit Advances and/or Term Loan Advances, as
the case may be, shall be repaid in full ratably to the Lenders on the
Termination Date of such Facility as so extended. As of an Extension Date, any
and all references in this Agreement, the Revolving Notes, if any, the Term Loan
Notes, if any, or any of the other Loan Documents to the “Termination Date” with
respect to the Revolving Credit Commitments or the Revolving Credit Facility
and/or the Term Loan Facility, as applicable, shall refer to the Termination
Date in respect of the Revolving Credit Facility and/or the Term Loan Facility,
as the case may be, as so extended.

 



57

 

 

Section 2.17.             Increase in the Aggregate Commitments. (a) The
Borrower may, at any time, by written notice to the Administrative Agent,
request (i) an increase in the aggregate amount of the Revolving Credit
Commitments (each such increase, an “Incremental Revolving Increase”), (ii) an
increase in the aggregate amount of the Term Loan Facility (each such increase,
an “Incremental Term Loan Increase”), and/or (iii) add one or more new pari
passu tranches of term loans (each an “Incremental Term Loan Facility”; each
Incremental Term Loan Facility and each Incremental Revolving Increase and
Incremental Term Loan Increase are collectively referred to as a “Commitment
Increase”), in each case by not less than $25,000,000 (or such other amount as
may be agreed between the Administrative Agent and the Borrower) to be effective
as of a date that is at least 90 days prior to the scheduled Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however, that (i) in no event shall the
aggregate principal amount of the Facilities at any time exceed $500,000,000 in
the aggregate, and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, the applicable conditions
set forth in Article III shall be satisfied.

 

(b)          The Administrative Agent shall promptly notify the Lenders of each
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the Facility
to which such Commitment Increase relates, (iii) the proposed Increase Date and
(iv) the date by which Lenders wishing to participate in the Commitment Increase
must commit to an increase in the amount of their respective Commitments (the
“Commitment Date”). Each Lender that is willing to participate in such requested
Commitment Increase (each, an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment
in respect of the applicable Facility (the “Proposed Increased Commitment”). If
the Lenders notify the Administrative Agent that they are willing to increase
the amount of their respective Commitments by an aggregate amount that exceeds
the amount of the requested Commitment Increase, the requested Commitment
Increase shall be allocated to each Lender willing to participate therein in an
amount equal to the Commitment Increase multiplied by the ratio of each Lender’s
Proposed Increased Commitment to the aggregate amount of Proposed Increased
Commitments.

 

(c)          Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 



58

 

 

(d)          On each Increase Date, each Eligible Assignee that accepts an offer
to participate in a requested Commitment Increase in accordance with Section
2.17(c) (an “Acceding Lender”) shall become a Lender party in respect of the
applicable increasing Facility to this Agreement as of such Increase Date and
the Commitment of each Increasing Lender for such requested Commitment Increase
shall be so increased by such amount (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.17(b)) as of such Increase Date;
provided, however, that the following conditions precedent shall have been
satisfied on or prior to such Increase Date:

 

(i)           The following statements shall be true, and the Administrative
Agent shall have received, for the account of each Lender, a certificate signed
by a Responsible Officer of the Borrower, dated the Increase Date, stating that:

 

(A)         the representations and warranties of each Loan Party contained in
Article IV or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the Increase Date, before and after giving
effect to such Commitment Increase and the application of the proceeds, if any,
therefrom, as though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if qualified
by materiality, in all respects) as of such earlier date, and except that for
purposes of this Section 2.17(d), the representations and warranties contained
in Section 4.01(g) shall be deemed to refer to the most recent statements
furnished pursuant to subsections Sections 5.03(b) and (c), respectively, of
Section 5.03; and

 

(B)         no Default or Event of Default has occurred and is continuing, or
would result from Commitment Increase;

 

(ii)          the Administrative Agent shall have received, each in form and
substance reasonably satisfactory to the Administrative Agent:

 

(A)         an accession agreement from each Acceding Lender, if any, in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent (each, an “Accession Agreement”), duly executed by such Acceding Lender,
the Administrative Agent and the Borrower;

 

(B)          confirmation from each Increasing Lender of the increase in the
amount of its applicable Commitment in a writing reasonably satisfactory to the
Borrower and the Administrative Agent, together with an amended Schedule I
hereto as may be necessary for such Schedule I to be accurate and complete,
certified as correct and complete by a Responsible Officer of the Borrower;

 

(C)          a certificate as to each Loan Party signed by a Responsible Officer
of the Borrower (x) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (y) in the case of the
Borrower, certifying that, as of the Increase Date the conditions specified in
clause (d)(i) above have been satisfied;

 

(D)         if not previously delivered to the Administrative Agent, copies
certified by the secretary or assistant secretary (or other individual
performing similar functions) of (x) all corporate, partnership, member or other
necessary action taken by the Borrower to authorize such Commitment Increase and
(y) all corporate, partnership, member or other necessary action taken by each
Guarantor authorizing the guaranty of such Commitment Increase;

 

(E)          a supplement to this Agreement executed by the Borrower and any
Lender providing such Commitment Increase which supplement may include such
amendments to this Agreement as the Administrative Agent deems reasonably
necessary or appropriate to implement the transactions contemplated by this
Section 2.17, together with the consent of the Guarantors thereto;

 

(F)          if requested by the Administrative Agent or any new Lender or
Lender providing such Commitment Increase, officer’s certificates of the type
delivered on the Closing Date and opinions of counsel to the Loan Parties,
addressed to the Administrative Agent and the Lenders, covering such matters as
reasonably requested by the Administrative Agent;

 



59

 

 

(G)          if requested by any Incremental Term Loan Lender or any Acceding
Lender, a Note executed by the Borrower, payable to such Lender in the amount of
its applicable Commitment;

 

(iii)         upon the reasonable request of any Lender, the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, all
necessary information in connection with the Patriot Act, the Beneficial
Ownership Regulation (including a Beneficial Ownership Certification), “know
your customer” requirements, and other customary requirements, not later than
five (5) Business Days prior to the Increase Date to the extent such information
is requested not later than ten (10) Business Days prior to such date;

 

(iv)         the Borrower shall pay any applicable fees as are payable in
connection with such Commitment Increase;

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower of the occurrence of the Commitment Increase to be effected on
such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Acceding Lender on such date.

 

(e)          On each Increase Date with respect to an Incremental Revolving
Increase, to the extent the Revolving Credit Advances then outstanding and owed
to any Revolving Lender immediately prior to the effectiveness of the Commitment
Increase shall be less than such Lender’s pro rata share (calculated immediately
following the effectiveness of the Commitment Increase) of all Revolving Credit
Advances then outstanding and owed to all Revolving Lenders (each such Lender,
including any Acceding Lender participating in such Commitment Increase, a
“Purchasing Lender”), then such Purchasing Lender, without executing an
Assignment and Acceptance, shall be deemed to have purchased an assignment of a
pro rata portion of the Revolving Credit Advances then outstanding and owed to
each Revolving Lender that is not a Purchasing Lender (a “Selling Lender”) in an
amount sufficient such that following the effectiveness of all such assignments
the Revolving Credit Advances outstanding and owed to each Revolving Lender
Facility shall equal such Lender’s pro rata share (calculated immediately
following the effectiveness of the Commitment Increase on the Increase Date) of
all Revolving Credit Advances then outstanding and owed to all Revolving
Lenders. The Administrative Agent shall calculate the net amount to be paid by
each Purchasing Lender and received by each Selling Lender in connection with
the assignments effected hereunder on the Increase Date. Each Purchasing Lender
shall make the amount of its required payment available to the Administrative
Agent, in same day funds, at the office of the Administrative Agent not later
than 12:00 P.M. on the Increase Date. The Administrative Agent shall distribute
on the Increase Date the proceeds of such amount to each of the Selling Lenders
entitled to receive such payments at its Lending Office. If in connection with
the transactions described in this Section 2.17 any Lender shall incur any
losses, costs or expenses of the type described in Section 9.04(c), then the
Borrower shall, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for such losses, costs or
expenses reasonably incurred.

 

(f)           On each Increase Date with respect to an Incremental Term Loan
Increase, each Term Loan Lender participating in such Incremental Term Loan
Increase shall make the amount of its Term Loan Advance available in accordance
with the conditions and procedures set forth in Section 2.02.

 



60

 

 

(g)          On each Increase Date with respect to an Incremental Term Loan
Facility, each Lender participating in such Incremental Term Loan Facility shall
make the amount of its Incremental Term Advances available in accordance with
the conditions and procedures set forth in Section 2.02. Incremental Term Loan
Facilities and Incremental Term Advanced may be made hereunder pursuant to a
supplement, an amendment or an amendment and restatement (an “Incremental Term
Loan Facility Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Term Loan Lender
(including any Acceding Lender becoming a party to this Agreement as an
Incremental Term Loan Lender) with respect to such Incremental Term Loan
Facility and the Administrative Agent. Notwithstanding anything to the contrary
in Section 9.01, the Incremental Facility Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.17. Each
Incremental Term Loan Facility and the related Incremental Term Advances will be
on such terms (including as to amortization and maturity) as are agreed to by
the Borrower and each Incremental Term Loan Lender with respect to such
Incremental Term Loan Facility and, if the terms of such Incremental Term Loan
Facility and the related Incremental Term Advances (other than final maturity)
are not the same as any then existing Term Loan Facility, such terms shall be
reasonably acceptable to the Administrative Agent and each Incremental Term Loan
Lender, but such Incremental Term Advances will not in any event have a maturity
date earlier than the latest Termination Date (including any extension option)
of any then existing Facility.

 

(h)          This Section shall supersede any provisions in Section 2.13 or 9.01
to the contrary.

 

Section 2.18.              Borrowing Base Asset Provisions.

 

(a)          Designation of Borrowing Base Assets. The Borrower may from time to
time propose an Eligible Asset (a “Proposed Borrowing Base Asset”) to be
designated as a new Borrowing Base Asset. The designation of any Eligible Asset
as a Borrowing Base Asset shall be subject to the following conditions:

 

(i)           The receipt by the Administrative Agent of a written request to
designate the Proposed Borrowing Base Asset as a new Borrowing Base Asset
accompanied by each of the following:

 

(A)         a Borrowing Base Asset Designation Package with respect to the
Proposed Borrowing Base Asset;

 

(B)          a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower most recently ended prior to the Proposed
Addition Date for which financial statements are required to be delivered to the
Administrative Agent and the Lenders pursuant to Section 5.03(b) or (c), as the
case may be, in form and substance reasonably satisfactory to the Administrative
Agent, giving pro forma effect to the inclusion of the Proposed Borrowing Base
Asset and to the Borrowing, if any, anticipated to be made contemporaneously
with the inclusion of such Proposed Borrowing Base Asset or the proceeds of
which are expected to be used to acquire such Proposed Borrowing Base Asset,
such Compliance Certificate to:

 

(I)           include reasonably detailed calculations of the Aggregate
Borrowing Base Asset Value; and

 

(II)         demonstrate that (x) the Borrower is in compliance with the
provisions of Section 5.04, (y) the Minimum Value Condition is satisfied and (z)
Availability is not less than zero (in each case, on a pro forma basis after
giving effect to the inclusion of the Proposed Borrowing Base Asset in the
Borrowing Base Pool and the Borrowing, if any, anticipated to be made
contemporaneously with the inclusion of such Proposed Borrowing Base Asset);

 

(C)          (x) a summary report of the Gross Hotel Revenues and Borrowing Base
Adjusted NOI attributable to such Proposed Borrowing Base Asset for the period
of four consecutive fiscal quarters of the Parent then most recently ended for
which financial statements are required to be delivered to the Administrative
Agent and the Lenders pursuant to Section 5.03(b) or (c), as the case may be,
(y) a year-to-date profit and loss statement for such Proposed Borrowing Base
Asset, and (z) a Current Appraisal in form and substance reasonably satisfactory
to the Administrative Agent with respect to such Proposed Borrowing Base Asset;

 



61

 

 

(D)         an updated list of Borrowing Base Assets;

 

(E)          a certificate of a Responsible Officer certifying that no Default
or Event of Default has occurred and is continuing or would result from the
inclusion of such Proposed Borrowing Base Asset as a Borrowing Base Asset.

 

(ii)          The Required Lenders, in their sole discretion, shall have
approved the designation of the Proposed Borrowing Base Asset as a Borrowing
Base Asset.

 

Notwithstanding the foregoing, prior to any Proposed Borrowing Base Asset being
included in the Borrowing Base Pool, the Proposed Borrowing Base Asset must
meet, and must continue at all times thereafter that such Asset is included in
the Borrowing Base Pool to satisfy, the Eligible Asset Criteria, and no Default
or Event of Default shall have occurred and be continuing or would result
therefrom.

 

(b)          Exclusion of Borrowing Base Assets. A Borrowing Base Asset shall no
longer constitute an Eligible Asset and shall be automatically removed
immediately from the Borrowing Base Pool upon the occurrence of either of the
following:

 

(i)           if such Borrowing Base Asset fails to satisfy any of the Eligible
Asset Criteria; or

 

(ii)          upon the removal of such Borrowing Base Asset pursuant to Section
2.18(c).

 

(c)          Removal of Borrowing Base Assets and Releases of Collateral and
Guarantors.

 

(i)           Upon satisfaction of each of the Release Conditions with respect
to any proposed Release Transaction, the release contemplated by such Release
Transaction shall be effective automatically and without further action of any
Person and:

 

(A)               if the proposed Release Transaction involves release of a
Guarantor from its obligations under the Guaranty, the Administrative Agent
shall, at the sole expense of the Borrower, execute and deliver such documents
as the Loan Parties may reasonably request as necessary or desirable to evidence
the release of the applicable Guarantor from its obligations under the Guaranty;
and

 

(B)          if the proposed Release Transaction involves release of the Lien of
the Administrative Agent on any Equity Interest in a Guarantor or owned,
directly or indirectly by a Guarantor, the Administrative Agent shall, at the
sole expense of the Borrower, execute and deliver such documents as the Loan
Parties may reasonably request as necessary or desirable to evidence the release
of the Lien of the Administrative Agent on such Equity Interest and/or the
release of the applicable Guarantor from its obligations under the Pledge
Agreement (including, in the case of this clause (B) and clause (A) above,
executing documents reasonably in advance to the extent practicable in order to
facilitate releases, including placing documents into escrow on terms acceptable
to the Administrative Agent).

 

(ii)          For the avoidance of doubt, upon a release pursuant to a Release
Transaction of the type contemplated in either clause (i)(A) or (i)(B) above,
all Borrowing Base Assets owned or ground leased, directly or indirectly, by the
applicable Guarantor shall be automatically removed from the Borrowing Base
Pool.

 



62

 

 

(iii)         The Administrative Agent shall promptly notify the Lenders
following the consummation of any proposed Release Transaction.

 

(iv)         It is understood and agreed that no release pursuant to this
Section 2.18(c) shall impair or otherwise adversely affect the Liens, security
interests, guarantees and other rights of the Administrative Agent or the
Secured Parties under the Loan Documents not being released (or as to the
parties to the Loan Documents and the Collateral subject to the Loan Documents
not being released).

 

Section 2.19.             Reappraisal Rights. The Borrower shall have the right
to furnish to the Administrative Agent an updated appraisal (meeting the
requirements set forth in the definition of “Appraisal”, an “Updated Appraisal”)
of any Asset; provided that not more than one (1) Updated Appraisal for any
Asset may be so furnished in any twelve (12) month period.

 

Article III
CONDITIONS OF LENDING

 

Section 3.01.             Conditions Precedent to Initial Extensions of Credit.
The obligation of each Lender to make an Advance on the occasion of the Initial
Extensions of Credit hereunder is subject to the satisfaction of the following
conditions precedent before or concurrently with the Initial Extensions of
Credit:

 

(a)          The Administrative Agent shall have received on or before the day
of the Initial Extensions of Credit the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) (unless otherwise
specified), in form and substance satisfactory to the Administrative Agent and
each of the Lenders (unless otherwise specified) and (except for the Notes, as
to which one original of each shall be sufficient) in sufficient copies for each
Lender:

 

(i)           counterparts of this Agreement, executed and delivered by the
Administrative Agent, the Borrower, the Guarantors and each Lender listed on
Schedule I.

 

(ii)          a Revolving Credit Note and/or Term Note, as applicable, executed
by the Borrower in favor of each applicable Lender requesting such Note.

 

(iii)         in each case, solely with respect to Collateral required to be
granted on the Closing Date, a pledge agreement (together with each joinder or
supplement delivered pursuant to Section 5.01, the “Pledge Agreement”), duly
executed by the applicable Grantors, together with:

 

(A)         certificates or instruments, if any, representing the Collateral
pledged thereunder accompanied by all endorsements and/or powers required by the
Pledge Agreement,

 

(B)          evidence that (x) all proper financing statements have been or
contemporaneously therewith will be duly filed under the Uniform Commercial Code
of all applicable jurisdictions and (y) all applicable perfection requirements
that the Administrative Agent reasonably may deem necessary or desirable in
order to perfect the Liens created under the Pledge Agreement, covering the
Collateral described in the Pledge Agreement, and

 



63

 

 

(C)          completed requests for information listing all effective financing
statements filed in the jurisdictions referred to in clause (B) above that name
any Grantor as debtor, together with (x) copies of such other financing
statements and (y) if any such financing statement covers Collateral,
termination statements (or similar documents) for filing in all applicable
jurisdictions as may be necessary to terminate any such effective financing
statements (or equivalent filings), and

 

(D)         evidence that all other actions, recordings and filings that the
Administrative Agent may deem reasonably necessary or desirable in order to
perfect the Liens created under the Pledge Agreement have been taken;

 

(iv)         A list (the “Borrowing Base Asset List”) of the Borrowing Base
Assets in the Borrowing Base Pool as of the Closing Date (the “Initial Borrowing
Base Assets”); and the Borrowing Base Asset List is attached hereto as Schedule
3.01(a)(iv);

 

(v)          A Borrowing Base Asset Designation Package with respect to each
Initial Borrowing Base Asset, and such other information concerning the Initial
Borrowing Base Assets as may reasonably be requested, in each case in form and
substance reasonably acceptable to the Administrative Agent, the Arranger and
the Lenders.

 

(vi)         Certified copies of the resolutions of the board of directors of
the Parent, the Borrower and/or of the board of directors or other equivalent
governing body of each other Loan Party for which it is the ultimate signatory,
in each case, unanimously approving the transactions contemplated by the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party, and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.

 

(vii)        A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner or managing member (if any) of each
Loan Party, certifying, if and to the extent such certification is generally
available for entities of the type of such Loan Party, (A) as to a true and
correct copy of the charter, certificate of limited partnership, limited
liability company agreement or other organizational document of such Loan Party,
general partner or managing member, as the case may be, and each amendment
thereto on file in such Secretary’s office, (B) that (1) such amendments are the
only amendments to the charter, certificate of limited partnership, limited
liability company agreement or other organizational document, as applicable, of
such Loan Party, general partner or managing member, as the case may be, on file
in such Secretary’s office, (2) such Loan Party, general partner or managing
member, as the case may be, has paid all franchise taxes to the date of such
certificate and (C) such Loan Party, general partner or managing member, as the
case may be, is duly incorporated, organized or formed and in good standing or
presently subsisting under the laws of the jurisdiction of its incorporation,
organization or formation.

 

(viii)       Such documents and certifications as the Administrative Agent may
reasonably require to evidence that in each jurisdiction in which any Loan Party
or any general partner or managing member of a Loan Party owns or leases
property or in which the conduct of its business requires it to qualify or be
licensed as a foreign corporation except where the failure to so qualify or be
licensed could not reasonably be expected to result in a Material Adverse
Effect, such Loan Party, general partner or managing member, as the case may be,
is duly qualified and in good standing as a foreign corporation, limited
partnership or limited liability company in such State and has filed all annual
reports required to be filed to the date of such certificate.

 



64

 

 

(ix)          A certificate of each Loan Party and of each general partner or
managing member (if any) of each Loan Party, signed on behalf of such Loan
Party, general partner or managing member, as applicable, by any two of its
Responsible Officers, dated the Closing Date (the statements made in which
certificate shall be true on and as of the date of the Initial Extensions of
Credit), certifying as to (A) the absence of any amendments to the constitutive
documents of such Loan Party, general partner or managing member, as applicable,
since the date of the certificate referred to in Section 3.01(a)(vii), (B) a
true and correct copy of the bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner or managing
member, as applicable, as in effect on the date on which the resolutions
referred to in Section 3.01(a)(vi) were adopted and on the date of the Initial
Extensions of Credit, (C) the due incorporation, organization or formation and
good standing or valid existence of such Loan Party, general partner or managing
member, as applicable, as a corporation, limited liability company or
partnership organized under the laws of the jurisdiction of its incorporation,
organization or formation and the absence of any proceeding for the dissolution
or liquidation of such Loan Party, general partner or managing member, as
applicable, (D) the truth of the representations and warranties contained in the
Loan Documents as though made on and as of the date of the Initial Extensions of
Credit and (E) the absence of any event occurring and continuing, or resulting
from the Initial Extensions of Credit, that constitutes a Default.

 

(x)           A certificate of a Responsible Officer of each Loan Party (or of
the general partner or managing member of any Loan Party) and of each general
partner or managing member (if any) of each Loan Party certifying the names and
true signatures of the officers of such Loan Party, or of the general partner or
managing member of such Loan Party, authorized to sign each Loan Document to
which it is or is to be a party and the other documents to be delivered
hereunder and thereunder.

 

(xi)          A certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by all Loan Parties and the
validity against such Loan Party of the Loan Documents to which it is a party,
and such consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required.

 

(xii)         Such financial, business and other information regarding each Loan
Party and its Subsidiaries as the Lenders shall have reasonably requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, insurance, obligations under
Plans, Multiemployer Plans and Welfare Plans, collective bargaining agreements
and other arrangements with employees, historical operating statements (if any),
financial statements of the Parent and/or the Initial Borrowing Base Assets, and
financial projections for the Borrower’s consolidated operations.

 

(xiii)        Favorable opinions of (A) Kleinberg, Kaplan, Wolff & Cohen, P.C.,
special New York counsel to the Loan Parties and (B) Berger Harris LLP, Delaware
counsel to the Loan Parties, each addressed to the Administrative Agent and each
Lender, as to such matters concerning the Loan Parties and the Loan Documents as
the Administrative Agent may reasonably request.

 

(xiv)       A duly completed compliance certificate as of the fiscal month ended
August 31, 2019:

 

(A)         certifying that the Loan Parties are in compliance with the
provisions of Sections 5.04, and that the Minimum Value Condition is satisfied,
in each case, on a pro forma basis after giving effect to the consummation of
the Acquisition and the occurrence of the Initial Extensions of Credit on the
Closing Date), and including in reasonable detail the calculations thereof, and

 



65

 

 

(B)          including (1) reasonably detailed calculations of Availability and
Aggregate Borrowing Base (in each case, on a pro forma basis after giving effect
to the consummation of the Acquisition and the occurrence of the Initial
Extensions of Credit on the Closing Date), (2) a summary report of the Gross
Hotel Revenues and Borrowing Base Adjusted NOI attributable to each Initial
Borrowing Base Asset for the then most recently ended period of four (4)
consecutive fiscal quarters for which financial statements are available,
prepared on a basis consistent with the Audited Financial Statements, and (3) a
year-to-date profit and loss statement for each Initial Borrowing Base Asset.

 

(xv)        A Notice of Borrowing relating to the Initial Extensions of Credit
and, if a Borrowing of Eurodollar Rate Advances is being requested to be made on
the Closing Date, a breakage indemnity letter agreement executed by the Borrower
in form and substance satisfactory to the Administrative Agent, in each case,
dated and delivered to the Administrative Agent at least three (3) Business Days
prior to the Closing Date.

 

(xvi)       such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.

 

(b)          The Administrative Agent, the Arranger and the Lenders shall be
satisfied with the corporate and legal structure and capitalization of each Loan
Party and its Subsidiaries, including the terms and conditions of the charter
and bylaws, operating agreement, partnership agreement or other governing
document of each of them, and shall have completed all due diligence with
respect to the Parent and its Subsidiaries, and their respective business,
operations, assets and liabilities, in scope and substance reasonably
satisfactory to the Administrative Agent, the Arranger and the Lenders.

 

(c)          Before and after giving effect to the transactions contemplated by
the Loan Documents, there shall have occurred no Material Adverse Change in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Loan Parties.

 

(d)          There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby.

 

(e)          All governmental and third party consents and approvals necessary
in connection with the transactions contemplated by the Loan Documents shall
have been obtained (without the imposition of any conditions that are not
acceptable to the Lenders) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lenders that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated by the Loan Documents.

 

(f)           Each Guarantor shall have complied with the requirements of
Section 5.02(p) and provided evidence of such compliance satisfactory to the
Administrative Agent.

 

(g)          The Borrower shall have paid all accrued fees of the Administrative
Agent and the Lenders and all reasonable, out-of-pocket expenses of the
Administrative Agent.

 



66

 

 

 

(h)          Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(i)           Substantially concurrently with the Initial Extensions of Credit
hereunder, the Acquisition shall have been consummated in compliance with
applicable law and regulatory approvals.

 

(j)            (i) The Borrower and each Guarantor shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent or any Lender to comply with its “know
your customer” requirements and to confirm compliance with all applicable
Sanctions, Anti-Corruption Laws, the Trading with the Enemy Act and the Patriot
Act, and (ii) if the Borrower qualifies as a “legal entity customer” within the
meaning of the Beneficial Ownership Regulation, the Borrower shall have provided
to the Administrative Agent (for further delivery by the Administrative Agent to
the Lenders in accordance with its customary practice) a Beneficial Ownership
Certification for the Borrower; in each case received by each requesting Person
at least five (5) Business Days prior to the Closing Date to the extent such
information is requested at least ten (10) Business Days prior to the Closing
Date.

 

Section 3.02.     Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing), shall be subject to the satisfaction of the conditions set
forth in Section 3.01 (to the extent not previously satisfied pursuant to that
Section) and such further conditions precedent that on the date of such
Borrowing:

 

(a)          The Administrative Agent shall have received a Notice of Borrowing
in accordance with the terms hereof.

 

(b)          The following statements shall be true:

 

(i)            the representations and warranties of each Loan Party contained
in Article IV or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects (except to the extent that any
representation or warranty that is qualified by materiality shall be true and
correct in all respects) on and as of the date of such Borrowing, before and
after giving effect to such Borrowing and the application of the proceeds
therefrom, as though made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (or, if qualified
by materiality, in all respects) as of such earlier date, and except that for
purposes of this Section 3.02, the representations and warranties contained in
Section 4.01(g) shall be deemed to refer to the most recent statements furnished
pursuant to subsections Sections 5.03(b) and (c), respectively, of Section 5.03;

 

(ii)           no Default or Event of Default has occurred and is continuing, or
would result from (A) such Borrowing, extension or increase or (B) in the case
of any Borrowing, from the application of the proceeds therefrom; and

 

(iii)          after giving effect to the proposed Borrowing, Availability
equals or exceeds zero.

 

Each Notice of Borrowing (other than a Notice of Borrowing requesting only a
Conversion of Advances to another Type or a continuation of Eurodollar Rate
Advances) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 3.02(b) have been satisfied
on and as of the date of the applicable Borrowing.

 



  67 

 

 

Section 3.03.     Determinations Under Section 3.01 and 3.02. Without limiting
the generality of the provisions of the last paragraph of Section 8.03, for
purposes of determining compliance with the conditions specified in Sections
3.01 and 3.02 in connection with the Initial Extensions of Credit, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.

 

Article IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.01.      Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants to the Administrative Agent and the Lenders as
follows:

 

(a)           Organization and Powers; Qualifications and Good Standing. Each
Loan Party and each of its Subsidiaries and each general partner or managing
member, if any, of each Loan Party (i) is a corporation, limited liability
company or partnership duly incorporated, organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
organization or formation, (ii) is duly qualified and is licensed and, as
applicable, in good standing as a foreign corporation, limited liability company
or partnership in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed could not reasonably be
expected to result in a Material Adverse Effect and (iii) has all requisite
corporate, limited liability company or partnership power and authority
(including, without limitation, all governmental licenses, permits and other
approvals) to (x) own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted and (y) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party.

 

(b)           Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete
and accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non-assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, and with respect to the Guarantors are
owned by such Loan Party or Subsidiaries free and clear of all Liens, except for
Liens created under the Loan Documents.

 

(c)           Due Authorization; No Conflict. The execution and delivery by each
Loan Party and of each general partner or managing member (if any) of each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder and the other transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment to be made under, any Material
Contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties, or any general partner or managing member of any Loan
Party or (iv) except for the Liens created under the Loan Documents, result in
or require the creation or imposition of any Lien upon or with respect to any of
the properties of any Loan Party or any of its Subsidiaries. No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could reasonably be
expected to result in a Material Adverse Effect.

 



  68 

 

 

(d)           Authorizations and Consents. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party or any general
partner or managing member of any Loan Party of any Loan Document to which it is
or is to be a party or for the consummation the transactions contemplated by the
Loan Documents, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Pledge Agreement, (iii) the perfection or maintenance of the
Liens created under the Pledge Agreement (including the first priority nature
thereof) or (iv) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Pledge Agreement; except for (i) the filing of UCC financing
statements and (ii) such authorizations, approvals, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect.

 

(e)           Binding Obligation. This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party and general partner or managing member (if any) of each Loan
Party thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
and general partner or managing member (if any) of each Loan Party thereto,
enforceable against such Loan Party, general partner or managing member, as the
case may be, in accordance with its terms.

 

(f)            Litigation. There is no action, suit, investigation, litigation
or proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner or managing member (if any) of any Loan Party, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) either individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or (ii) purports
to affect the legality, validity or enforceability of any Loan Document or the
transactions contemplated by the Loan Documents.

 

(g)          Financial Condition. The pro forma financial statements of the
Parent and its Subsidiaries as of August 31, 2019 fairly present the
Consolidated financial condition of the Parent and its Subsidiaries as at such
dates and the Consolidated results of operations of the Parent and its
Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis. Since
the date of such financial statements there has been no Material Adverse Change;
provided that, any determination of the existence of a Material Adverse Change
made with respect to any portion of the period commencing on the Second
Amendment Effective Date through the last day of the fiscal quarter during which
the Covenant Waiver Period Termination Date occurs, shall exclude any event or
circumstance resulting from the COVID-19 pandemic and related global, national
and local economic effects to the extent such event or circumstance has been
publicly disclosed by the Borrower in its securities filings or disclosed in
writing by the Borrower to the Administrative Agent and the Lenders prior to the
Second Amendment Effective Date, and the scope of such adverse effect is no
greater than that which has been disclosed.

 



  69 

 

 

(h)           Forecasts. The Consolidated forecasted balance sheets, statements
of income and statements of cash flows of the Parent and its Subsidiaries
delivered to the Lenders pursuant to Section 3.01(a)(x) or 5.03 were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial performance.

 

(i)            Full Disclosure. No information, exhibit or report furnished by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements made therein not misleading. The Loan Parties have disclosed to the
Administrative Agent, in writing, any and all existing facts that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect, provided however, that the Loan Parties are not
obligated to report on the potential Material Adverse Effect of any general
economic condition.

 

(j)            Margin Regulations. No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock.

 

(k)           Certain Governmental Regulations. Neither any Loan Party nor any
of its Subsidiaries nor any general partner or managing member of any Loan
Party, as applicable, is an “investment company”, or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner or managing member of any Loan Party, as
applicable: (i) is primarily engaged, directly or through a wholly-owned
subsidiary or subsidiaries, in a business or businesses other than that of (A)
investing, reinvesting, owning, holding or trading in securities or (B) issuing
face-amount certificates of the installment type; (ii) is not engaged in, does
not propose to engage in and does not hold itself out as being engaged in the
business of (A) investing, reinvesting, owning, holding or trading in securities
or (B) issuing face-amount certificates of the installment type; (iii) does not
own or propose to acquire investment securities (as defined in the Investment
Company Act of 1940, as amended) having a value exceeding forty percent (40%) of
the value of such company’s total assets (exclusive of government securities and
cash items) on an unconsolidated basis; (iv) has not in the past been engaged in
the business of issuing face-amount certificates of the installment type; and
(v) does not have any outstanding face-amount certificates of the installment
type. Neither the making of any Advances, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

 

(l)            Materially Adverse Agreements. Neither any Loan Party nor any of
its Subsidiaries is a party to any indenture, loan or credit agreement or any
lease or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).

 

(m)          No Default. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

(n)           [Intentionally Omitted].

 

(o)           [Intentionally Omitted].

 

(p)           Real Property. (i) Set forth on Part I of Schedule 4.01(p) hereto
is a complete and accurate list of all Real Property owned in fee by any Loan
Party or any of its Subsidiaries, showing as of the Closing Date, and as of each
other date such Schedule 4.01(p) is required to be supplemented hereunder, the
street address, state, record owner and book value thereof. Each such Loan Party
or Subsidiary has good, marketable and insurable fee simple title to such Real
Property, free and clear of all Liens, other than existing Liens and Liens
permitted under Section 5.02(a).

 



  70 

 

 

(ii)            Set forth on Part II of Schedule 4.01(p) hereto is a complete
and accurate list of all leases of Real Property under which any Loan Party or
any of its Subsidiaries is the lessee, including, without limitation, Operating
Leases, showing as of the Closing Date, and as of each other date such Schedule
4.01(p) is required to be supplemented hereunder, the street address, state,
lessor, lessee, expiration date and annual rental cost thereof. Each such lease
is the legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms.

 

(q)           Environmental Matters. (i) Except as otherwise set forth on Part I
of Schedule 4.01(q) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of each Loan Party
and its Subsidiaries, no circumstances exist that could be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

 

(i)            Except as otherwise set forth on Part II of Schedule 4.01(q)
hereto, none of the properties currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries is listed or, to the knowledge of each
Loan Party and its Subsidiaries, proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
listed property; there are no underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Loan Party or any of its Subsidiaries; there
is no asbestos or asbestos-containing material on any property currently owned
or operated by any Loan Party or any of its Subsidiaries except for any
non-friable asbestos-containing material that is being managed pursuant to, and
in compliance with, an operations and maintenance plan and that does not
currently require removal, remediation, abatement or encapsulation under
Environmental Law; and, to the knowledge of each Loan Party and its
Subsidiaries, Hazardous Materials have not been released, discharged or disposed
of in any material amount or in violation of any Environmental Law or
Environmental Permit on any property currently owned or operated by any Loan
Party or any of its Subsidiaries or, to the knowledge of each Loan Party and its
Subsidiaries, during the period of their ownership or operation thereof, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries.

 

(ii)            Except as otherwise set forth on Part III of Schedule 4.01(q)
hereto, neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any governmental or regulatory authority or the
requirements of any Environmental Law; all Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party or any of its Subsidiaries have
been disposed of in a manner not reasonably expected to result in a Material
Adverse Effect; and, with respect to any property formerly owned or operated by
any Loan Party or any of its Subsidiaries, all Hazardous Materials generated,
used, treated, handled, stored or transported by or, to the knowledge of each
Loan Party and its Subsidiaries, on behalf of any Loan Party or any of its
Subsidiaries have been disposed of in a manner that could not reasonably be
expected to result in a Material Adverse Effect.

 



  71 

 

 

(r)           Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance with the requirements of all laws, rules and regulations (including,
without limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.

 

(s)          Force Majeure. Neither the business nor the Assets of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to result in a Material
Adverse Effect.

 

(t)           Loan Parties’ Credit Decisions. Each Loan Party has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement (and in the case of
the Guarantors, to give the guaranty under this Agreement) and each other Loan
Document to which it is or is to be a party, and each Loan Party has established
adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.

 

(u)          Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.

 

(v)          [Intentionally Omitted].

 

(w)         ERISA Matters. (i) Set forth on Schedule 4.01(w) hereto is a
complete and accurate list of all Plans and Welfare Plans.

 

(i)            No ERISA Event has occurred within the preceding five plan years
or is reasonably expected to occur with respect to any Plan that has resulted in
or is reasonably expected to result in a material liability of any Loan Party or
any ERISA Affiliate.

 

(ii)           Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the IRS and furnished to the Lenders, is complete and accurate and fairly
presents the funding status of such Plan as of the date of such Schedule B, and
since the date of such Schedule B there has been no material adverse change in
such funding status.

 

(iii)           Neither any Loan Party nor any ERISA Affiliate has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan.

 

(iv)          Neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

(v)           Each plan subject to ERISA is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws. Each Single Employer Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the IRS
to be exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS. To the
best knowledge of each Loan Party, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.

 



  72 

 

 

(vi)          (A) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (B) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and none of any
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date; (C)
none of any Loan Party nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (D) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (E) no Single Employer Plan has been terminated by
the plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan that
has resulted or could reasonably be expected to result in material liability to
any Loan Party.

 

(vii)         Each Loan Party represents and warrants as of the Closing Date
that it is not a Benefit Plan.

 

(x)           Sanctioned Persons. None of the Loan Parties or any of their
respective Subsidiaries nor, to the knowledge any Responsible Officer of the
Borrower, any director, officer, agent, employee or Affiliate of any Loan Party
or any of its respective Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”) or any successor to OFAC carrying out similar function or
any sanctions under similar laws or requirements administered by the United
States Department of State, the United States Treasury, the United Nations
Security Council, the European Union or Her Majesty’s Treasury (collectively,
“Sanctions Laws”); and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any person,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC or other Sanctions Laws (each such
person a “Designated Person”). Neither Borrower, any Guarantor, nor any
Subsidiary, director or officer of Borrower or Guarantor or, to the knowledge of
Borrower, any Affiliate, agent or employee of Borrower or any Guarantor, has
engaged in any activity or conduct which would violate any applicable
anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction, including without limitation, any Sanctions Laws.

 

(y)         Anti-Corruption Laws. The Loan Parties and their respective
Subsidiaries and, to the knowledge of any Responsible Officer of the Borrower,
all directors, officers, employees, agents or Affiliates of any Loan Party or
any of its respective Subsidiaries, are in compliance in all material respects
with applicable Anti-Corruption Laws, the Trading with the Enemy Act and the
Patriot Act.

 

(z)          EEAAffected Financial Institution. Neither any Loan Party nor any
of its Subsidiaries nor any general partner or managing member of any Loan
Party, as applicable, is an EEAAffected Financial Institution.

 

(aa)        Covered Entity. No Loan Party is a Covered Entity.

 



  73 

 

 

(bb)       REIT Status. The Borrower is a REIT.

 

(cc)        Pledge Agreement. The provisions of the Pledge Agreement are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Equity Encumbrances) on all right, title and interest of the
respective Grantors in the Collateral described therein. Except as contemplated
by the Pledge Agreement, no filing or other action will be necessary to perfect
or protect such Liens.

 

(dd)        Guarantors. Each Subsidiary of the Borrower, other than Excluded
Subsidiaries and other Subsidiaries that are not yet required to become
Guarantors pursuant to the terms hereof, is a Guarantor.

 

(ee)        Borrowing Base Asset. Each Borrowing Base Asset included in any
calculation of the Aggregate Borrowing Base Asset Value is, at the time of such
calculation, an Eligible Asset.

 

Article V
COVENANTS OF THE LOAN PARTIES

 

Section 5.01.      Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party will:

 

(a)          Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control Act of 1970.

 

(b)          Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, (i)
all taxes, assessments and governmental charges or levies imposed upon it or
upon its property; provided, however, that neither the Loan Parties nor any of
their Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is the subject of a Good Faith Contest, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon any Borrowing Base Asset or any
Collateral (in each case, other than Permitted Equity Encumbrances and Permitted
Property Encumbrances, as applicable).

 

(c)          Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in material compliance with the
requirements of all Environmental Laws; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.

 

(d)          Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which such Loan Party or such Subsidiaries operate.

 



  74 

 

 

(e)          Preservation of Partnership or Corporate Existence, Etc. Preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, except,
in the case of Subsidiaries of the Borrower that are not Loan Parties only, if
in the reasonable business judgment of such Subsidiary it is in its best
economic interest not to preserve and maintain such existence, legal structure,
legal name, rights, permits, licenses, approvals, privileges and franchises and
such failure is not reasonably likely to result in a Material Adverse Effect (it
being understood that the foregoing shall not prohibit, or be violated as a
result of any transaction by or involving any Loan Party or Subsidiary thereof
otherwise permitted under Section 5.02(d) or (e) below).

 

(f)           Visitation Rights. At any reasonable time and from time to time,
permit any of the Administrative Agent or Lenders, or any agent or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, any Loan Party,
and to discuss the affairs, finances and accounts of any Loan Party and any of
its Subsidiaries with any of their general partners, managing members, officers
or directors and with their independent certified public accountants; provided
that (i) so long as no Event of Default has occurred and is continuing, (x) no
more than one (1) such visit and inspection by the Administrative Agent during
any year shall be at the expense of the Borrower and (y) any such visit and
inspection by a Lender shall be at the sole expense of such Lender and (ii) when
an Event of Default has occurred and is continuing, the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

(g)          Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with GAAP.

 

(h)          Maintenance of Properties, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted and will from time to time make or
cause to be made all appropriate repairs, renewals and replacement thereof
except where failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

(i)           Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates (other than transactions exclusively
among or between the Borrower and/or one or more of the Guarantors) on terms
that are fair and reasonable and no less favorable to such Loan Party or such
Subsidiary than it would obtain in a comparable arm’s-length transaction with a
Person not an Affiliate, provided however, that all transactions pursuant to any
operating leases that are in the standard form of operating lease used by the
Borrower’s Subsidiaries, shall be deemed fair and reasonable.

 

(j)           Covenant to Guarantee Obligations. (A) Concurrently with the
delivery of Borrowing Base Asset Designation Package pursuant to Section 5.01(k)
with respect to a Proposed Borrowing Base Asset owned or leased (including
pursuant to an Operating Lease) by a Subsidiary of a Loan Party or (B) within 10
days after the formation or acquisition of any new direct or indirect Subsidiary
of a Loan Party, cause each such Subsidiary that is not an Excluded Subsidiary
to duly execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of Exhibit D hereto, or such other guaranty supplement in
form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the other Loan Parties’ Obligations under the Loan Documents
(collectively, the “Guarantor Deliverables”).

 



  75 

 

 

(k)          Information Regarding Collateral. The Borrower shall, and shall
cause each Grantor to, provide the Administrative Agent not less than ten (10)
Business Days’ prior written notice (in the form of certificate signed by a
Responsible Officer), or such lesser notice period agreed to by the
Administrative Agent, before effecting any change (i) in any Grantor’s legal
name, (ii) in any Grantor’s identity or organizational structure, (iii) in any
Grantor’s U.S. taxpayer identification number or organizational identification
number, if any, or (iv) in any Grantor’s jurisdiction of organization or
incorporation (in each case, including by a Transfer, merger with or into any
other entity, reorganizing, dissolving, liquidating, reorganizing or organizing
in any other jurisdiction). Such notice shall clearly describe such change and
provide such other information in connection therewith as the Administrative
Agent may reasonably request. In addition, prior to any such change, the
Borrower shall, and shall cause each Grantor to, take all action reasonably
satisfactory to the Administrative Agent to maintain the perfection and priority
of the security interest of the Administrative Agent for the benefit of the
Secured Parties in the Collateral, if applicable. The Borrower hereby agrees to
promptly provide the Administrative Agent with certified Organization Documents
reflecting any of the changes described above in this section. Notwithstanding
the foregoing or anything else to the contrary contained herein or in any other
Loan Document, the Borrower agrees that it will, and will cause each other
Grantor to, at all times maintain its jurisdiction of organization one of the
States within the United States of America or the District of Columbia.

 

(l)           Further Assurances. (i) Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, correct,
and cause each Loan Party to promptly correct, any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof.

 

(ii)            Promptly upon request by the Administrative Agent, or any Lender
through the Administrative Agent, do, execute, acknowledge, deliver, file, and
re-file such certificates, assurances and take such other actions as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order (A) to carry out more effectively
the purposes of the Loan Documents, (B) to the fullest extent permitted by
Applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by the Pledge Agreement, (C) to perfect and maintain the validity, effectiveness
and priority of the Pledge Agreement and any of the Liens intended to be created
thereunder and (D) to assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Lenders under any Loan Document or
under any other instrument executed in connection with any Loan Document to
which any Loan Party or any of its Subsidiaries is or is to be a party, and
cause each of its Subsidiaries to do so.

 

(m)         Performance of Material Contracts. Perform and observe, and cause
each of its Subsidiaries to perform and observe, all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in material accordance with its terms, take all such action to such end
as may be from time to time reasonably requested by the Administrative Agent,
and, upon reasonable request of the Administrative Agent, make to each other
party to each such Material Contract such demands and requests for information
and reports or for action as any Loan Party or any of its Subsidiaries is
entitled to make under such Material Contract, and cause each of its
Subsidiaries to do so. Notwithstanding the above, nothing in this subsection (m)
shall prohibit or reduce the rights of any Loan Party or any of their
Subsidiaries to enter into, terminate, modify, amend, renew or otherwise deal
with any Material Contract to the extent the same does not cause a Borrowing
Base Asset to not continue to meet the Eligible Asset Criteria and, in the
aggregate, could not be reasonably be expected to result in a Material Adverse
Effect.

 

(n)          Compliance with Leases. (i) Make all payments and otherwise perform
all material obligations in respect of all leases of real property to which the
Parent or any of its Subsidiaries is a party, keep such leases in full force and
effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled (except, in the case of the
Borrower and Subsidiaries of the Borrower only, if in the reasonable business
judgment of such Subsidiary it is in its best economic interest not to maintain
such lease or prevent such lapse, termination, forfeiture or cancellation and
such failure to maintain such lease or prevent such lapse, termination,
forfeiture or cancellation is not in respect of a Qualifying Ground Lease or an
Operating Lease of a Borrowing Base Asset and could not otherwise reasonably be
expected to result in a Material Adverse Effect), notify the Administrative
Agent of any default by any party with respect to such leases and cooperate with
the Administrative Agent in all respects to cure any such default, and cause
each of its Subsidiaries to do so.

 



  76 

 

 

(ii)          With respect to any Qualifying Ground Lease related to any
Borrowing Base Asset:

 

(A)            pay when due the rent and other amounts due and payable
thereunder (subject to applicable cure or grace periods);

 

(B)             timely perform and observe all of the material terms, covenants
and conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);

 

(C)             do all things necessary to preserve and keep unimpaired such
Qualifying Ground Lease and its rights thereunder;

 

(D)             diligently and continuously enforce the material obligations of
the lessor or other obligor thereunder;

 

(E)             deliver to the Administrative Agent all default and other
material notices received by it or sent by it under the applicable Qualifying
Ground Lease;

 

(F)             upon the Administrative Agent’s reasonable written request and
at reasonable intervals, unless an Event of Default shall have occurred and be
continuing, in which case, upon written request at any time, provide to the
Administrative Agent any information or materials relating to such Qualifying
Ground Lease and evidencing the applicable Guarantor’s due observance and
performance of its material obligations thereunder;

 

(G)             in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, ratify the legality, binding
effect and enforceability of the applicable Qualifying Ground Lease within the
applicable time period therefor in such proceedings, notwithstanding any
rejection by such ground lessor or obligor or trustee, custodian or receiver
related thereto;

 

(H)            at reasonable times and at reasonable intervals, deliver to the
Administrative Agent (or, subject to the requirements of the subject Qualifying
Ground Lease, cause the applicable lessor or other obligor to deliver to the
Administrative Agent), an estoppel certificate and consent agreement in relation
to such Qualifying Ground Lease in form and substance reasonably acceptable to
the Administrative Agent, in its discretion, and, in the case of the estoppel
certificate, setting forth (i) the name of lessee and lessor under the
Qualifying Ground Lease (if applicable); (ii) that such Qualifying Ground Lease
is in full force and effect and has not been modified except to the extent the
Administrative Agent has received notice of such modification; (iii) that no
rental and other payments due thereunder are delinquent as of the date of such
estoppel; and (iv) whether such Person knows of any actual or alleged defaults
or events of default under the applicable Qualifying Ground Lease;

 



  77 

 

 

provided, that each Loan Party hereby agrees to execute and deliver to the
Administrative Agent, within ten (10) days of any request therefor, such
documents, instruments, agreements, assignments or other conveyances reasonably
requested by the Administrative Agent in connection with or in furtherance of
any of the provisions set forth above or the rights granted to the
Administrative Agent in connection therewith.

 

(o)          [Intentionally Omitted].COVID-19 Relief Funds. With respect to any
COVID-19 Relief Funds incurred by any Loan Party or any Subsidiary thereof,
promptly, and on a timely basis, apply, and cause each of its Subsidiaries to
apply, for (and provide any requested supplemental information related to)
forgiveness or other relief available to such Person as permitted by the
applicable Governmental Authority to the extent satisfaction of such
requirements does not otherwise cause, directly or indirectly, a Default or an
Event of Default to occur.

 

(p)          Management Agreements. At all times cause each Borrowing Base Asset
to be managed and operated by an Approved Manager or any other property manager
approved by the Administrative Agent pursuant to a Management Agreement approved
by the Required Lenders.

 

(q)          [Intentionally Omitted].

 

(r)           Maintenance of REIT Status. In the case of the Borrower, at all
times be organized in conformity with the requirements for qualification as a
REIT under the Code, and at all times continue to qualify as a REIT and elect to
be treated as a REIT under all applicable laws, rules and regulations.

 

(s)          [Intentionally Omitted].

 

(t)           [Intentionally Omitted].

 

(u)          Sanctions and Anti-Corruption Laws. Maintain in effect policies and
procedures designed to promote compliance by the Loan Parties and their
respective Subsidiaries and their respective directors, officers, employees and
agents with applicable Sanctions and Anti-Corruption Laws, the Trading with the
Enemy Act and the Patriot Act, and promptly upon the written request of the
Administrative Agent, furnish to the Administrative Agent and the Lenders any
information that the Administrative Agent or any Lender deems reasonably
necessary from time to time in order to ensure compliance with all applicable
Sanctions and Anti-Corruption Laws, the Trading with the Enemy Act and the
Patriot Act.

 

(v)          Beneficial Ownership. Promptly following (i) any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and Anti-Corruption Laws, including, without limitation, the PATRIOT
Act and the Beneficial Ownership Regulation and (ii) any change in beneficial
ownership of the Parent or the Borrower that would render any statement in the
existing Beneficial Ownership Certification untrue or inaccurate, furnish to the
Administrative Agent (for further delivery by the Administrative Agent to the
Lenders in accordance with its customary practice) an updated Beneficial
Ownership Certification for the Parent or the Borrower, as the case may be.

 

(w)         Operating Leases. Promptly (i) perform and observe all of the
covenants and agreements required to be performed and observed under the
Operating Leases and do all things necessary to preserve and to keep unimpaired
the Loan Parties’ rights thereunder; (ii) notify the Administrative Agent of any
default under the Operating Leases of which any Loan Party is aware; (iii)
deliver to the Administrative Agent a copy of any notice of default or other
notice received by the Loan Parties under the Operating Leases; and (iv) enforce
in all respects the performance and observance of all of the covenants and
agreements required to be performed or observed by the applicable lessor under
each Operating Lease.

 



  78 

 

 

Section 5.02.     Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, no Loan Party will, at any time:

 

(a)          Liens, Etc. Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to (i) any Borrowing Base Asset other than Permitted Asset
Encumbrances, (ii) any Collateral other than Permitted Equity Encumbrances or
(iii) any income from or proceeds of any of the foregoing; or to sign, file or
authorize under the Uniform Commercial Code of any jurisdiction a financing
statement that includes in its collateral description any portion of any
Borrowing Base Asset (unless such description relates to a Permitted Property
Encumbrance), any Collateral (unless such description relates to a Permitted
Equity Encumbrance) or any income from or proceeds of any of the foregoing.

 

(b)         Indebtedness. Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any
Indebtedness, except:

 

(i)            Indebtedness under the Loan Documents;

 

(ii)           unsecured trade payables incurred in the ordinary course of
business;

 

(iii)          unsecured Indebtedness owing to the Borrower or a Guarantor by a
Subsidiary of the Borrower;

 

(iv)          Non-Recourse Debt; provided, that, (i) no Default or Event of
Default has occurred and is continuing immediately before and after the
creation, incurrence, assumption or existence of such Non-Recourse Debt and (ii)
immediately after giving effect to the creation, incurrence, assumption or
existence of such Non-Recourse Debt the Parent and its Subsidiaries are, on a
pro forma basis, in compliance with the provisions of Section 5.04.5.04; and

 

(v)          COVID-19 Relief Funds.

 

(c)          Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried at the Closing Date (after giving effect to the transactions
contemplated by the Loan Documents); or engage in, or permit any of its
Subsidiaries to engage in, any business other than ownership, development,
licensing and management of Hotel Assets in the United States consistent with
the requirements of the Loan Documents, and other business activities incidental
thereto.

 



  79 

 

 

(d)          Mergers, Etc. Merge or consolidate with or into, or convey,
transfer (except as permitted by Section 5.02(e)), lease (but not including
entry into Operating Leases between Guarantors and TRS Lessees) or otherwise
dispose of (whether in one transaction or in a series of transactions or
pursuant to a Division) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or Divide, or permit any of its
Subsidiaries to do so; provided, however, that (i) any Subsidiary may merge or
consolidate with or into, or dispose of assets to (including pursuant to a
Division) any other Subsidiary (provided that if one or more of such
Subsidiaries is a Loan Party, a Loan Party shall be the surviving entity) and
(ii) any Subsidiary that is not a Loan Party may merge with any Person that is
not a Loan Party, in each case so long as no Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom
and the requirements in Section 5.02(p) shall still be complied with.
Notwithstanding any other provision of this Agreement, (y) any Subsidiary of the
Borrower (other than any such Subsidiary that is the direct owner of a Borrowing
Base Asset) may liquidate, dissolve or Divide if the Borrower determines in good
faith that such liquidation, dissolution or Division is in the best interests of
the Borrower and the assets or proceeds from the liquidation, dissolution or
Division of such Subsidiary are transferred to the Borrower or a Guarantor,
provided that no Default or Event of Default shall have occurred and be
continuing at the time of such proposed transaction or would result therefrom,
and (z) the Borrower or any Subsidiary thereof shall be permitted to effect any
Transfer of Assets through the sale or transfer of direct or indirect Equity
Interests in the Person (other than any Equity Interests that constitute
Collateral) that owns such Assets so long as Section 5.02(e) would otherwise
permit the Transfer of all Assets owned by such Person at the time of such sale
or transfer of such Equity Interests. Upon the sale or transfer of Equity
Interests in any Person that is a Guarantor permitted under clause (z) above, so
long as each of the Release Conditions with respect to the release of such
Guarantor shall have been satisfied, the Administrative Agent shall, upon the
request of, and at the expense of, the Borrower, release such Guarantor from the
Guaranty, release the pledge of Equity Interests in such Guarantor granted
pursuant to the Pledge Agreement and execute and deliver such documents and
instruments as the Borrower may reasonably request to evidence the release of
such Guarantor from the Guaranty and the release the pledge of Equity Interests
in such Guarantor granted pursuant to the Pledge Agreement, which documents and
instruments shall be reasonably satisfactory to the Administrative Agent.

 

(e)          Sales, Etc. of Assets. Sell, lease (other than by entering into
Tenancy Leases), transfer or otherwise dispose of (including pursuant to a
Division), or grant any option or other right to purchase, lease (other than any
option or other right to enter into Tenancy Leases) or otherwise acquire, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of
(including pursuant to a Division), or grant any option or other right to
purchase, lease or otherwise acquire (each such action, including, without
limitation, any Sale and Leaseback Transaction, being a “Transfer”), any Asset
or Assets (or any direct or indirect Equity Interests in the owner thereof), in
each case other than the following Transfers, which shall be permitted hereunder
only so long as no Default or Event of Default shall exist or would result
therefrom:

 

(A)            the Transfer of any Asset or Assets, including unimproved land,
that are not Borrowing Base Assets from any Loan Party to another Loan Party or
from a Subsidiary of the Borrower to another Subsidiary of the Borrower,

 

(B)            the Transfer of any Asset or Assets that are not Borrowing Base
Assets to any Person that is not a Loan Party, provided that the Loan Parties
shall be in compliance with the covenants contained in Section 5.04 both
immediately prior to and on a pro forma basis immediately after giving effect to
such Transfer, on or prior to the date of such Transfer or designation, as the
case may be,

 

(C)            the Transfer of any property constituting a Borrowing Base Asset
or Collateral so long as each of the Release Conditions with respect to such
Transfer have been satisfied; provided that, during the Covenant Waiver Period,
no more than one such Transfer shall be made under this clause (C), and

 

(D)            the Transfer of (1) obsolete or worn out FF&E in the ordinary
course of business or (2) inventory in the ordinary course of business, which
FF&E or inventory, as the case may be, is used or held in connection with a
Borrowing Base Asset.

 

Following (x) a Transfer of all Borrowing Base Assets owned or leased by a
Guarantor in accordance with Section 5.02(e)(C) or (y) the designation by a
Guarantor of all Borrowing Base Assets owned or leased by it as non-Borrowing
Base Assets pursuant to Section 5.02(e)(C), upon the request of, and at the
expense of, the Borrower, so long as each of the Release Conditions with respect
to the release of such Guarantor has been satisfied, the Administrative Agent
shall, release such Guarantor from the Guaranty and execute and deliver such
documents and instruments as the Borrower may reasonably request to evidence the
release of such Guarantor from the Guaranty, which documents and instruments
shall be reasonably satisfactory to the Administrative Agent.

 



  80 

 

 

 

(f)           Investments. Make or hold, or permit any of its Subsidiaries to
make or hold, any Investment other than:

 

(i)           Investments by the Loan Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments
(including pursuant to a Division) in Subsidiaries and, in the case of the Loan
Parties and their Subsidiaries (and Joint Ventures in which such Loan Parties
and Subsidiaries hold any direct or indirect interest), Investments in Assets
(including by asset or Equity Interest acquisitions, investments in Joint
Ventures or Divisions);

 

(ii)          Investments in Cash Equivalents;

 

(iii)         Investments consisting of intercompany Indebtedness permitted
under Section 5.02(b)(ii);

 

(iv)         Investments outstanding on the date hereof in Subsidiaries that are
not wholly-owned by any Loan Party;

 

(v)          Investments received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss; and

 

(vi)         (iv) Following the Covenant Waiver Period Termination Date, and
during the Covenant Waiver Period solely to the extent approved by the Required
Lenders, Investments consisting of the following items:

 

(A)         additional Investments (including pursuant to a Division) in
Subsidiaries and, in the case of the Loan Parties and their Subsidiaries (and
Joint Ventures in which such Loan Parties and Subsidiaries hold any direct or
indirect interest), Investments in Assets (including by asset or Equity Interest
acquisitions, investments in Joint Ventures or Divisions);

 

(B)          (A) Investments in unimproved land, Real Property that does not
constitute Hotel Assets (it being understood this clause (AB) shall not be
interpreted to restrict Investments in Hotel Assets), and Development Assets
(including such assets that such Person has contracted to purchase for
development with or without options to terminate the purchase agreement),;

 

(C)          (B) Investments in Joint Ventures of any Loan Party,; and

 

(D)         (C) Loans, advances and extensions of credit (including, without
limitation, mezzanine loans) to any Person;

 

(v)       Investments outstanding on the date hereof in Subsidiaries that are
not wholly-owned by any Loan Party;

 

(vi)       [intentionally omitted];

 



81

 

 

(E)          (vii) To the extent permitted by applicable law, loans or other
extensions of credit to officers, directors and employees of any Loan Party or
any Subsidiary of any Loan Party in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes, which
Investments shall not exceed at any time $1,000,000 in the aggregate for all
Loan Parties;(viii) Investments consisting of and

 

(F)          extensions of credit in the nature of accounts receivable or notes
receivable arising from the grant of trade credit extended in the ordinary
course of business in an aggregate amount for all Loan Parties not to exceed at
any time $5,000,000; and5,000,000.

 

(ix)       Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss.

 

(g)          Restricted Payments. In the case of the Parent and the Borrower,
without the prior consent of the Required Lenders, declare or pay any dividends,
purchase, redeem, retire, defease or otherwise acquire for value any of its
Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, including, in each case, by way of a Division (collectively, “Restricted
Payments”); provided, however, that so long as no Default or Event of Default
shall have occurred and be continuing, the Parent and the Borrower may make
Restricted Payments without the prior consent of the Required Lenders (i) during
the Covenant Waiver Period, (x) the Borrower may make Restricted Payments to the
Parent in an amount not to exceed the greater of (I) the amount necessary to
enable the Borrower to avoid payment of federal or state income or excise taxes
and (II) the amount necessary to enable the Borrower to maintain its status as a
REIT and (y) the Parent may make Restricted Payments on Preferred Interests
existing on the Second Amendment Effective Date; provided that the aggregate
amount of Restricted Payments made pursuant to this clause (y) in any twelve
month period does not exceed $100,000, and (ii) from and after the Covenant
Waiver Period Termination Date, to holders of Equity Interests in the Parent and
the Borrower, as applicable, to the extent the same would not result in a
Default under any provision of this Agreement.

 

(h)          Amendments of Organization Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, any of its
Organization Documents, provided that (1) any amendment to any such constitutive
document that would be adverse to any of the Lenders or would materially impair
the rights or interests of the Administrative Agent or any Lender in any
Collateral shall be deemed “material” for purposes of this Section; (2) any
amendment to any such constitutive document that would designate such Subsidiary
that is not a Loan Party as a “special purpose entity” or otherwise confirm such
Subsidiary’s status as a “special purpose entity” shall be deemed “not material”
for purposes of this Section; and (3) in the case of Subsidiaries of the
Borrower only, a Subsidiary may amend its Organization Documents if in the
reasonable business judgment of such Subsidiary it is in its best economic
interest to do so and such amendment is not otherwise prohibited by this
Agreement and could not reasonably be expected to result in a Material Adverse
Effect.

 

(i)           Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in (i) accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles, or (ii) Fiscal Year.

 

(j)           Speculative Transactions. Engage, or permit any of its
Subsidiaries to engage, in any transaction involving commodity options or
futures contracts or any similar speculative transactions.

 



82

 

 

(k)          Payment Restrictions Affecting Subsidiaries. Directly or
indirectly, enter into or suffer to exist, or permit any of its Subsidiaries to
enter into or suffer to exist, any agreement or arrangement limiting the ability
of any of its Subsidiaries to declare or pay dividends or other distributions in
respect of its Equity Interests or repay or prepay any Indebtedness owed to,
make loans or advances to, or otherwise transfer assets to or invest in, the
Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise), except (i) the Loan Documents, and (ii) any agreement or
instrument evidencing Non-Recourse Debt, provided that the terms of such
Indebtedness, and of such agreement or instrument, do not restrict distributions
in respect of Equity Interests in Subsidiaries other than those that are
borrowers or guarantors of such Non-Recourse Debt.

 

(l)           Amendment, Etc. of Material Contracts. Cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, amend or otherwise modify any Material Contract or give any consent,
waiver or approval thereunder, waive any default under or breach of any Material
Contract, agree in any manner to any other amendment, modification or change of
any term or condition of any Material Contract or take any other action in
connection with any Material Contract that would impair in any material respect
the value of the interest or rights of any Loan Party thereunder or that would
impair or otherwise adversely affect in any material respect the interest or
rights, if any, of the Administrative Agent or any Lender, or permit any of its
Subsidiaries to do any of the foregoing, in each case taking into account the
effect of any agreements that supplement or serve to substitute for, in whole or
in part, such Material Contract, and in the case of (i) a Material Contract not
affecting any Borrowing Base Asset, in a manner that could reasonably be
expected to have a Material Adverse Effect, and (ii) a Material Contract
affecting any Borrowing Base Asset, in a manner that could reasonably be
expected to result in a Borrowing Base Asset not continuing to meet all of the
Eligible Asset Criteria.

 

(m)         Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any Negative Pledge upon any of
its property or assets, except (i) pursuant to the Loan Documents or (ii) in
connection with (A) any Non-Recourse Debt, provided that the terms of such
Non-Recourse Debt, and of any agreement entered into and of any instrument
issued in connection therewith, do not provide for or prohibit or condition the
creation of any Lien on any Asset other than the Asset financed pursuant to such
Non-Recourse Debt and are otherwise permitted by the Loan Documents (provided
further that any restriction of the type described in the proviso in the
definition of “Negative Pledge” shall not be deemed to violate the foregoing
restriction), or (B) any Capitalized Lease permitted by Section 5.02 solely to
the extent that such Capitalized Lease prohibits a Lien on the property subject
thereto.

 

(n)          [Intentionally Omitted].

 

(o)          [Intentionally Omitted].

 

(p)          Guarantor Requirements. Cause or permit any Guarantor to own any
Real Property other than Borrowing Base Assets.

 

(q)          Multiemployer Plans. Neither any Loan Party nor any ERISA Affiliate
will contribute to or be required to contribute to any Multiemployer Plan. No
Loan Party will be or become a Benefit Plan.

 

(r)           Ground Leases. With respect to any Qualifying Ground Lease related
to any Borrowing Base Asset:

 

(i)           waive, excuse or discharge any of the material obligations of the
lessor or other obligor thereunder;

 



83

 

 

(ii)          do, permit or suffer (1) any act, event or omission which would be
likely to result in a default or permit the applicable lessor or other obligor
to terminate or exercise any other remedy with respect to the applicable
Qualifying Ground Lease or (2) any act, event or omission which, with the giving
of notice or the passage of time, or both, would constitute a default or permit
the lessor or such other obligor to exercise any other remedy under the
applicable Qualifying Ground Lease;

 

(iii)         cancel, terminate, surrender, modify or amend any of the
provisions of any such Qualifying Ground Lease or agree to any termination,
amendment, modification or surrender thereof without the prior written consent
of the Administrative Agent;

 

(iv)         permit or consent to the subordination of such Qualifying Ground
Lease to any mortgage or other leasehold interest of the premises related
thereto; or

 

(v)          treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any Qualifying Ground Lease
as terminated, cancelled or surrendered pursuant to Bankruptcy Law without the
Administrative Agent’s prior written consent.

 

(s)          Transactions with Affiliates. Enter into any transaction with its
Affiliates except (i) with respect to Assets which are not Borrowing Base
Assets, transactions occurring in the ordinary course of the business of owning
and operating hotels, the Lenders agree that operating leases, loans, and
guaranties of indebtedness are all in the ordinary course of business and (ii)
with respect to Borrowing Base Assets, subject to the consent of the
Administrative Agent, not to be unreasonably withheld, transactions occurring in
the ordinary course of the business of owning and operating hotels, and in each
case in accordance with Section 5.01(i).

 

(t)           Parent Covenants. Notwithstanding anything to the contrary
contained in any Loan Document, the Parent shall not:

 

(i)           directly or indirectly enter into or conduct any business other
than in connection with the ownership, acquisition and disposition of interests
in the Borrower and, if applicable, direct interests in the Borrower, and the
management of the business of the Borrower, and such activities as are
incidental thereto, all of which shall be solely in furtherance of the business
of the Borrower;

 

(ii)          own any assets other than (A) interests, rights, options, warrants
or convertible or exchangeable securities of the Borrower, (B) assets that have
been distributed to the Parent by its Subsidiaries in accordance with Section
5.02 that are held for ten (10) Business Days or less pending further
distribution to equity holders of the Parent, (C) assets received by the Parent
from third parties (including the proceeds from any issuance and sale by the
Parent of any its Equity Interests), that are held for ten (10) Business Days or
less pending contribution of same to the Borrower, (D) such bank accounts or
similar instruments as it deems necessary to carry out its responsibilities
under the Organization Documents of the Borrower and (E) other tangible and
intangible assets that, taken as a whole, are de minimis in relation to the net
assets of the Borrower and its Subsidiaries, but which shall in no event include
any Equity Interests other than those permitted in clauses (A) and (C) of this
sentence;

 

(iii)         incur any Indebtedness;

 

(iv)         make any Investments other than as contemplated in clause (ii) of
this Section 5.02(t);

 



84

 

 

(v)          permit any Liens on any of its assets other than Liens in favor of
a banking or other financial institution arising as a matter of law or under
customary general terms and conditions encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry.

 

Nothing in this Section 5.02(t) shall prevent the Parent from (i) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (ii) the performance of its
obligations with respect to the Loan Documents, (iii) any public offering of its
common stock or any other issuance or sale of its Equity Interests, (iv) the
payment of dividends, (v) making contributions to the capital of the Borrower,
(vi) participating in tax, accounting and other administrative matters as a
member of the consolidated group of the Parent and the Borrower, (vii) providing
indemnification to officers, managers and directors and (viii) any activities
incidental to the foregoing.

 

(u)          Sanctioned Persons. Directly or indirectly use or permit or allow
any of its Subsidiaries to directly or indirectly use the proceeds of the Loans
or otherwise make available such proceeds to any person, for the purpose of
financing the activities of any Designated Person or in any manner that would
cause any of such persons to violate the United States Foreign Corrupt Practices
Act. None of the funds or assets of the Loan Parties that are used to pay any
amount due pursuant to this Agreement or the other Loan Documents shall
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are themselves the subject of territorial sanctions
under applicable Sanctions Laws.

 

Section 5.03.            Reporting Requirements. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will furnish to
the Administrative Agent and the Lenders in accordance with Section 9.02(b):

 

(a)          Default Notice. As soon as possible and in any event within five
Business Days after the occurrence of each Default or any event, development or
occurrence reasonably expected to result in a Material Adverse Effect continuing
on the date of such statement, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Borrower setting forth details of such Default
or such event, development or occurrence and the action that the Borrower has
taken and proposes to take with respect thereto.

 

(b)          Annual Financials. As soon as available and in any event within 90
days after the end of each Fiscal Year, a copy of the annual audit report for
such year for the Parent and its Consolidated Subsidiaries, including therein
Consolidated and consolidating balance sheets of the Parent and its Subsidiaries
as of the end of such Fiscal Year and Consolidated and consolidating statements
of income and a Consolidated and consolidating statement of cash flows of the
Parent and its Subsidiaries for such Fiscal Year, in each case accompanied by an
unqualified opinion acceptable to the Required Lenders of KPMG LLP, Ernst &
Young LLP or other independent public accountants of recognized standing
reasonably acceptable to the Administrative Agent, together with (i) a schedule
in form reasonably satisfactory to the Administrative Agent of the computations
used by such accountants in determining, as of the end of such Fiscal Year,
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Parent shall also provide, if necessary for the determination of
compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP and (ii) a certificate of the Chief Financial
Officer (or other Responsible Officer) of the Parent stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent has taken and
proposes to take with respect thereto.

 



85

 

 

(c)          Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three quarters of each Fiscal Year
(commencing with the fiscal quarter ended March 31, 2020), Consolidated and
consolidating balance sheets of the Parent and its Subsidiaries as of the end of
such quarter and Consolidated and consolidating statements of income and a
Consolidated and consolidating statement of cash flows of the Parent and its
Subsidiaries for the period commencing at the end of the previous fiscal quarter
and ending with the end of such fiscal quarter and Consolidated and
consolidating statements of income and a Consolidated and consolidating
statement of cash flows of the Parent and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, Chief Financial Officer or
Treasurer (or other Responsible Officer performing similar functions) of the
Parent as having been prepared in accordance with GAAP, together with (i) a
certificate of such officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent has taken and proposes to take
with respect thereto and (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the Parent in determining
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Parent shall also provide, if necessary for the determination of
compliance with Section 5.04, a statement of reconciliation conforming such
financial statements to GAAP.

 

(d)          Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 5.03(b) and (c) (commencing with
the delivery of the financial statements for the fiscal year ended December 31,
2019), a duly completed Compliance Certificate (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) certifying that the Loan Parties
are in compliance with the provisions of Sections 5.04, and that the Minimum
Value Condition is satisfied, in each case, including in reasonable detail the
calculations thereof, and including (i) a summary report of the Gross Hotel
Revenues and Borrowing Base Adjusted NOI attributable to each Borrowing Base
Asset, and (ii) a year-to-date profit and loss statement for each Borrowing Base
Asset.

 

(e)          Borrowing Base Asset Financials. As soon as available and in any
event within 45 days after the end of each fiscal quarter, financial information
in respect of each Borrowing Base Asset individually and in respect of the
Borrowing Base Pool, in form and detail reasonably satisfactory to the
Administrative Agent and STR reports on Borrowing Base Assets.

 

(f)           Annual Budgets. As soon as available and in any event within 45
days after the end of each Fiscal Year, (i) a projected cash flow analysis of
each Borrowing Base Asset prepared by management of the Borrower, including an
operating expense and capital expenditures budget for such Borrowing Base Asset
for the next succeeding 12 consecutive months and (ii) forecasts for the Parent
and its Subsidiaries on a consolidated basis prepared by management of the
Parent, in form reasonably satisfactory to the Administrative Agent, of balance
sheets, income statements and cash flow statements on a quarterly basis, for the
then current Fiscal Year and on an annual basis for each Fiscal Year thereafter
until the Termination Date.

 

(g)          Material Events. Prompt notice to the Administrative Agent (i)
promptly upon obtaining knowledge of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Parent or any Subsidiary; (ii) any action, suit, dispute, litigation,
investigation, proceeding or suspension involving any Loan Party or any
Subsidiary or any of their respective properties and any Governmental Authority;
or (iii) the commencement of, or any material development in, any litigation or
proceeding affecting the Parent or any Subsidiary, including pursuant to any
applicable Environmental Laws.

 



86

 

 

(h)          Changed in Accounting or Financial Reporting. Prompt notice to the
Administrative Agent of any material change in accounting policies or financial
reporting practices by the Parent or any Subsidiary.

 

(i)           Real Property. As soon as available and in any event within 45
days after the end of each fiscal quarter of each Fiscal Year, a report
supplementing Schedule 4.01(p) hereto, including an identification of all owned
and leased real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in Section 4.01(p) as may be necessary for such
Schedule to be accurate and complete.

 

(j)           ERISA. Prompt Notice to the Administrative Agent of the occurrence
of any ERISA Event or of any Loan Party becoming a Benefit Plan.

 

(k)          Environmental Conditions. Notice to the Administrative Agent (i)
promptly upon obtaining knowledge of any material violation of any Environmental
Law affecting any Asset or the operations thereof or the operations of any of
its Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws, (B)
Hazardous Materials contamination on, from or into any Asset, or (C)
investigation or remediation of off-site locations at which such Loan Party or
any of its predecessors are alleged to have directly or indirectly disposed of
Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that any
expense or loss has been incurred by such Governmental Authority in connection
with the assessment, containment, removal or remediation of any Hazardous
Materials with respect to which such Loan Party or any Joint Venture could
reasonably be expected to incur material liability or for which a Lien may be
imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Borrowing Base
Asset or could reasonably be expected to result in a Lien against any Borrowing
Base Asset.

 

(l)           Borrowing Base Asset Value. Promptly after discovery of any
setoff, claim, withholding or defense asserted or effected against any Loan
Party, or to which any Borrowing Base Asset is subject, which could reasonably
be expected to (i) have a material adverse effect on the value of a Borrowing
Base Asset, (ii) have a Material Adverse Effect or (iii) result in the
imposition or assertion of a Lien against any Borrowing Base Asset which is not
a Permitted Asset Encumbrance, notice to the Administrative Agent thereof.

 

(m)         Eligible Asset Criteria. Promptly after obtaining actual knowledge
of any condition or event which causes any Borrowing Base Asset to fail to
continue to satisfy any of the Eligible Asset Criteria (other than those
Eligible Asset Criteria, if any, that have theretofore been waived by the
Administrative Agent and the Required Lenders with respect to any particular
Borrowing Base Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.

 



87

 

 

(n)          [Intentionally Omitted].Covenant Waiver Period Projections. During
the Covenant Waiver Period, as soon as available and in any event within 45 days
after the end of each quarter, forecasts for the Parent and its Subsidiaries on
a consolidated basis prepared by management of the Parent, in form reasonably
satisfactory to the Administrative Agent, of cash flow statements on a quarterly
basis, for the then current fiscal quarter and on a quarterly basis for each
fiscal quarter thereafter through and including the fiscal quarter ending on
June 30, 2021, reflecting management’s most recent assumptions for such period.

 

(o)          Reconciliation Statements. If, as a result of any change in
accounting principles and policies from those used in the preparation of the
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Parent and its Subsidiaries delivered pursuant to Section
5.03(b), (c) or (f) will differ in any material respect from the Consolidated
and consolidating financial statements that would have been delivered pursuant
to such Section had no such change in accounting principles and policies been
made, then (i) together with the first delivery of financial statements or
forecasts pursuant to Section 5.03(b), (c) or (f) following such change,
Consolidated and consolidating financial statements and forecasts of the Parent
and its Subsidiaries for the fiscal quarter immediately preceding the fiscal
quarter in which such change is made, prepared on a pro forma basis as if such
change had been in effect during such fiscal quarter, and (ii) if requested by
Administrative Agent, a written statement of the Chief Executive Officer, Chief
Financial Officer or Treasurer (or other Responsible Officer performing similar
functions) of the Parent setting forth the differences (including any
differences that would affect any calculations relating to the financial
covenants set forth in Section 5.04) which would have resulted if such financial
statements and forecasts had been prepared without giving effect to such change.

 

(p)          Material Contract. As soon as available, a copy of any Material
Contract entered into with respect to any Borrowing Base Asset after the date
hereof.

 

(q)          Other Information. Promptly, such other information respecting, and
which is reasonably foreseeable to be material to, the business, condition
(financial or otherwise), operations, performance, properties, including with
respect to the Borrowing Base Assets or Collateral, or prospects of any Loan
Party or any of its Subsidiaries as the Administrative Agent, or any Lender
through the Administrative Agent, may from time to time reasonably request.

 

Section 5.04.            Financial Covenants. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid
or any Lender shall have, at any time after the Initial Extensions of Credit,
any Commitment hereunder, the Loan Parties will not permit:

 

(a)          Maximum Leverage Ratio. the Leverage Ratio, as of each Test Date,
to exceed 55%.

 

(b)          Minimum Consolidated Tangible Net Worth: Consolidated Tangible Net
Worth at any time to be less than the sum of (a) $100,000,000, plus (b) an
amount equal to 75% of the net cash proceeds received by the Parent or a
Subsidiary thereof from issuances or sales of Equity Interests of the Parent or
any of its Subsidiaries consummated after the Closing Date.

 

(c)          Minimum Consolidated Fixed Charge Coverage Ratio. the Consolidated
Fixed Charge Coverage Ratio, as of each Test Date commencing with the Test Date
for the fiscal quarter most recently ended prior to the Covenant Waiver Period
Termination Date, to be less than 1.50:1.00.

 

(d)          Maximum Secured Leverage Ratio. the ratio of Secured Indebtedness
(excluding Indebtedness arising under this Agreement) to Total Asset Value, as
of each Test Date, to exceed 40%.

 



88

 

 

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Borrower, such calculations shall be made on a pro forma
basis to account for any acquisitions or dispositions of Assets (including in
respect of revenues generated by such acquired or disposed of Assets), and the
incurrence or repayment of any Debt for Borrowed Money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Borrower most
recently ended. To the extent any calculations described in Sections 5.04(a) or
5.04(b) are required to be made on a Test Date relating to an Advance, a merger
permitted under Section 5.02(d), or a Transfer permitted under Section
5.02(e)(C), such calculations shall be made on a pro forma basis after giving
effect to such Advance, merger, Transfer or such other event, as applicable. All
such calculations shall be reasonably acceptable to the Administrative Agent.

 

Article VI
EVENTS OF DEFAULT

 

Section 6.01.             Events of Default. Any of the following shall
constitute an event of default (“Events of Default”):

 

(a)          Failure to Make Payments When Due. (i) The Borrower shall fail to
pay any principal of any Advance when the same shall become due and payable,
(ii) the Borrower shall fail to pay any interest on any Advance within three
Business Days after the same becomes due and payable or (iii) or any Loan Party
shall fail to make any other payment under any Loan Document within five
Business Days after the same becomes due and payable.

 

(b)          Breach of Representations and Warranties. Any representation or
warranty made by any Loan Party (or any of its officers or the officers of its
general partner or managing member, as applicable) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or

 

(c)          Breach of Certain Covenants. (i) Any Loan Party shall fail to
perform or observe any term, covenant or agreement contained in Section 2.14,
5.01(d), (e), (f), (i), (j), (n) (to the extent such failure would permit the
lessor under the applicable Qualifying Ground Lease or Operating Lease to
terminate such lease), (u) or (v), 5.02, 5.03(a), (g), (k), (l), (m), or 5.04,
or (ii) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 5.03(b), (c), (e), (f), (i), (o), or (p) if such
failure described in this clause (ii) shall remain unremedied for 15 days after
the earlier of the date on which (A) a Responsible Officer becomes aware of such
failure or (B) written notice thereof shall have been given to the Borrower by
any Agent or any Lender or (iii) any Grantor fails to perform or observe any
term, covenant or agreement contained in the Pledge Agreement to which it is a
party; or

 

(d)          Other Defaults under Loan Documents. Any Loan Party shall fail to
perform or observe any other term, covenant or agreement (not specified in
subsection (a), (b) or (c) above) contained in any Loan Document on its part to
be performed or observed if such failure shall remain unremedied for 30 days
after the earlier of the date on which (i) a Responsible Officer becomes aware
of such failure or (ii) written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or

 

(e)          Cross Defaults. (i) Any Loan Party or any Subsidiary thereof shall
fail to pay any principal of, premium or interest on or any other amount payable
in respect of any Material Debt when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise);
or (ii) any other event shall occur or condition shall exist under any agreement
or instrument relating to any such Material Debt, if the effect of such event or
condition is to permit the acceleration of the maturity of such Material Debt or
otherwise permit the holders thereof to cause such Material Debt to mature; or
(iii) the maturity of any such Material Debt shall be accelerated or any such
Material Debt shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof.

 



89

 

 

(f)           Insolvency Events. Any Loan Party or any Subsidiary thereof shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent (including any Bail-In Action), or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 60 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or any
Loan Party or any Subsidiary thereof shall take any corporate action to
authorize any of the actions set forth above in this subsection (f); provided,
however, that, if any of the events or circumstances described in this
subsection (f) occur or exist with respect to a Subsidiary of the Borrower that
is not a Loan Party (a “Debtor Subsidiary”), such event(s) or circumstance(s)
shall not constitute a Default or an Event of Default so long as (i) such Debtor
Subsidiary has no other Debt other than Non-Recourse Debt, (ii) such event(s) or
circumstance(s) have not resulted in, and will not result in, any material
liability, either individually or in the aggregate, to the Parent, the Borrower
or any of their Subsidiaries (exclusive of the Debtor Subsidiary), and (iii) the
total assets of such Debtor Subsidiary do not exceed $10,000,000 as of the date
such event(s) occur or such circumstance(s) first exist; and (iv) no court of
competent jurisdiction has issued an order substantively consolidating the
assets and liabilities of such Debtor Subsidiary with those of any other Person;
or

 

(g)          Monetary Judgments. Any judgments or orders, either individually or
in the aggregate, for the payment of money in excess of $10,000,000 shall be
rendered against any Loan Party or any Subsidiary thereof and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Subsidiary and the insurer covering full
payment of such unsatisfied amount and (B) such insurer, which shall be rated at
least “A” by A.M. Best Company, has been notified, and has not disputed the
claim made for payment, of the amount of such judgment or order; or

 

(h)          Non-Monetary Judgments. Any non-monetary judgment or order shall be
rendered against any Loan Party or Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

 

(i)           Unenforceability of Loan Documents. Any material provision of any
Loan Document after delivery thereof pursuant to Section 3.01 or 5.01(j) shall
for any reason (other than pursuant to the terms thereof) cease to be valid and
binding on or enforceable against any Loan Party which is party to it, or any
such Loan Party shall so state in writing; or

 

(j)           Pledge Agreement. The Pledge Agreement shall for any reason cease
to create a valid and perfected first priority Lien (subject to Permitted Equity
Encumbrances) on the Collateral purported to be covered thereby; or

 



90

 

 

(k)          Change of Control. A Change of Control shall occur; or

 

(l)           ERISA Events. (i) Any ERISA Event shall have occurred with respect
to a Plan and the sum (determined as of the date of occurrence of such ERISA
Event) of the Insufficiency of such Plan and the Insufficiency of any and all
other Plans with respect to which an ERISA Event shall have occurred and then
exist (or the liability of the Loan Parties and the ERISA Affiliates related to
such ERISA Event) exceeds $10,000,000, (ii) an ERISA Event occurs with respect
to a Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of any Loan Party or any of its Subsidiaries
under Title IV of ERISA to the Plan, Multiemployer Plan or the PBGC, which
liability individually or in an aggregate would reasonably be expected to result
in a Material Adverse Effect, (iii) any Loan Party or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan, which liability in the aggregate would
reasonably be expected to result in a Material Adverse Effect, or (iii) any Loan
Party shall be or become a Benefit Plan; or

 

(m)         REIT Status. The Borrower shall for any reason, fail to maintain its
status as a REIT, after taking into account any cure provisions set forth in the
Code that are complied with by the Borrower.

 

Section 6.02.            Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent (i) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate, and
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Loan Party under any
Bankruptcy Law, (y) the Commitments of each Lender and the obligation of each
Lender to make Advances shall automatically be terminated and (z) the Advances,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Loan Parties.

 

Section 6.03.           Application of Funds. After the exercise of remedies
provided for in Section 6.02 (or after the Advances have automatically become
immediately due and payable as set forth in the proviso to Section 6.02), any
amounts received on account of the Obligations shall, subject to the provisions
of Section 9.10, be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.09, 2.10, 2.12, or 9.04(c)) payable to the Administrative Agent in
its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Sections 2.09, 2.10, 2.12, or 9.04(c)),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and other Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;

 



91

 

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Advances and Obligations then owing under Guaranteed Hedge
Agreements, ratably among the Lenders and the Hedge Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

 

Notwithstanding the foregoing, Obligations arising under Guaranteed Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank. Each Hedge Bank not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article VIII hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

Article VII
GUARANTY

 

Section 7.01.            Guaranty; Limitation of Liability. (a) Each Guarantor,
jointly and severally, hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise, in each case exclusive of all Excluded
Swap Obligations (such guaranteed Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender in enforcing any rights under this Agreement or any other
Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is and constitutes a guaranty of payment and not merely of collection.

 

(b)          Each Guarantor, the Administrative Agent and each other Lender and,
by its acceptance of the benefits of this Guaranty, each other Lender, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Voidable Transactions Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty and the Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Guarantors, the Administrative Agent, the other Lenders
and, by their acceptance of the benefits of this Guaranty, the other Lenders
hereby irrevocably agree that the Obligations of each Guarantor under this
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

 

(c)          Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Lenders under or in
respect of the Loan Documents.

 



92

 

 

Section 7.02.            Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Lender with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

 

(a)          any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

 

(c)          any taking, exchange, release or non-perfection of any collateral,
or any taking, release or amendment or waiver of, or consent to departure from,
any other guaranty, for all or any of the Guaranteed Obligations;

 

(d)          any manner of application of collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

 

(e)          any change, restructuring or termination of the corporate structure
or existence of any Loan Party or any of its Subsidiaries;

 

(f)           any failure of the Administrative Agent or any other Lender to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Lender (each Guarantor waiving any duty on the part of the Administrative
Agent and each other Lender to disclose such information);

 

(g)          the failure of any other Person to execute or deliver this
Agreement, any other Loan Document, any Guaranty Supplement or any other
guaranty or agreement or the release or reduction of liability of any Guarantor
or other guarantor or surety with respect to the Guaranteed Obligations; or

 

(h)          any other circumstance (including, without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Lender that might otherwise constitute a
defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

 



93

 

 

Section 7.03.           Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any collateral.

 

(b)          Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.

 

(c)          Each Guarantor hereby unconditionally and irrevocably waives (i)
any defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any other Lender that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person or any collateral and (ii)
any defense based on any right of set-off or counterclaim against or in respect
of the Obligations of such Guarantor hereunder.

 

(d)          [Intentionally Omitted].

 

(e)          Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any other Lender to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Lender.

 

(f)           Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the other Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.

 

Section 7.04.            Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party that arise from the
existence, payment, performance or enforcement of such Guarantor’s Obligations
under or in respect of this Guaranty, this Agreement or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Lender against the Borrower, any other Loan Party or any
other insider guarantor or any collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from the Borrower, any other
Loan Party, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, all Guaranteed
Hedge Agreements shall have expired or been terminated and the Commitments shall
have expired or been terminated. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (b) the termination in whole of the
Commitments and (c) the latest date of expiration or termination of all
Guaranteed Hedge Agreements, such amount shall be received and held in trust for
the benefit of the Lenders, shall be segregated from other property and funds of
such Guarantor and shall forthwith be paid or delivered to the Administrative
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of the Loan Documents. If (i) any Guarantor shall make
payment to any Lender of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, (iii) the termination in whole of the
Commitments shall have occurred and (iv) all Guaranteed Hedge Agreements shall
have expired or been terminated, the Administrative Agent and the other Lenders
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor pursuant to this Guaranty.

 



94

 

 

 

Section 7.05.            Guaranty Supplements. Upon the execution and delivery
by any Person of a Guaranty Supplement, (i) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Agreement to a “Guarantor” or a “Loan Party” shall also
mean and be a reference to such Additional Guarantor, and each reference in any
other Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.

 

Section 7.06.            Indemnification by Guarantors. (a) Without limitation
on any other Obligations of any Guarantor or remedies of the Administrative
Agent or the Lenders under this Agreement, this Guaranty or the other Loan
Documents, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent, the
Arranger, each Lender and each Related Party of any of the foregoing Persons
(each, an “Indemnified Party”) from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Loan Party enforceable against such Loan Party in
accordance with their terms.

 

(b)          Each Guarantor hereby also agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances, the Loan Documents or any of the
transactions contemplated by the Loan Documents.

 

Section 7.07.            Subordination. Each Guarantor hereby subordinates any
and all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.07.

 

(a)          Prohibited Payments, Etc. Except during the continuance of a
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless required pursuant to Section 7.07(d), no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

 

(b)          Prior Payment of Guaranteed Obligations. In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

 



95

 

 

(c)           Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lenders and deliver
such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

(d)          Administrative Agent Authorization. After the occurrence and during
the continuance of any Default (including the commencement and continuation of
any proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

 

Section 7.08.            Continuing Guaranty. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty, (ii) the termination in whole of the Commitments
and (iii) the latest date of expiration or termination of all Guaranteed Hedge
Agreements, (b) be binding upon the Guarantors, their successors and assigns and
(c) inure to the benefit of and be enforceable by the Administrative Agent and
the other Lenders and their successors, transferees and assigns.

 

Section 7.09.            Keepwell. Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its Guaranteed Obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 7.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 7.09, or
otherwise in respect of the Guaranteed Obligations, as it relates to such other
Loan Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations. Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

Article VIII
THE ADMINISTRATIVE AGENT

 

Section 8.01.            Appointment and Authority. Each of the Lenders (in its
capacities as a Lender and on behalf of itself and its Affiliates as potential
Hedge Banks) hereby irrevocably appoints Bank of America to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article VIII are solely for the
benefit of the Administrative Agent and the Lenders, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 



96

 

 

Section 8.02.             Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Parent or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 8.03.           Exculpatory Provisions. The Administrative Agent or the
Arranger, as applicable, shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent or the Arranger, as applicable:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law;

 

(c)          shall not have any duty or responsibility to disclose, and shall
not be liable for the failure to disclose, to any Lender, any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their Affiliates, that is communicated to, obtained or in the possession of, the
Administrative Agent, Arranger or any of their Related Parties in any capacity,
except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent herein;

 

(d)          shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.01 and 6.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower or a Lender; and

 

(e)          shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 



97

 

 

Section 8.04.            Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for a Loan Party), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 8.05.            Indemnification by Lenders. (a) Each Lender severally
agrees to indemnify the Administrative Agent (to the extent not promptly
reimbursed by the Borrower) from and against such Lender’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, the “Indemnified Costs”); provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrower under Section 9.04, to the extent
that the Administrative Agent is not promptly reimbursed for such costs and
expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person.

 

(b)          [intentionally omitted].

 

(c)          For purposes of this Section 8.05, the Lenders’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Commitments at such time. The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s ratable share of such amount.
Without prejudice to the survival of any other agreement of any Lender
hereunder, the agreement and obligations of each Lender contained in this
Section 8.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

 

Section 8.06.             Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent. The Administrative Agent and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The exculpatory provisions of
this Article VIII shall apply to any such sub agent and to the Related Parties
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 



98

 

 

Section 8.07.            Resignation of Administrative Agent.

 

(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.12(f) and (g)
and other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 8.07). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article
VIII and Section 9.04 shall continue in effect for the benefit of such retiring
or removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 



99

 

 

Section 8.08.           Non-Reliance on the Administrative Agent, the Arranger
and the Other Lenders(a). Each Lender expressly acknowledges that none of the
Administrative Agent nor the Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or the Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party of any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or the
Arranger to any Lender as to any matter, including whether the Administrative
Agent or the Arranger have disclosed material information in their (or their
Related Parties’) possession. Each Lender represents to the Administrative Agent
and the Arranger that it has, independently and without reliance upon the
Administrative Agent, the Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis of, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their Subsidiaries, and
all applicable bank or other regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower hereunder. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, the
Arranger, any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder, and to
make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Each Lender represents and warrants that
(i) the Loan Documents set forth the terms of a commercial lending facility and
(ii) it is engaged in making, acquiring or holding commercial loans in the
ordinary course and is entering into this Agreement as a Lender for the purpose
of making, acquiring or holding commercial loans and providing other facilities
set forth herein as may be applicable to such Lender, and not for the purpose of
purchasing, acquiring or holding any other type of financial instrument, and
each Lender agrees not to assert a claim in contravention of the foregoing. Each
Lender represents and warrants that it is sophisticated with respect to
decisions to make, acquire and/or hold commercial loans and to provide other
facilities set forth herein, as may be applicable to such Lender, and either it,
or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is
experienced in making, acquiring or holding such commercial loans or providing
such other facilities.

 

Section 8.09.            No Other Duties, Etc(a). Anything herein to the
contrary notwithstanding, neither the Bookrunner nor the Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

Section 8.10.            Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.08 and 9.04) allowed in such
judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.08 and 9.04.

 



100

 

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Section 8.11.            Guaranty and Collateral Matters. Without limiting the
provisions of Section 8.10, each of the Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Guaranteed Hedge Agreements as to which arrangements satisfactory to the
applicable Hedge Bank shall have been made), (ii) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document to a Person that is not a Loan Party, or (iii) if approved, authorized
or ratified in writing in accordance with Section 9.01; and

 

(b)          to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary or becomes an Excluded Subsidiary, in each
case, as a result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any item of
Collateral or any Guarantor from its obligations under the Guaranty pursuant to
this Section 8.11. In each case as specified in this Section 8.11, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Pledge Agreement or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 8.11.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

Section 8.12.            Guaranteed Hedge Agreements. No Hedge Bank that obtains
the benefits of Section 6.03, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or the Pledge Agreement shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Guaranteed Hedge Agreements unless
the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Hedge Bank.

 



 101 

 

 

Article IX

MISCELLANEOUS

 

Section 9.01.             Amendments, Etc. (a) Subject to Section 2.09(c) and
the last paragraph of this Section 9.01, no amendment or waiver of any provision
of this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) and the applicable Loan Parties, as the case may
be, and acknowledged by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that

 

(i)           no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders, do any of the following at any time:

 

(A)         modify the definition of Required Lenders or otherwise change the
percentage vote of the Lenders required to take any action under this Agreement
or any other Loan Document or any other provision hereof specifying the number
or percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; provided
that such terms and provisions may be amended in connection with the
establishment of any Incremental Term Loan Facility, with the consent of the
Administrative Agent and the Lenders providing commitments for such Incremental
Term Loan Facility, so long as such payments continue to be based on each
Lender’s Pro Rata Share with respect to the Facilities in which it participates;

 

(B)          (i) release the Borrower with respect to the Obligations or (ii)
except to the extent expressly permitted under this Agreement, reduce or limit
the obligations of any Guarantor under Article VII or release any Guarantor or
otherwise limit any Guarantor’s liability with respect to the Guaranteed
Obligations,

 

(C)          permit the Loan Parties to encumber any of the Collateral or
release all or substantially all of the Collateral in any transaction or series
of related transactions, except, in each case, as expressly permitted in the
Loan Documents,

 

(D)         amend this Section 9.01,

 

(E)          increase the Commitments of the Lenders or subject the Lenders to
any additional obligations (except as set forth in Section 2.17),

 

(F)          forgive or reduce the principal of, or interest on, the Obligations
of the Loan Parties under the Loan Documents or any fees or other amounts
payable thereunder,

 

(G)          postpone or extend any date fixed for any payment of principal of,
or interest on, any of the Advances or any fees or other amounts payable
hereunder, or

 

(H)         extend the Termination Date in respect of any Facility (except as
provided by Section 2.16);

 

(I)           change Section 2.13 or Section 6.03 in a manner that would alter
the pro rata sharing of payments required thereby;

 

(ii)          only the written consent of each Lender under the applicable
Facility shall be required to the extent such amendment, waiver or consent shall
change the definition of “Required Revolving Lenders,” “Required Term Loan
Lenders or “Required Incremental Term Loan Lenders”;

 



 102 

 

 

(iii)         only the written consent of the Required Revolving Lenders shall
be required to amend, waive or otherwise modify any of the conditions precedent
set forth in Section 3.02 with respect to any Borrowing under the Revolving
Credit Facility; and

 

(iv)         only the written consent of (i) the Required Term Loan Lenders
shall be required to the extent such amendment, waiver or consent shall impose
any greater restriction on the ability of any Term Loan Lender to assign any of
its rights or obligations hereunder, (ii) the Required Incremental Term Loan
Lenders shall be required to the extent such amendment, waiver or consent shall
impose any greater restriction on the ability of any Incremental Term Loan
Lender to assign any of its rights or obligations hereunder, and (iii) the
Required Revolving Lenders shall be required to the extent such amendment,
waiver or consent shall impose any greater restriction on the ability of any
Revolving Lender to assign any of its rights or obligations hereunder;

 

provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement or the other Loan Documents and (y)
the Fee Letter may only be amended, and the rights or privileges thereunder may
only be waived, in a writing executed by each of the parties thereto.

 

Notwithstanding the fact that the consent of all of the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Advances, and
each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersede the unanimous consent provisions set forth herein and
(y) the Required Lenders may consent to allow the Borrower to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

 

Notwithstanding anything to the contrary herein,

 

(i)           no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (i) the Commitment of any Defaulting Lender may not be
increased or extended or the maturity of any of its Advances may not be
extended, the rate of interest on any of its Advances may not be reduced and the
principal amount of any of its Advances may not be forgiven, in each case,
without the consent of such Defaulting Lender and (ii) any waiver, amendment,
consent or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender;

 

(ii)          the Administrative Agent and the Borrower may, with the consent of
the other (but without the consent of any Lender or other Loan Party), amend,
modify or supplement this Agreement and any other Loan Document (and such
amendment, modification or supplement shall become effective without any further
action or consent of any other party to this Agreement);

 

(I)           if the Administrative Agent and the Borrower acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of this Agreement or any other Loan Document (including the
schedules and exhibits thereto), then the Administrative Agent and the Borrower
shall be permitted to amend, modify or supplement such provision to cure such
ambiguity, omission, mistake, typographical error or other defect, and such
amendment shall become effective without any further action or consent of any
other party to this Agreement, or

 



 103 

 

 

(II)          to add a “Guarantor” in accordance with the applicable provisions
of this Agreement and the other Loan Documents; and

 

(iii)         this Agreement may be amended with the written consent of the
Administrative Agent and the Borrower (i) to add one or more Incremental
Facilities to this Agreement subject to the limitations in Section 2.17 and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing Advances and Commitments hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing Advances and Commitments hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent, the
Lenders providing such Incremental Facilities to participate in any required
vote or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.

 

(b)          In the event that the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 2.10(h), or if any Lender is a Defaulting
Lender or any Lender (a “Non-Consenting Lender”) shall refuse to consent to a
waiver or amendment to, or a departure from, the provisions of this Agreement
which requires the consent of all Lenders and that has been consented to by the
Administrative Agent and the Required Lenders, then the Borrower shall have the
right, at its sole expense and effort, upon written demand to such Lender and
the Administrative Agent, in the case of a Non-Consenting Lender, given within
30 days after the first date on which such consent was solicited in writing from
the Lenders by the Administrative Agent (a “Consent Request Date”), to cause
such Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 9.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.10 and 2.12) and obligations under this Agreement and the related
Loan Documents and obligations under this Agreement (including, without
limitation, its Commitment or Commitments, the Advances owing to it and the Note
or Notes, if any, held by it) to an Eligible Assignee designated by the Borrower
and approved by the Administrative Agent (such approval not to be unreasonably
withheld) (a “Replacement Lender”), provided that

 

(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 9.06(b);

 

(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)         such assignment does not conflict with Applicable Laws; and

 

(e)          in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 



104

 

 

Each party hereto agrees that (a) an assignment required pursuant to this
Section 9.01(b) may be effected pursuant to an Assignment and Acceptance
executed by the Borrower, the Administrative Agent and the assignee and (b) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided, further that any such documents
shall be without recourse to or warranty by the parties thereto.

 

Notwithstanding anything in this Section 9.01(b) to the contrary, the Lender
that acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.

 

Section 9.02.            Notices, Etc. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)           if to the Borrower or any other Loan Party or the Administrative
Agent, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 9.02; and

 

(ii)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in sub clause (b) below, shall be effective as provided in such clause
(b).

 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article II by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 



105

 

 

(c)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. Although the
Platform and its primary web portal are secured with generally-applicable
security procedures and policies implemented or modified by the Administrative
Agent from time to time and the Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, each of the Lenders and each Loan Party
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and each Loan Party hereby approves distribution of
communications through the Platform and understands and assumes the risks of
such distribution. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower's, any Loan Party's or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet.

 

(d)          Each of the Borrower and the Administrative Agent may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender's compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Parent or its securities for purposes
of United States Federal or state securities laws.

 

(e)          The Administrative Agent and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Notices of Borrowing)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 9.03.            No Waiver; Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 



106

 

 

Section 9.04.           Costs and Expenses; Indemnification. (a) Each Loan Party
agrees jointly and severally to pay on demand (i) all reasonable out-of-pocket
costs and expenses of the Administrative Agent and the Arranger in connection
with the preparation, execution, delivery, administration, modification and
amendment of the Loan Documents (including, without limitation, (A) all due
diligence, collateral review, syndication, transportation, computer,
duplication, appraisal, audit, insurance, consultant, search, filing and
recording fees and expenses, (B) the reasonable fees and expenses of counsel for
the Administrative Agent with respect thereto (including, without limitation,
with respect to reviewing and advising on any matters required to be completed
by the Loan Parties on a post-closing basis), with respect to advising the
Administrative Agent or the Arranger as to their rights and responsibilities, or
the perfection, protection or preservation of rights or interests, under the
Loan Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto and (C) the reasonable fees and
expenses of counsel for the Administrative Agent with respect to the
preparation, execution, delivery and review of any documents and instruments at
any time delivered pursuant to any of the Loan Documents, and (ii) all
reasonable out-of-pocket costs and expenses of the Administrative Agent, the
Arranger and each Lender in connection with any work-out or the enforcement
(whether through negotiations, legal proceedings or otherwise) of the Loan
Documents, whether in any action, suit or litigation, or any bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent and each Lender with respect thereto).

 

(b)          Each Loan Party agrees to indemnify, defend and save and hold
harmless each Indemnified Party from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances, the Loan Documents or any of the transactions
contemplated thereby or (ii) the actual or alleged presence of Hazardous
Materials on any property of any Loan Party or any of its Subsidiaries or any
Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED
PARTY, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnified
Party, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated by the Loan Documents are
consummated. Each Loan Party also agrees not to assert any claim against the
Administrative Agent, any Lender or any of their Affiliates, or any of their
respective officers, directors, employees, agents and advisors, on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

 

(c)          Upon demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Borrower shall promptly compensate such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

 

(i)           any continuation, conversion, payment or prepayment of any Advance
other than a Base Rate Advance or a LIBOR Floating Rate Advance on a day other
than the last day of the Interest Period for such Advance (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

 



107

 

 

(ii)          any failure by the Borrower (for a reason other than the failure
of such Lender to make an Advance) to prepay, borrow, continue or convert any
Advance other than a Base Rate Advance or a LIBOR Floating Rate Advance on the
date or in the amount notified by the Borrower; or

 

(iii)         any assignment of a Eurodollar Rate Advance on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to any provision hereof;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Advance
or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this clause (c), each Lender shall be deemed to have funded each Eurodollar Rate
Advance made by it at the Eurodollar Rate for such Advance by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Advance
was in fact so funded.

 

(d)          If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender, in
its sole discretion.

 

(e)          Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower and the other Loan Parties contained in Sections
2.09, 2.10 and 2.12, Section 7.06 and this Section 9.04 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under any of the other Loan Documents.

 

Section 9.05.            Right of Set-off. Upon (a) the occurrence and during
the continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent, such Lender or such Affiliate to or for the credit or the account of the
Borrower or any other party to a Loan Document against any and all of the
Obligations of the Borrower or such other party now or hereafter existing under
the Loan Documents, irrespective of whether the Administrative Agent or such
Lender shall have made any demand under this Agreement or any Note or Notes and
although such obligations may be unmatured; provided, however, that in the event
that any Defaulting Lender shall exercise any such right of set-off hereunder,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 9.10
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall promptly provide to
the Administrative Agent a written notice describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The Administrative Agent and each Lender agrees promptly to notify
the Borrower or such other party after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section 9.05 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Administrative Agent, such Lender and their
respective Affiliates may have.

 



108

 

 

 

Section 9.06.              Successors and Assigns.

 

(a)         Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section 9.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)         Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Advances at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in clause (b)(i)(B) of
this Section 9.06 in the aggregate or in the case of an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)        in any case not described in clause (b)(i)(A) of this Section 9.06,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $1,000.000, in the case of any
assignment in respect of the Term Loan Facility unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned, except that this clause (ii) shall not apply to prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by clause (b)(i)(B) of this Section 9.06 and, in
addition:

 

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 



109

 

 

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender in respect of the applicable Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.

 

(iv)        Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of one or more natural Persons).

 

(vi)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full Pro Rata Share of all
Advances. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this clause (vi),
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(vii)      Subject to acceptance and recording thereof by the Administrative
Agent pursuant to clause (c) of this Section 9.06, from and after the effective
date specified in each Assignment and Acceptance, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.10, 2.12, 8.05 and 9.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section 9.06.

 

(c)         Register. The Administrative Agent, acting solely for this purpose
as a non-fiduciary agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Advances owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 



110

 



 

(d)         Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of one or
more natural Persons, a Defaulting Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 8.05 without regard to the existence of any
participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 9.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.12 and 9.04 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 9.06 (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to clause (b) of this
Section 9.06; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.10(g) and (h) and 9.01(b) as if it were an assignee
under clause (b) of this Section 9.06 and (B) shall not be entitled to receive
any greater payment under Sections 2.10 or 2.12, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Sections 2.10(g) and (h) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.05 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(e)         Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 



111

 



 

Section 9.07.             Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments or other modifications, Notices of
Borrowing, waivers and consents) shall be deemed to include electronic
signaturesElectronic Signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signaturesElectronic Signatures in any form or in
any format unless expressly agreed to by the Administrative Agent pursuant to
procedures approved by it; provided further that, without limiting the
foregoing, (a) to the extent the Administrative Agent has agreed to accept such
Electronic Signature, each party hereto shall be entitled to rely on any such
Electronic Signature purportedly given by or on behalf of any other party hereto
without further verification and (b) upon the reasonable request of the
Administrative Agent, any Electronic Signature of any party to this Agreement
shall, as promptly as practicable, be followed by such manually executed
counterpart. For purposes hereof, “Electronic Record” and “Electronic Signature”
shall have the meanings assigned to them, respectively, by 15 USC §7006, as it
may be amended from time to time.

 

Section 9.08.             Execution in Counterparts; Effectiveness. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement. Except as provided in Section 3.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.

 

Section 9.09.              Integration. This Agreement and the other Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Without
limiting the foregoing: THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

Section 9.10.              Defaulting Lenders. (a) Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

 

(i)           such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definitions of Required Lenders, Required Revolving Lenders,
Required Term Loan Lenders and Required Incremental Term Loan Lenders.

 



112

 

 

(ii)          any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VI or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.05 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default exists), to the funding of any
Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Advances were made at a time when the
conditions set forth in Section 3.01 and 3.02, as applicable, were satisfied (or
waived in writing), such payment shall be applied solely to pay the Advances of
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any of the Advances of such Defaulting Lender until such time as all
Advances are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender pursuant to this Section 9.10(a)(ii) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)          No Defaulting Lender shall be entitled to receive any Unused Fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(b)         If the Borrower and the Administrative Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, such Lender will, to the extent
applicable, purchase at par that portion of outstanding Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Advances to be held pro rata by the Lenders in
accordance with their Pro Rata Share of the Commitments under the applicable
Facility, whereupon such Lender will cease to be a Defaulting Lender; provided,
however, that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided further that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender having been a Defaulting Lender.

 

(c)         [intentionally omitted].

 

(d)         [intentionally omitted].

 

(e)         The Borrower may terminate the Unused Revolving Credit Commitment of
any Lender that is a Defaulting Lender upon not less than five Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 9.10(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent or any Lender may have against such Defaulting Lender.

 



113

 

 

Section 9.11.             Confidentiality. Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates,
its auditors and its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 9.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.17 or (ii) any actual or prospective party (or its Related Parties) to any
swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Parent or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the application, issuance, publishing and monitoring of CUSIP numbers or
other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 9.11, (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than a Loan Party or (z) is independently discovered or developed by a
party hereto without utilizing any Information received from a Loan Party or
violating the terms of this Section 9.11. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.

 

For purposes of this Section 9.11, “Information” means all information received
from the Parent or any Subsidiary relating to the Parent or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Parent or any Subsidiary, provided that, in the case
of information received from the Parent or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 9.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Parent or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.11); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 



114

 

 

Section 9.12.              Certain ERISA Matters. (a) Each Lender (x) represents
and warrants, as of the date such Person became a Lender, and (y) covenants,
from the date such Person became a Lender to the date such Person ceases being a
Lender, for the benefit of the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments or this Agreement,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement, or

 

(iii)              (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Obligations of such Lender in respect of the Advances, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Advances, the
Commitments and this Agreement.

 

(b)         In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender, such Lender further (x) represents
and warrants, as of the date such Person became a Lender, and (y) covenants,
from the date such Person became a Lender to the date such Person ceases being a
Lender, for the benefit of the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
the Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Advances, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto).

 

Section 9.13.              Patriot Act Notification. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (as
amended, the “Patriot Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act. The Borrower shall, and shall cause each of its
Subsidiaries to, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 



115

 

 

Section 9.14.             Jurisdiction, Etc. (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in City, County and State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any of the other Loan Documents to which it is a
party, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Agreement or any of the other Loan
Documents in the courts of any jurisdiction.

 

(b)         Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

Section 9.15.              Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the law of the State of New York.

 

Section 9.16.             WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER
LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 9.17.             Acknowledgment and Consent to Bail-In of EEAAffected
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEAAffected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEAthe Applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)         the application of any Write-Down and Conversion Powers by an EEAthe
Applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 



116

 

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEAthe Applicable
Resolution Authority.

 

Section 9.18.              Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)         In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)         As used in this Section 9.18, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



117

 

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[Signature pages immediately follow]

 



118

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

 

[Signature Page to Credit Agreement - Summit JV Credit Agreement]

 





 